EXHIBIT A
Prepare. Protect. Prevail.

                                                                                    THE
                                                                                    HARTFORD
                                                                                    Business Insurance
                                                                                    Employee Benefits
                                                                                    Auto
                                                                                    Home




  June 29, 2020


  Re:     Insured:                LAW OFFICE OF RHONDA HILL WILSON PC
          Policy Number:          44 SBA TI8966
          Policy Term:            6/16/2019 – 6/16/2020
          Writing Company:        Hartford Casualty Insurance Company




This will verify that, to the best of the undersigned's knowledge, the attached is a complete and
accurate representation of insurance policy referenced above. Documents and/or information
produced herewith are kept and maintained in the ordinary course of business.




  Peyton Dziura
  Operations Support Specialist
  Clinton Business Center
  Hartford Office Location




                                                                                 301 Woods Park Dr.
                                                                                  Clinton, NY 13323
                                                                             Toll Free: 888-525-2652
                                                                                  Fax: 866-809-1178




                                                 1
    THANK YOU FOR RENEWING YOUR POLICY WITH US



If you're receiving this renewal through the mail directly from The Hartford, please note that we've only attached
new, changed or updated documents. These include your new declarations page, which outlines your coverage,
as well as any notices and brochures with updated information. We leave out unchanged documents to help cut
down on paperwork and mailing costs. You can keep the attached documents filed alongside those from your
previous policy if you wish.

If you're receiving this renewal electronically, or it's been mailed by your agent, it may include all of your
documents - even ones that haven't changed.

In either case, keep in mind that you can view, download or print any of these documents online. Just register or
log into your account https://business.thehartford.com and click on "Documents". For added convenience, you can
also pay your bill, request a Certificate of Insurance, check claims status, update preferences and more.




                                                        2
Form G-4159-0                                 © 2019, The Hartford                                    Page 1 of 1
Policy Number:
Renewal Date:

Thank you for being a loyal customer of The Hartford.

# 1: Your Hartford Policy
Enclosed are renewal documents for your policy, which is scheduled to renew on                . Along
with a new Declarations Page, which details the coverages provided by your policy, we are enclosing
important policy documents. Please be aware that you will receive an invoice separately for this new
policy term approximately 30 days prior to the renewal date; no action is required now.

To ensure the premium you paid for this past policy term was accurate, we may contact you by letter,
phone or email to conduct a premium audit. If contacted, we will advise what information is needed to
complete the audit.

# 2: Your Business Insurance Coverage Checkup
Now is a great time to complete a business insurance coverage checkup with a Hartford Insurance
Professional. Because you wear so many hats each day, you may not be thinking about how changes to
your business can impact the type and amount of insurance coverage needed to protect it.

Together we will evaluate how your needs may have changed over the past year. Examples include:
   - Has your mailing address and/or the physical location of your business changed?
   - Has there been any increase/decrease in the amount of business property/equipment you own?
   - Has there been any increase/decrease in your company’s payroll or sales?
   - Have you added or eliminated any vehicles used in your business operations?
   - Are the bill plan and deductible on your policy right for your business?

During the review we may make coverage recommendations, provide peace of mind solutions,
and possibly reduce your costs. Here is all you need to do:
       - Call toll free                      , and select our renewal review service option any
         weekday from 7 A.M. to 7 P.M. CST and request your business insurance check-up.
       - To best serve you, please have your Policy Number or Account Number and a Copy of
         your current Renewal Policy in hand when you call.

# 3: Servicing Your Needs
To login or register for our Online Business Service Center, go to www.thehartford.com/servicecenter
where any time, day or night you can:
    - Pay your bill, view payment history and enroll in Auto Pay
    - Request Auto ID Cards and Certificates of Insurance
    - View electronic copies of billing and policy documents and sign up for paperless delivery

# 4: If You’ve Had A Loss or Accident… Report It Immediately
We want to help! Contact us as quickly as possible at 1-800-327-3636.
    - Representatives are available 24-7 to assist in helping you recover from your loss.

On behalf of                                                    and The Hartford, we appreciate the
opportunity to have been of service to you this past year and look forward to serving your business
insurance needs for the upcoming year.

Sincerely,
Your Hartford Team

                                                   3
                         IMPORTANT NOTICE TO POLICYHOLDERS
                 THE HARTFORD CYBER CENTER WEBSITE ACCESS

Thank you for choosing The Hartford for your business insurance needs.

You are receiving this Notice because you purchased a business owner's policy from The Hartford, (your Policy
was issued by The Hartford writing company identified on your policy Declarations page) which includes access to
The Hartford Cyber Center. This portal was created because we recognize that businesses face a variety of
cyber-related exposures and need help managing the related risks. These exposures include data breaches,
computer virus attacks and cyber extortion threats.

Through The Hartford Cyber Center, you have access to:
    o   A panel of third party incident response service providers
    o   Third party cybersecurity pre-incident service providers and a list of approved services to help protect
        your business before a cyber-threat occurs
    o   Risk management tools, including self-assessments, best practice guides, templates, sample incident
        response plans, and data breach cost calculators
    o   White papers, blogs and webinars from leading privacy and security practitioners
    o   Up-to-date cyber-related news and events, including examples of privacy and security related events
Accessing The Hartford Cyber Center is easy
    1. Visit www.thehartford.com/cybercenter
    2. Enter policyholder information
    3. Access code: 952689
    4. Login to The Hartford Cyber Center

This Notice does not amend or otherwise affect the provisions of your business owner's policy.
Coverage Options:
The Hartford offers a variety of endorsements to your business owner's policy that can help protect your business
from a broad range of cyber-related threats. Please review your coverage with your insurance agent or broker to
determine the most appropriate cyber coverages and limits for your business.
Claims Reporting:
If you have a claim, you can report it by calling The Hartford's toll-free claims line at 1-800-327-3636.
Should you have any questions, please contact your insurance agent, broker or you may contact us directly.
We appreciate your business and look forward to being of continued service to you.
Please be aware that:
    o   The Hartford Cyber Center is a proprietary web portal exclusively provided to customers of The Hartford.
        Please do not share the access code with anyone outside your organization.
    o   Registration is required to access the Cyber Center. You may register as many users as necessary.
    o   Contacting a service provider about any issue does not constitute providing The Hartford notice of a claim
        as required under your insurance policy. Read your insurance policy and discuss any questions with your
        agent or broker.
The Hartford Cyber Center provides third party service provider references and materials for educational
purposes only. The Hartford does not specifically endorse any such service provider within The Hartford Cyber
Center and hereby disclaims all liability with respect to use of or reliance on such service providers. All service
providers are independent contractors and not agents of The Hartford. The Hartford does not warrant the
performance of the service providers, even if such services are covered under your Business Owners Policy. We
strongly encourage you to conduct your own assessments of the service providers' services and the fitness or
adequacy of such services for your particular needs.

Form SS 89 93 07 16                                       4                                                 Page 1 of 1
                                                © 2016, The Hartford
                          Insurance Policy Billing Information
Thank you for selecting The Hartford for your business insurance needs.

Shortly, you will receive your first bill from us. You are receiving this Notice so you know
what to expect as a valued customer of The Hartford. Should you have any questions after
reviewing this information, please contact us at 866-467-8730, and we will be happy to
assist you.

o   Your total policy premium will appear on your policy’s Declarations Page. You will be billed based on the payment
    plan you selected.

o   You may pay the "minimum due" as it appears on your insurance bill or pay the policy balance in full.

o   An installment service fee is added to each installment. A late fee will also be applied if the "minimum due" is not
    received by the due date shown on your bill. Service and late payment fees do not apply in all states.

o   If you selected installment billing, any credit or additional premium due as the result of a change made to your
    policy, will be spread over the remaining billing installments. Additional premium due as a result of an audit will be
    billed in full on your next bill date following the completion of the audit.

o   If you elected Electronic Funds Transfer (EFT), policy changes may result in changes to the amount automatically
    withdrawn from your bank account. The invoice you receive following a policy change will include future withdrawal
    amounts. If you need to adjust or stop your next scheduled EFT withdrawal, please contact us at least 3 days
    prior to the scheduled withdrawal date at the telephone number shown below.

o   If you selected installment billing and pay the premiums for your first policy term on time, at renewal, your account
    may qualify for our "Equal Installment" feature. This means that the percentage due for each installment, including
    the initial renewal installment, will be the same throughout the policy term – helping you better manage cash flow.
    Equal installments will continue as long as you pay your premiums on time and no cancellation notices are issued
    for any policy on your account. If you no longer qualify for Equal Installments, future renewals will be billed based
    on the payment plan you selected, which includes a higher initial installment amount.

o   If your policy is eligible for renewal, your bill for the upcoming policy term will be sent to you approximately 30 days
    prior to your policy’s renewal date. If your insurance needs change, please contact us at least 60 days prior to your
    renewal date so we can properly address any adjustments needed.

o   One bill convenience -- you have the option of combining all eligible Hartford policies on one single bill allowing
    you to make one payment for all policies on your account as payments are due.

You’re In Control

In addition to selecting a bill plan option that best meets your budget, you have the flexibility to decide how your
payments are made …

o Repetitive EFT: Sign up for Repetitive EFT payments and have payments automatically withdrawn from your bank
  account. This option saves you money by reducing the amount of the installment service fee.
o Pay Online: Register at www.thehartford.com/servicecenter. Online Bill Pay is Quick, Easy and Secure!
o Pay by Check: Send a check with your remittance stub in the envelope provided with your bill.
o   Pay by Phone: Call toll-free 1-866-467-8730.
Should you have any questions about your bill, please call Customer Service toll-free number:
       1-866-467-8730 - 7AM – 7PM CST. We look forward to being of service to you.




                                                           5
Form 100722 11th Rev. Printed in U.S.A.
                      ®




Business Owner’s Policy




Form SS 00 01 03 14       6   Page 1 of 1
                         PRODUCER COMPENSATION NOTICE



You can review and obtain information on The Hartford’s producer compensation practices at
www.TheHartford.com or at 1-800-592-5717.




                                            7
Form G-3418-0
POLICY NUMBER:




        THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
        RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
                                INSURANCE ACT.



            DISCLOSURE PURSUANT TO TERRORISM RISK
                        INSURANCE ACT

                                                       SCHEDULE

Terrorism Premium:
$




A. Disclosure Of Premium                                                 United States or to influence the policy or
   In accordance with the federal Terrorism Risk                         affect the conduct of the United States
   Insurance Act, as amended (TRIA), we are required                     Government by coercion
   to provide you with a notice disclosing the portion of      C. Disclosure Of Federal Share Of Terrorism
   your premium, if any, attributable to coverage for             Losses
   "certified acts of terrorism" under TRIA. The portion           The United States Department of the Treasury will
   of your premium attributable to such coverage is                reimburse insurers for a portion of insured losses,
   shown in the Schedule of this endorsement.                      as indicated in the table below, attributable to
B. The following definition is added with respect to the           "certified acts of terrorism" under TRIA that exceeds
   provisions of this endorsement:                                 the applicable insurer deductible:
   1. A "certified act of terrorism" means an act that is               Calendar Year              Federal Share of
       certified by the Secretary of the Treasury, in                                              Terrorism Losses
       accordance with the provisions of TRIA, to be
       an act of terrorism under TRIA. The criteria                           2015                        85%
       contained in TRIA for a "certified act of                              2016                        84%
       terrorism" include the following:
                                                                              2017                        83%
       a. The act results in insured losses in excess
             of $5 million in the aggregate, attributable to                  2018                        82%
             all types of insurance subject to TRIA; and                      2019                        81%
       b. The act results in damage within the United                    2020 or later                    80%
             States, or outside the United States in the
             case of certain air carriers or vessels or the        However, if aggregate industry insured losses under
             premises of an United States mission; and             TRIA exceed $100 billion in a calendar year, the
       c. The act is a violent act or an act that is               Treasury shall not make any payment for any
             dangerous to human life, property or                  portion of the amount of such losses that exceeds
             infrastructure and is committed by an                 $100 billion. The United States government has not
             individual or individuals as part of an effort        charged any premium for their participation in
             to coerce the civilian population of the              covering terrorism losses.


Form SS 83 76 01 15                                                                                           Page 1 of 2
                                                 © 2015 ,8The Hartford
               (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
D. Cap On Insurer Liability for Terrorism Losses
   If aggregate industry insured losses attributable to
   "certified acts of terrorism" under TRIA exceed $100
   billion in a calendar year and we have met, or will
   meet, our insurer deductible under TRIA, we shall
   not be liable for the payment of any portion of the
   amount of such losses that exceed $100 billion. In
   such case, your coverage for terrorism losses may
   be reduced on a pro-rata basis in accordance with
   procedures established by the Treasury, based on
   its estimates of aggregate industry losses and our
   estimate that we will exceed our insurer deductible.
   In accordance with the Treasury's procedures,
   amounts paid for losses may be subject to further
   adjustments based on differences between actual
   losses and estimates.
E. Application of Other Exclusions
   The terms and limitations of any terrorism exclusion,
   the inapplicability or omission of a terrorism
   exclusion, or the inclusion of terrorism coverage, do
   not serve to create coverage for any loss which
   would otherwise be excluded under this Coverage
   Form, Coverage Part or Policy.
F. All other terms and conditions remain the same.




                                                       9
Form SS 83 76 01 15                                        Page 2 of 2
                 IMPORTANT NOTICE TO POLICYHOLDERS


To help your insurance keep pace with increasing costs, we have increased your amount of insurance . . . giving you
better protection in case of either a partial, or total loss to your property.

If you feel the new amount is not the proper one, please contact your agent or broker.




                                                        10
Form PC-374-0 Printed in U.S.A.
                                       PENNSYLVANIA NOTICE


An Insurance Company, its agents, employees or service contractors acting on its behalf, may provide services to reduce
the likelihood of injury, death or loss. These services may include any of the following or related incident to the application
for, issuance, renewal or continuation of, a policy of insurance.
1.   surveys;

2.   consultation or advice; or

3.   inspections.
The "Insurance Consultation Services Exemption Act" of Pennsylvania provid es that the Insurance Company, its agents,
employees or service contractors acting on its behalf, is not liab le for damages from injury, death or loss occurring as a
result of any act of omission by any person in the furnishing of or the failure to furnish these services.
The Act does not apply:

1.   if the injury, death or loss occurred during the actual performanc e of the services and was caused by the negligence of
     the Insurance Company, its agents, employees or services contractors;

2.   to consultation services required to be performed under a written service contract not related to a policy of insurance; or

3.   if any acts or omissions of the Insurance Company, its agents, employees or service contractors are judicially
     determined to constitute a crime, actual malice, or gross negligence.




                                                               11
Form SS 83 01 03 92 Printed in U.S.A.
       This Spectrum Policy consists of the Declarations, Coverage Forms, Common Policy Conditions and any
       other Forms and Endorsements issued to be a part of the Policy. This insurance is provided by the stock
       insurance company of The Hartford Insurance Group shown below.


INSURER:

COMPANY CODE:

Policy Number:

SPECTRUM POLICY DECLARATIONS

Named Insured and Mailing Address:
(No., Street, Town, State, Zip Code)



Policy Period:                 From                           To
12:01 a.m., Standard time at your mailing address shown above. Exception: 12 noon in New Hampshire.
Name of Agent/Broker:
Code:

Previous Policy Number:

Named Insured is:

Audit Period:

Type of Property Coverage:

Insurance Provided: In return for the payment of the premium and subject to all of the terms of this policy, we
agree with you to provide insurance as stated in this policy.
 ____________________________________________________________________________________________________________________
TOTAL ANNUAL PREMIUM IS:




______________________________________________________________________________________________


                       Countersigned by
                                                    Authorized Representative                        Date




Form SS 00 02 12 06                                    12 Page
Process Date:                                                             Policy Expiration Date:
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER:

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location:              Building:




Description of Business:



Deductible:




BUILDING AND BUSINESS PERSONAL PROPERTY               LIMITS OF INSURANCE

 BUILDING




 BUSINESS PERSONAL PROPERTY

   REPLACEMENT COST


 PERSONAL PROPERTY OF OTHERS

   REPLACEMENT COST




Form SS 00 02 12 06                                   13     Page
Process Date:                                                         Policy Expiration Date:
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER:

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location:              Building:


PROPERTY OPTIONAL COVERAGES APPLICABLE                LIMITS OF INSURANCE
    TO THIS LOCATION




Form SS 00 02 12 06                                   14 Page
Process Date:                                                           Policy Expiration Date:
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER:




PROPERTY OPTIONAL COVERAGES APPLICABLE LIMITS OF INSURANCE
    TO ALL LOCATIONS




Form SS 00 02 12 06                    15 Page
Process Date:                                         Policy Expiration Date:
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER:


BUSINESS LIABILITY                    LIMITS OF INSURANCE

 LIABILITY AND MEDICAL EXPENSES

 MEDICAL EXPENSES - ANY ONE PERSON

 PERSONAL AND ADVERTISING INJURY


 DAMAGES TO PREMISES RENTED TO YOU
     ANY ONE PREMISES

 AGGREGATE LIMITS
     PRODUCTS-COMPLETED OPERATIONS

       GENERAL AGGREGATE




Form SS 00 02 12 06                  16   Page
Process Date:                                      Policy Expiration Date:
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER:




Form Numbers of Forms and Endorsements that apply:




Form SS 00 02 12 06                            17 Page
Process Date:                                            Policy Expiration Date:
                                      STRETCH SUMMARY
SUMMARY OF COVERAGE LIMITS

This is a summary of the Coverages and the Limits of Insurance provided by the Stretch Coverage form SS 04 08
which is included in this policy. No coverage is provided by this summary. Refer to coverage form SS 04 08 to
determine the scope of your insurance protection.

The Limit of Insurance for the following Additional Coverages are in addition to any other limit of insurance provided
under this policy:

    Coverage                                                           Limit
    Accounts Receivable – On/Off-Premises                              $ 25,000
    Brands and Labels                                                  Up to Business Personal Property Limit
    Claim Expenses                                                     $ 10,000
    Computer Fraud                                                     $ 5,000
    Computers and Media                                                $ 10,000
    Debris Removal                                                     $ 25,000
    Employee Dishonesty (including ERISA)                              $ 10,000
    Fine Arts                                                          $ 10,000
    Forgery                                                            $ 10,000
    Laptop Computers – World-Wide Coverage                             $ 5,000
    Off Premises Utility Services – Direct Damage                      $ 10,000
    Outdoor Signs                                                      Full Value
    Pairs or Sets                                                      Up to Business Personal Property Limit
    Personal Property of Others                                        $ 10,000
    Property at Other Premises                                         $ 10,000
    Salespersons’ Samples                                              $ 1,000
    Sewer and Drain Back Up                                            Included up to Covered Property Limits
    Sump Overflow or Sump Pump Failure                                 $ 15,000
    Temperature Change                                                 $ 10,000
    Tenant Building and Business Personal Property Coverage-           $ 20,000
    Required by Lease
    Transit Property in the Care of Carriers for Hire                  $ 10,000
    Unauthorized Business Card Use                                     $ 2,500
    Valuable Papers and Records – On/Off-Premises                      $ 25,000

The Limits of Insurance for the following Coverage Extensions are a replacement of the Limit of Insurance provided
under the Standard Property Coverage Form or the Special Property Coverage Form, whichever applies to the policy:

    Coverage                                                           Limit
    Newly Acquired or Constructed Property – 180 Days
            Building                                                   $1,000,000
            Business Personal Property                                 $ 500,000
           Business Income and Extra Expense                           $ 500,000
    Outdoor Property                                                   $ 20,000 aggregate/ $1,000 per item
    Personal Effects                                                   $ 25,000
    Property Off-Premises                                              $ 15,000



Form SS 84 01 09 07                                    18                                               Page 1 of 2
                                                © 2007, The Hartford
The following changes apply only if Business Income and Extra Expense are covered under this policy. The Limits of
Insurance for the following Business Income and Extra Expense Coverages are in addition to any other Limit of
Insurance provided under this policy:

    Coverage                                                        Limit
    Business Income Extension for Off-Premises Utility Services     $ 25,000
    Business Income Extension for Web Sites                         $ 10,000/7 days
    Business Income from Dependent Properties                       $ 25,000

The following Limit of Insurance for the following Business Income Coverage is a replacement of the Limit of
Insurance provided under the Standard Property Coverage Form or the Special Property Coverage Form, whichever
applies to the policy:

    Coverage                                                        Limit
    Extended Business Income                                        60 Days

The following changes apply to Loss Payment Conditions:

    Coverage                                                        Limit
    Valuation Changes
       Commodity Stock                                              Included
       "Finished Stock"                                             Included
       Mercantile Stock - Sold                                      Included




                                                      19
Page 2 of 2                                                                                Form SS 84 01 09 07
                      COMMON POLICY CONDITIONS




Form SS 00 05 12 06                  20
                             © 2006, The Hartford
                              QUICK REFERENCE - SPECTRUM POLICY

                                         DECLARATIONS
                                              and
                                    COMMON POLICY CONDITIONS


I.    DECLARATIONS

      Named Insured and Mailing Address
      Policy Period
      Description and Business Location
      Coverages and Limits of Insurance


II.   COMMON POLICY CONDITIONS                                  Beginning on Page

      A. Cancellation                                                   1
      B. Changes                                                        1
      C. Concealment, Misrepresentation Or Fraud                        2
      D. Examination Of Your Books And Records                          2
      E. Inspections And Surveys                                        2
      F. Insurance Under Two Or More Coverages                          2
      G. Liberalization                                                 2
      H. Other Insurance - Property Coverage                            2
      I.   Premiums                                                     2
      J. Transfer Of Rights Of Recovery Against Others To Us            2
      K. Transfer Of Your Rights And Duties Under This Policy           3
      L. Premium Audit                                                  3




                                                       21
Form SS 00 05 12 06
                             COMMON POLICY CONDITIONS
All coverages of this policy are subject to the following conditions.


A. Cancellation                                                                 (5) Failure to:
    1. The first Named Insured shown in the                                          (a) Furnish necessary heat, water,
       Declarations may cancel this policy by mailing                                    sewer service or electricity for 30
       or delivering to us advance written notice of                                     consecutive days or more, except
       cancellation.                                                                     during a period of seasonal
    2. We may cancel this policy by mailing or                                           unoccupancy; or
       delivering to the first Named Insured written                                 (b) Pay property taxes that are owing
       notice of cancellation at least:                                                  and have been outstanding for
        a. 5 days before the effective date of                                           more than one year following the
           cancellation if any one of the following                                      date due, except that this
           conditions exists at any building that is                                     provision will not apply where you
           Covered Property in this policy:                                              are in a bona fide dispute with the
                                                                                         taxing authority regarding payment
            (1) The building has been vacant or                                          of such taxes.
                unoccupied 60 or more consecutive
                days. This does not apply to:                               b. 10 days before the effective date of
                                                                               cancellation if we cancel for nonpayment
                 (a) Seasonal unoccupancy; or                                  of premium.
                 (b) Buildings in      the course       of                  c. 30 days before the effective date of
                     construction,      renovation      or                     cancellation if we cancel for any other
                     addition.                                                 reason.
            Buildings with 65% or more of the rental                    3. We will mail or deliver our notice to the first
            units or floor area vacant or unoccupied                       Named Insured's last mailing address known
            are considered unoccupied under this                           to us.
            provision.
                                                                        4. Notice of cancellation will state the effective
            (2) After damage by a Covered Cause of                         date of cancellation. The policy period will end
                Loss, permanent repairs to the                             on that date.
                building:
                                                                        5. If this policy is canceled, we will send the first
                 (a) Have not started; and                                 Named Insured any premium refund due.
                 (b) Have not been contracted for,                         Such refund will be pro rata. The cancellation
                 within 30 days of initial payment of                      will be effective even if we have not made or
                 loss.                                                     offered a refund.
            (3) The building has:                                       6. If notice is mailed, proof of mailing will be
                                                                           sufficient proof of notice.
                 (a) An outstanding order to vacate;
                                                                        7. If the first Named Insured cancels this policy,
                 (b) An outstanding demolition order;                      we will retain no less than $100 of the
                     or                                                    premium.
                 (c) Been   declared      unsafe       by         B. Changes
                     governmental authority.
                                                                        This policy contains all the agreements between you
            (4) Fixed and salvageable items have                        and us concerning the insurance afforded. The first
                been or are being removed from the                      Named Insured shown in the Declarations is
                building and are not being replaced.                    authorized to make changes in the terms of this policy
                This does not apply to such removal                     with our consent. This policy's terms can be
                that is necessary or incidental to any                  amended or waived only by endorsement issued
                renovation or remodeling.                               by us and made a part of this policy.




Form SS 00 05 12 06                                          22                                                Page 1 of 3
                                                  © 2006, The Hartford
COMMON POLICY CONDITIONS

C. Concealment, Misrepresentation Or Fraud                           I.   Premiums
   This policy is void in any case of fraud by you as it                  1. The first Named Insured shown in the
   relates to this policy at any time. It is also void if you                Declarations:
   or any other insured, at any time, intentionally conceal                   a. Is responsible for the payment of all
   or misrepresent a material fact concerning:                                   premiums; and
   1. This policy;                                                            b. Will be the payee for any return premiums
   2. The Covered Property;                                                      we pay.
   3. Your interest in the Covered Property; or                           2. The premium shown in the Declarations was
   4. A claim under this policy.                                             computed based on rates in effect at the time
                                                                             the policy was issued. If applicable, on each
D. Examination Of Your Books And Records                                     renewal, continuation or anniversary of the
   We may examine and audit your books and                                   effective date of this policy, we will compute
   records as they relate to the policy at any time                          the premium in accordance with our rates and
   during the policy period and up to three years                            rules then in effect.
   afterward.                                                             3. With our consent, you may continue this policy
E. Inspections And Surveys                                                   in force by paying a continuation premium for
   We have the right but are not obligated to:                               each successive one-year period. The
                                                                             premium must be:
   1. Make inspections and surveys at any time;
                                                                              a. Paid to us prior to the anniversary date; and
   2. Give you reports on the conditions we find; and
                                                                              b. Determined in accordance with Paragraph
   3. Recommend changes.                                                         2. above.
   Any      inspections,     surveys,      reports      or                    Our forms then in effect will apply. If you do
   recommendations relate only to insurability and the                        not pay the continuation premium, this policy
   premiums to be charged. We do not make safety                              will expire on the first anniversary date that we
   inspections. We do not undertake to perform the duty                       have not received the premium.
   of any person or organization to provide for the health
   or safety of any person. And we do not represent or                    4. Changes in exposures or changes in your
   warrant that conditions:                                                  business operation, acquisition or use of
                                                                             locations that are not shown in the Declarations
   1. Are safe or healthful; or                                              may occur during the policy period. If so, we may
   2. Comply with laws, regulations, codes or                                require an additional premium. That premium will
       standards.                                                            be determined in accordance with our rates and
   This condition applies not only to us, but also to                        rules then in effect.
   any rating, advisory, rate service or similar                     J. Transfer Of Rights Of Recovery Against Others
   organization which makes insurance inspections,                      To Us
   surveys, reports or recommendations.                                   Applicable to Property Coverage:
F. Insurance Under Two Or More Coverages                                  If any person or organization to or for whom we
   If two or more of this policy's coverages apply to                     make payment under this policy has rights to
   the same loss or damage, we will not pay more                          recover damages from another, those rights are
   than the actual amount of the loss or damage.                          transferred to us to the extent of our payment.
G. Liberalization                                                         That person or organization must do everything
                                                                          necessary to secure our rights and must do
   If we adopt any revision that would broaden the                        nothing after loss to impair them. But you may
   coverage under this policy without additional                          waive your rights against another party in writing:
   premium within 45 days prior to or during the policy
   period, the broadened coverage will immediately                        1. Prior to a loss to your Covered Property.
   apply to this policy.                                                  2. After a loss to your Covered Property only if, at
H. Other Insurance - Property Coverage                                       time of loss, that party is one of the following:
   If there is other insurance covering the same loss                         a. Someone insured by this insurance;
   or damage, we will pay only for the amount of                              b. A business firm:
   covered loss or damage in excess of the amount
                                                                                  (1) Owned or controlled by you; or
   due from that other insurance, whether you can
   collect on it or not. But we will not pay more than                            (2) That owns or controls you; or
   the applicable Limit of Insurance.


                                                                23
Page 2 of 3                                                                                           Form SS 00 05 12 06
                                                                                    COMMON POLICY CONDITIONS

       c. Your tenant.                                           L. Premium Audit
   You may also accept the usual bills of lading or                 a. We will compute all premiums for this policy in
   shipping receipts limiting the liability of carriers.               accordance with our rules and rates.
   This will not restrict your insurance.                           b. The premium amount shown in the
K. Transfer Of Your Rights And Duties Under This                       Declarations is a deposit premium only. At the
   Policy                                                              close of each audit period we will compute the
                                                                       earned premium for that period.           Any
   Your rights and duties under this policy may not be                 additional premium found to be due as a result
   transferred without our written consent except in                   of the audit are due and payable on notice to
   the case of death of an individual Named Insured.                   the first Named Insured.       If the deposit
   If you die, your rights and duties will be transferred              premium paid for the policy term is greater
   to your legal representative but only while acting                  than the earned premium, we will return the
   within the scope of duties as your legal                            excess to the first Named Insured.
   representative. Until your legal representative is               c. The first Named Insured must maintain all
   appointed, anyone having proper temporary                           records related to the coverage provided by
   custody of your property will have your rights and                  this policy and necessary to finalize the
   duties but only with respect to that property.                      premium audit, and send us copies of the
                                                                       same upon our request.




Our President and Secretary have signed this policy. Where required by law, the Declarations page has also been
countersigned by our duly authorized representative.




                                                            24
Form SS 00 05 12 06                                                                                     Page 3 of 3
                SPECIAL PROPERTY COVERAGE FORM




Form SS 00 07 07 05               25
                          © 2005, The Hartford
                                    QUICK REFERENCE
                              SPECIAL PROPERTY COVERAGE FORM
                                READ YOUR POLICY CAREFULLY


SPECIAL PROPERTY COVERAGE FORM                                 Beginning on Page

A.   COVERAGES                                                         1

     Covered Property                                                  1
     Property Not Covered                                              1
     Covered Causes of Loss                                            2
     Limitations                                                       2
     Additional Coverages                                              3
     Coverage Extensions                                               13

B.   EXCLUSIONS                                                        16

C.   LIMITS OF INSURANCE                                               18

D.   DEDUCTIBLES                                                       19

E.   PROPERTY LOSS CONDITIONS                                          19

     Abandonment                                                       20
     Appraisal                                                         20
     Duties in the Event of Loss or Damage                             20
     Legal Action Against Us                                           20
     Loss Payment                                                      20
     Recovered Property                                                22
     Resumption of Operations                                          22
     Vacancy                                                           22

F.   PROPERTY GENERAL CONDITIONS                                       23

     Control of Property                                               23
     Mortgage Holders                                                  23
     No Benefit to Bailee                                              24
     Policy Period, Coverage Territory                                 24

G.   PROPERTY DEFINITIONS                                              24




Form SS 00 07 07 05                          26
                      SPECIAL PROPERTY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties, and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we," "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to the SECTION G -
PROPERTY DEFINITIONS.

A. COVERAGE                                                                   (b) Materials, equipment, supplies and
    We will pay for direct physical loss of or physical                           temporary structures, on or within
    damage to Covered Property at the premises                                    1,000 feet of the "scheduled
    described in the Declarations (also called                                    premises", used for making
    "scheduled premises" in this policy) caused by or                             additions, alterations or repairs to
    resulting from a Covered Cause of Loss.                                       the buildings or structures.
    1. Covered Property                                              b. Business Personal Property located in or
                                                                        on the building(s) described in the
        Covered Property as used in this policy, means                  Declarations at the "scheduled premises"
        the following types of property for which a Limit               or in the open (or in a vehicle) within 1,000
        of Insurance is shown in the Declarations:                      feet of the "scheduled premises", including:
        a. Buildings, meaning only building(s) and                       (1) Property you own that is used in your
           structure(s) described in the Declarations,                       business;
           including:
                                                                         (2) Tools and equipment owned by your
            (1) Completed additions;                                         employees, which are used in your
            (2) Permanently installed:                                       business operations;
                (a) Fixtures;                                            (3) Property of others that is in your care,
                (b) Machinery; and                                           custody or control;
                (c) Equipment;                                           (4) “Tenant       Improvements           and
                                                                             Betterments”; and
            (3) Outdoor fixtures;
                                                                         (5) Leased personal property for which
            (4) Your personal property in apartments,
                                                                             you have contractual responsibility to
                rooms or common areas furnished by
                                                                             insure, unless otherwise provided for
                you as landlord;
                                                                             under Personal Property of Others.
            (5) Building Glass, meaning glass that is
                                                                 2. Property Not Covered
                part of a building or structure;
                                                                     Covered Property does not include:
            (6) Personal property owned by you that is
                used to maintain or service the buildings            a. Aircraft, automobiles, motor trucks and
                or structures on the premises, including:               other vehicles subject to motor vehicle
                                                                        registration;
                (a) Fire extinguishing equipment;
                                                                     b. Automobiles held for sale;
                (b) Outdoor furniture;
                                                                     c. "Money”, bullion, numismatic and philatelic
                (c) Floor coverings; and
                                                                        property and bank notes or "securities"
                (d) Appliances used for refrigerating,                  except as provided in any Additional
                    ventilating, cooking, dishwashing                   Coverages or Optional Coverages. Lottery
                    or laundering; and                                  tickets held for sale and postage stamps in
            (7) If not covered by other insurance:                      current use and having face value are not
                (a) Additions     under    construction,                "securities".
                    alterations and repairs to the                   d. Contraband, or property in the course of
                    buildings or structures;                            illegal transportation or trade;


Form SS 00 07 07 05                                         27                                        Page 1 of 25
SPECIAL PROPERTY COVERAGE FORM

       e. Land (including land on which the property                           Covered Cause of Loss to its roof
          is located), water, growing crops or lawns;                          or walls through which the rain,
       f.   Outdoor fences, radio or television antennas                       snow, sleet, ice, sand or dust
            (including satellite dishes), including their                      enters; or
            lead in wiring, masts or towers, signs (other                  (b) The direct physical loss or physical
            than signs attached to buildings), trees,                          damage is caused by or results
            shrubs or plants (other then those held for                        from thawing of snow, sleet, or ice
            sale or sold but not delivered), except as any                     on the building or structure.
            of these may be provided in the:
                                                                   b. Pets and animals are covered only if:
            (1) Outdoor Property Coverage Extension;
                 or                                                    (1) They are inside the building; and
            (2) Outdoor Signs Optional Coverage;                       (2) They are owned by others and
                                                                           boarded by you, or owned by you and
       g. Watercraft (including motors, equipment
                                                                           held for sale or sold but not delivered.
          and accessories) while afloat;
      h. The cost to research, replace or restore the                  And then we will pay only if they are killed,
         information on "valuable papers and                           stolen, or their destruction is made
         records", except as may be provided in any                    necessary by a "specified cause of loss".
         Coverage Extensions or Optional Coverages.                c. For direct physical loss or physical
      i. "Data" and "software" which exists on                        damage by “theft”, the following types of
         electronic "media" including the cost to                     property are covered only up to the limits
         research, replace or restore them, except                    shown:
         as may be provided for in any Additional
                                                                       (1) $2,500 for furs, fur garments and
         Coverages or Optional Coverages.
                                                                           garments trimmed with fur;
      j. Accounts, bills, food stamps, other evidences
         of debt, accounts receivable or "valuable                     (2) $5,000 for jewelry, watches, watch
         papers and records"; except as otherwise                          movements, jewels, pearls, precious
         provided for in this policy.                                      and semi-precious stones, bullion,
                                                                           gold, silver, platinum and other
   3. Covered Causes of Loss                                               precious alloys or metals. This limit
       RISKS OF DIRECT PHYSICAL LOSS unless                                does not apply to jewelry and watches
       the loss is:                                                        worth $500 or less per item;
       a. Excluded in Section B., EXCLUSIONS; or                       (3) $2,500 for patterns, dies, molds and
                                                                           forms; and
       b. Limited in Paragraph A.4. Limitations; that
          follow.                                                      (4) $500 for stamps, lottery tickets held for
                                                                           sale and letters of credit.
   4. Limitations
                                                                   d. Unless specifically provided under a separate
       a. We will not pay for direct loss of or damage                endorsement and with a specific Limit of
          to:                                                         Insurance indicated in the Declarations, we
            (1) Property that is missing, where the                   will not pay for direct physical loss of or
                only evidence of the direct physical                  physical damage to "perishable stock"
                loss or physical damage is a shortage                 caused by or resulting from:
                disclosed on taking inventory, or other               (1) A change in temperature or humidity
                instances where there is no physical                       resulting from:
                evidence to show what happened to
                the property. This limitation does not                     (a) Mechanical breakdown or failure of:
                apply to the Additional Coverage for                           (i) Stationary heating plants; or
                "Money" and "Securities".                                      (ii) Refrigerating,   cooling,    or
            (2) Property that has been transferred to a                             humidity control apparatus or
                person or to a place outside the                                    equipment;
                "scheduled premises" on the basis of
                                                                           (b) Artificially   generated    electric
                unauthorized instructions.                                     current, including electric arcing,
            (3) The interior of any building or structure                      that disturbs electrical devices,
                caused by or resulting from rain, snow,                        appliances or wires; or
                sleet, ice, sand or dust, whether driven                   (c) Complete or partial failure of
                by wind or not, unless:                                        electric power on your "scheduled
                (a) The building or structure         first                    premises".
                    sustains physical damage by a                      (2) Contamination by refrigerant.
Page 2 of 25                                                  28                           Form SS 00 07 07 05
                                                                 SPECIAL PROPERTY COVERAGE FORM

   5. Additional Coverages                                           The criteria set forth in Paragraphs
       a. Collapse                                                   (1)(a) through (1)(d) do not limit the
                                                                     coverage otherwise provided under
          (1) With respect to Buildings:                             this Additional Coverage for the
              (a) Collapse means an abrupt falling                   Causes of Loss listed in Paragraph
                  down or caving in of a building or                 (2)(a), (2)(d), and (2)(e).
                  any part of a building with the                (3) If the collapse is caused by a Covered
                  result that the building cannot be                 Cause of Loss listed in Paragraphs
                  occupied for its intended purpose;                 (2)(b) through (2)(f), we will pay for
              (b) A building or any part of a building               direct physical loss of or physical
                  that is in danger of falling down or               damage to the property listed below,
                  caving in is not considered to be in               but only if such physical loss or
                  a state of collapse;                               physical damage is a direct result of
              (c) A part of a building that is standing              the collapse of a building insured
                  is not considered to be in a state of              under this policy, and the property is
                  collapse even if it has separated                  property covered under this policy:
                  from another part of the building;                 (a) Awnings; gutters and downspouts;
              (d) A building that is standing or any                     yard fixtures; outdoor swimming
                  part of a building that is standing is                 pools; piers, wharves and docks;
                  not considered to be in a state of                     beach or diving platforms or
                  collapse even if it shows evidence                     appurtenances; retaining walls;
                  of cracking, bulging, sagging,                         walks, roadways and other paved
                  bending,       leaning,       settling,                surfaces.
                  shrinkage, or expansion.                       (4) If personal property abruptly falls down
          (2) We will pay for direct physical loss or                or caves in and such collapse is not
              physical damage caused by or resulting                 the result of collapse of a building, we
              from risks of collapse of a building or any            will pay for loss or damage to Covered
              part of a building that is insured by this             Property caused by such collapse of
              policy caused only by one or more of the               personal property only if
              following:                                             (a) The collapse was caused by a
                                                                          cause of loss listed in Paragraphs
              (a) "Specified cause of loss" or
                                                                          (2)(a) through (2)(f) of this
                  breakage of building glass, if such
                                                                          Additional Coverage;
                  loss or breakage was covered by
                  this policy;                                       (b) The personal property which
              (b) Decay that is hidden from view,                        collapses is inside a building; and
                  unless the presence of such decay                  (c) The property which collapses is
                  was known to an insured prior to                       not of a kind listed in Paragraph
                  collapse;                                              (3) above, regardless of whether
              (c) Insect or vermin damage that is                        that kind of property is considered
                  hidden from view, unless the                           to be personal property or real
                  presence of such damage is known                       property.
                  to an insured prior to collapse;                   The coverage stated in this Paragraph
              (d) Weight of people or personal                       (4) does not apply to personal property
                  property;                                          if marring or scratching is the only
                                                                     damage to that personal property
              (e) Weight of rain that collects on a
                                                                     caused by the collapse.
                  roof; and
                                                                     Collapse of personal property does not
              (f) Use of defective material or methods
                                                                     mean cracking, bulging, sagging,
                  in construction, remodeling or
                                                                     bending, leaning, settling, shrinkage or
                  renovation if the collapse occurs
                                                                     expansion.
                  during    the    course      of  the
                  construction,     remodeling      or           (5) This Additional Coverage, Collapse,
                  renovation.                                        will not increase the Limits of
                                                                     Insurance provided in this policy.



Form SS 00 07 07 05                                         29                               Page 3 of 25
SPECIAL PROPERTY COVERAGE FORM

       b. Debris Removal                                              caused by or resulting from any
           (1) We will pay your expense to remove                     condition or event inside such
               debris of Covered Property caused by                   boilers or equipment.
               or resulting from a Covered Cause of               (e) Physical loss or physical damage
               Loss that occurs during the policy                     to hot water boilers or other water
               period. The expenses will be paid only                 heating equipment caused by or
               if they are reported to us in writing                  resulting from any condition or
               within 180 days of the earlier of:                     event inside such boilers or
               (a) The date of direct physical loss or                equipment.
                   physical damage; or                            Equipment        Breakdown    Property
               (b) The end of the policy period.                  means Covered Property built to
                                                                  operate under vacuum or pressure,
           (2) The most we will pay under this                    other than weight of contents, or used
               additional Coverage is 25% of the                  for the generation, transmission or
               amount we pay for the direct loss of or            utilization of energy.
               physical damage to Covered Property
               plus the deductible in this policy                 The following is not          Equipment
               applicable to that physical loss or                Breakdown Property:
               physical damage.                                   (a) Any structure, foundation, cabinet,
               But this limitation does not apply to                  compartment or air supported
               any additional Debris Removal limit                    structure building;
               provided in the Limits of Insurance                (b) Any insulating       or    refractory
               section.                                               material;
           (3) This Additional Coverage does not                  (c) Any sewer piping, any underground
               apply to costs to:                                     vessels or piping, any piping forming
               (a) Extract      "pollutants        and                a part of a sprinkler system, water
                   contaminants" from land; or                        piping other than boiler feed water
                                                                      piping, boiler condensate return
               (b) Remove, restore or replace                         piping, or water piping forming a part
                   polluted or contaminated land or                   of a refrigerating or air conditioning
                   water.                                             system;
       c. Equipment Breakdown                                     (d) Any vehicle or any equipment
           (1) We will pay for direct physical loss or                mounted on a vehicle. As used
               physical damage caused by or                           here, vehicle means any machine
               resulting   from     an     Equipment                  or apparatus that is used for
               Breakdown Accident to Equipment                        transportation or moves under its
               Breakdown Property.                                    own power. Vehicle includes, but
                                                                      is not limited to, car, truck, bus,
               Equipment      Breakdown       Accident                trailer, train, aircraft, watercraft,
               means:                                                 forklift,  bulldozer,    tractor  or
               (a) Mechanical breakdown, including                    harvester. However, any property
                   rupture or bursting caused by                      that is stationary, permanently
                   centrifugal force.                                 installed at a “scheduled premises”
                                                                      and that receives electrical power
               (b) Artificially  generated     electric               from an external power source will
                   current, including electric arcing,                not be considered a vehicle.
                   that disturbs electrical devices,              (e) Any equipment manufactured by
                   appliances or wires.                               you for sale.
               (c) Explosion of steam boilers, steam           (2) Coverage Extensions
                   piping, steam engines or steam
                   turbines owned or leased by you,               The following coverage extensions
                   or operated under your control.                apply only to direct physical loss or
                                                                  physical damage caused by or
               (d) Physical loss or physical damage               resulting   from     an    Equipment
                   to steam boilers, steam pipes,                 Breakdown Accident:
                   steam engines or steam turbines


Page 4 of 25                                              30                      Form SS 00 07 07 05
                                                              SPECIAL PROPERTY COVERAGE FORM

              (a) Hazardous Substances                                   amounts within the Limit of
                 We will pay in any one occurrence                       Insurance. We do not have to
                 for the additional cost, not to                         furnish these bonds;
                 exceed $50,000, to repair or                        (iii) All    reasonable      expenses
                 replace Covered Property because                          incurred by you at our request
                 of contamination by a hazardous                           to assist us in the investigation
                 substance. This includes the                              or defense of the claim or
                 expenses to clean up or dispose of                        "suit" including actual loss of
                 such      property.    Hazardous                          earnings up to $100 a day
                 substance means any substance                             because of time off from work;
                 that is hazardous to human health                   (iv) All costs taxed against you in
                 or that has been declared by a                           any "suit" we defend;
                 government      agency    to   be
                 hazardous to human health.                          (v) Prejudgment interest awarded
                                                                         against you on that part of the
                 Additional cost in this extension                       judgment we pay. If we make
                 means those beyond what would                           an offer to pay the applicable
                 have been required had no                               Limit of Insurance, we will not
                 hazardous     substance     been                        pay any prejudgment interest
                 involved.                                               based on that period of time
                 This limit is part of and not in                        after the offer; and
                 addition to the Limits of Insurance                 (vi) All interest on the full amount
                 for Covered Property.                                    of any judgment that accrues
              (b) Expediting Expenses                                     after entry of the judgment and
                 With respect to your damaged                             before we have paid, offered
                 Covered Property, we will pay in                         to pay, or deposited in court
                 any one occurrence, up to                                the part of the judgment that is
                 $50,000, for the reasonable and                          within the Limit of Insurance
                 necessary additional expenses                            shown in the Declarations.
                 you incur to:                                       These payments will not reduce
                 (i) Make temporary repairs; or                      the Limit of Insurance shown in the
                                                                     Declarations.
                 (ii) Expedite permanent repairs or
                      permanent replacement.                     (e) Business Income and             Extra
                                                                     Expense Extension
              (c) Defense
                                                                     The Business Income and Extra
                 If a claim or "suit" is brought                     Expense Additional Coverages are
                 against you alleging that you are                   extended to provide coverage for a
                 liable for damage to property of                    tenant who has a loss of income
                 another in your care, custody or                    from the lack of heating, cooling or
                 control    directly  caused    by                   power as a result of equipment
                 Equipment Breakdown we will                         breakdown        to     mechanical,
                 either:                                             electrical or pressure equipment of
                 (i) Settle the claim or "suit"; or                  the building owner.
                 (ii) Defend you against the claim               (f) If Equipment Breakdown Property
                      or "suit," but keep for                        requires replacement due to an
                      ourselves the right to settle it               Equipment Breakdown Accident,
                      at any point.                                  we will pay your additional cost to
              (d) Supplementary Payments                             replace it with equipment that is
                                                                     better for the environment, safer or
                 We will pay, with respect to any
                                                                     more efficient than the equipment
                 claim or "suit" we defend:
                                                                     being replaced. However, we will
                 (i) All expenses we incur;                          not pay more than 125% of what
                 (ii) The cost of bonds to release                   the cost would have been to repair
                      attachments, but only for bond                 or replace with property of



Form SS 00 07 07 05                                      31                                Page 5 of 25
SPECIAL PROPERTY COVERAGE FORM

                    comparable material and quality.                       agent has issued, or that was issued by
                    This coverage does not increase                        someone who impersonates you or your
                    any of the applicable limits. This                     agent. This includes written instruments
                    coverage does not apply to any                         required in conjunction with any credit,
                    property indicated as being valued                     debit, or charge card issued to you or
                    on an Actual Cash Value basis.                         any "employee" for business purposes.
                    If you wish to retrofit air                        (2) If you are sued for refusing to pay any
                    conditioning     or     refrigeration                  Covered Instrument on the basis that it
                    equipment      that    utilizes     a                  has been forged or altered, and you
                    refrigerant     containing      CFC                    have our written consent to defend
                    (chlorofluorocarbon) substances to                     against the “suit”, we will pay for any
                    accept a non-CFC refrigerant or                        reasonable expenses that you incur
                    replace the system with a system                       and pay in that defense.
                    using a non-CFC refrigerant, we                    (3) We will pay for loss resulting directly
                    will consider this better for the                      from your having accepted in good
                    environment.      Any associated                       faith, in exchange for merchandise,
                    Business     Income      or     Extra                  "money" or services:
                    Expense will be included in                            (a) Money orders, including counterfeit
                    determining the additional cost, if                         money orders, of any United States
                    Business Income and Extra                                   or Canadian post office, express
                    Expense apply to this policy.                               company or national or state (or
            (3) Additional Condition - Bankruptcy                               Canadian) chartered bank that are
                The bankruptcy or insolvency of you or                          not paid upon presentation; and
                your estate will not relieve us of any                     (b) Counterfeit United States         or
                obligation  under this       Additional                        Canadian paper currency.
                Coverage.                                              (4) The most we will pay in any one
            (4) Jurisdictional Inspections:                                occurrence, including legal expenses,
                If any boiler or pressure vessel                           under this Additional Coverage is $5,000,
                requires inspection to comply with                         unless a higher Limit of Insurance is
                state or municipal boiler and pressure                     shown in the Declarations.
                vessel regulations, we agree to                   g. Glass Expense
                perform such inspection on your                        We will pay for necessary expenses
                behalf.                                                incurred to:
       d. Fire Department Service Charge                               (1) Put up temporary plates or board up
            When the fire department is called to save                     openings if repair or replacement of
            or protect Covered Property from a                             damaged glass is delayed;
            Covered Cause of Loss, we will pay up to                   (2) Repair or replace encasing frames;
            $25,000 in any one occurrence for your                         and
            liability for fire department service charges:
                                                                       (3) Remove or replace obstructions when
            (1) Assumed by contract or agreement                           repairing or replacing glass that is part
                prior to loss; or                                          of a building.
            (2) Required by local ordinance.                           This does not include         removing    or
       e. Fire Extinguisher Recharge                                   replacing window displays.
            We will pay to cover your expenses for                h. Lock and Key Replacement
            recharge of your hand fire extinguishers                   We will pay up to $1,000 in any one
            when they are emptied while fighting fire.                 occurrence for the re-keying of locks or the
       f.   Forgery                                                    repair or replacement of locks at
            (1) We will pay for loss resulting directly                "scheduled premises" following the theft or
                from forgery or alteration of any check,               the attempted theft of keys by burglars.
                draft, promissory note, or similar written        i.   Money and Securities
                promises, orders or directions to pay a                (1) We will pay for loss of "money" and
                sum certain in "money" that you or your                    "securities" used in your business while


Page 6 of 25                                                 32                            Form SS 00 07 07 05
                                                                   SPECIAL PROPERTY COVERAGE FORM

                at a bank or savings institution, within              Undamaged Part
                your living quarters or the Iiving quarters           (a) For loss to the undamaged portion
                of your partners or any employee having                   of the Building that requires the
                use and custody of the property, at the                   demolition of parts of the same
                "scheduled premises", or in transit                       property not damaged by a
                between any of these places, resulting                    Covered Cause of Loss provided
                directly from:                                            that any such ordinance or law
                                                                          resulting in this type of loss:
                (a) “Theft”;
                                                                          (i) Regulates the construction or
                (b) Disappearance; or
                                                                               repair     of    buildings,  or
                (c) Destruction.                                               establishes zoning or land use
            (2) In addition to the Limitations and                             requirements          at    the
                Exclusions applicable to property                              “scheduled premises”; and
                coverage, we will not pay for loss:                       (ii) Is in force at the time of the
                (a) Resulting from accounting or                               loss.
                    arithmetical errors or omissions;                     The most we will pay in any one
                (b) Due to the giving or surrendering                     occurrence for this coverage is
                    of property in any exchange or                        $25,000 as a Limit of Insurance.
                    purchase; or                                      Demolition Cost
                (c) Of property contained in any                      (b) The cost to demolish and clear the
                    "money"-operated device unless a                      site of undamaged parts of the
                    continuous recording instrument in                    property caused by enforcement of
                    the device records the amount of                      a building, zoning or land use
                    "money" deposited in the “money”-                     ordinance or law.
                    operated device.
                                                                          The most we will pay in any one
            (3) The most we will pay for loss in any                      occurrence for this coverage is
                one occurrence is:                                        $25,000 as a Limit of Insurance.
                (a) The limit shown in the Declarations               Increased Cost of Construction
                    for Inside the Premises for
                                                                      (c) The increased cost to repair,
                    "money" and "securities" while:
                                                                          rebuild or reconstruct the covered
                    (i) In or on the          "scheduled                  property, caused by enforcement
                        premises"; or                                     of a building, zoning or land use
                    (ii) Within a bank or savings                         ordinance or law.
                         institution; and                                 The most we will pay in any one
                (b) The limit shown in the Declarations                   occurrence for this coverage is
                    for Outside the Premises for                          $25,000 as a Limit of Insurance.
                    "money" and "securities" while                    “Tenants    Improvements           and
                    anywhere else.                                    Betterment”
            (4) All loss:                                             (d) The increased cost to repair,
                                                                          rebuild or reconstruct “tenant’s
                (a) Caused by one or more persons;
                                                                          improvements and betterments”
                    or                                                    caused by enforcement of building,
                (b) Involving a single act or series of                   zoning or land use ordinance or
                    related acts;                                         law.
                is considered one occurrence.                             The most we will pay in any one
                                                                          occurrence for this coverage is
            (5) You must keep records of all "money"
                                                                          $25,000 as a Limit of Insurance.
                and "securities" so we can verify the
                amount of any loss or damage.                      (2) Additional Exclusions
       j.   Ordinance or Law                                          We will not pay under this Additional
                                                                      Coverage for:
            (1) If a Covered Cause of Loss occurs to
                covered Building property, we will pay                (a) The enforcement of any ordinance
                on a “scheduled premises” any of the                      or law which requires the
                following costs that are caused by                        demolition, repair, replacement,
                enforcement of an ordinance or law:                       reconstruction,  remodeling   or

Form SS 00 07 07 05                                           33                               Page 7 of 25
SPECIAL PROPERTY COVERAGE FORM

                   remediation of property due to                  (b) If the Building(s) Full Value
                   contamination by “pollutants and                    Endorsement applies and the
                   contaminants” or due to the                         property is repaired or replaced on
                   presence, growth, proliferation,                    the same or another premises, we
                   spread of any activity of “fungi”,                  will not pay more for physical loss of
                   wet or dry rot, bacteria or virus; or               or physical damage to designated
               (b) The costs associated with the                       Building property, including loss
                   enforcement of any ordinance or                     caused by enforcement of an
                   law which requires any insured or                   ordinance or law, than:
                   others to test for, monitor, clean                  (i) The amount you actually spend
                   up, remove, contain, treat, detoxify                    to repair, rebuild or reconstruct
                   or neutralize, or in any way                            the Building, but not for more
                   respond to, or assess the effects                       than the amount it would cost to
                   of “pollutants or contaminants”,                        restore the Building on the same
                   “fungi”, wet or dry rot, bacteria or                    premises; and
                   virus.                                              (ii) The amount it would cost to
               (c) Loss caused by, resulting from,                          restore the undamaged portion
                   contributed to or aggravated by                          to the same height, floor area,
                   earthquake or volcanic eruption.                         style and comparable quality of
               (d) Loss due to an ordinance or law                          the original property insured.
                   that:                                           (c) If Replacement Cost or the
                   (i) You were required to comply                     Building(s)        Full      Value
                       with before the loss even if the                Endorsement applies and the
                       building was undamaged; and                     property is not repaired or
                                                                       replaced, or if Actual Cash Value
                   (ii) You failed to comply with.                     applies, then we will not pay more
           (3) Additional Limitations – Loss to                        for physical loss of or physical
               Undamaged Portion of Building                           damage to designated Building
               Subject to the limit stated in Paragraph                property, including loss caused by
               A.5.j.(1)(a), the insurance provided                    enforcement of an ordinance or
               under this Additional Coverage for loss                 law, than the lesser of:
               in value to the undamaged portion of                    (i) The Actual Cash Value of the
               the building is limited as follows:                         Building at the time of loss; or
               (a) If Replacement Cost applies and                     (ii) The     Limit  of    Insurance
                   the property is repaired or                              applicable to the covered
                   replaced on the same or another                          Building property stated in
                   premises, we will not pay more for                       Paragraph A.5.j.(1)(a).
                   physical loss of or physical                 (4) Additional Limitation – Demolition
                   damage to designated Building                    Cost
                   property, including loss caused by
                   enforcement of an ordinance or                  We will not pay more than the lesser
                   law, than:                                      of:
                   (i) The amount you actually spend               (a) The amount actually spent to
                       to repair, rebuild or reconstruct               demolish and clear the site of the
                                                                       “scheduled premises”; or
                       the Building, but not for more
                       than the amount it would cost to            (b) The applicable Demolition Cost
                       restore the Building on the same                Limit of Insurance as stated in
                       premises; and                                   Paragraph A.5.j.(1)(b).
                   (ii) The amount it would cost to             (5) Additional Limitation – Increased
                        restore the undamaged portion               Cost of Construction
                        to the same height, floor area,            The insurance provided under this
                        style and comparable quality of            Additional Coverage for increased cost
                        the original property insured.             of construction is limited as follows:
                                                                   (a) We will not pay:

Page 8 of 25                                               34                      Form SS 00 07 07 05
                                                                   SPECIAL PROPERTY COVERAGE FORM

                  (i) Until the property is actually          l.   Preservation of Property
                      repaired or replaced, at the                 If it is necessary to move Covered
                      same or another premises;                    Property from the "scheduled premises" to
                      and                                          preserve it from direct physical loss or
                  (ii) Unless      the   repairs  or               physical damage by a Covered Cause of
                       replacements are made as                    Loss, we will pay for any direct physical
                       soon as reasonably possible                 loss of or physical damage to that property:
                       after the physical loss or
                       physical damage, not to                     (1) While it is being moved or while
                       exceed two years. We may                        temporarily stored at another location;
                       extend this period in writing                   and
                       during the two years.                       (2) Only if the direct physical loss or
              (b) If the Building is repaired or                       physical damage occurs within 45
                  replaced at the same premises, or                    days after the property is first moved.
                  if you elect to rebuild at another          m. Theft Damage to Building
                  premises, the most we will pay is
                  the lesser of:                                   This Additional Coverage applies only to
                  (i) The      increased     cost  of              premises where you are a tenant and are
                       construction at the same                    responsible in the lease for physical loss or
                       premises; or                                physical damage to the building you lease,
                                                                   rent, or occupy that is caused by or results
                  (ii) The applicable Increased Cost               from “theft”, burglary or robbery.
                       of Construction Limit of
                       Insurance stated in Paragraph               We will pay for direct physical loss or
                       A.5.j.(1)(c).                               physical damage directly resulting from
                                                                   “theft”, burglary or robbery (except loss by fire
              (c) If the ordinance or law requires                 or explosion) to a building:
                  relocation to another premises, the
                  most we will pay is the lesser of:               (1) You occupy, including personal
                                                                       property that is used to maintain or
                  (i) The    Increased        Cost  of                 service the building; or
                      Construction at         the new
                      premises; or                                 (2) Containing covered personal property
                                                                       if you are legally liable for such
                  (ii) The applicable Increased Cost                   physical loss or physical damage.
                       of Construction Limit of
                       Insurance stated in Paragraph               But we will not pay for such physical loss
                       A.5.j.(1)(c).                               of or physical damage to property that is
                                                                   away from the "scheduled premises".
       k. “Pollutants and Contaminants” Clean
          Up and Removal                                      n. Water Damage, Other Liquid, Powder or
                                                                 Molten Material Damage
          We will pay your expense to extract
          "pollutants and contaminants" from land or               If direct physical loss or physical damage
                                                                   caused by or resulting from covered water
          water at the "scheduled premises" if the
                                                                   or other liquid, powder or molten material
          discharge, dispersal, seepage, migration,                damage loss occurs, we will also pay the
          release or escape of the “pollutants and                 cost to tear out and replace any part of the
          contaminants” is caused by or results from               building or structure to repair damage to
          a Covered Cause of Loss that occurs                      the system or appliance from which the
          during the policy period. The expenses will              water or other substance escapes.
          be paid only if they are reported to us in               We will not pay the cost to repair any defect
          writing within 180 days of the earlier of:               that caused the direct physical loss or
          (1) The date of direct physical loss or                  physical damage except as provided in
              physical damage; or                                  paragraph A.5.c., Equipment Breakdown of
          (2) The end of the policy period.                        this coverage form. But we will pay the cost
                                                                   to repair or replace damaged parts of fire
          The most we will pay in any one                          extinguishing equipment if the damage:
          occurrence for each location under this
          Additional Coverage is $15,000 for the                   (1) Results in discharge of any substance
          sum of all such expenses arising out of                      from an automatic fire protection
          Covered Causes of Loss.                                      system; or


Form SS 00 07 07 05                                      35                                        Page 9 of 25
SPECIAL PROPERTY COVERAGE FORM

           (2) Is directly caused by freezing.                        (b) That part or all of the “scheduled
       o. Business Income                                                 premises”         is      rendered
                                                                          untentantable as a result of a
           (1) We will pay for the actual loss of                         Covered Cause of Loss if
               Business Income you sustain due to                         coverage for Business Income
               the necessary suspension of your                           applies to the policy.
               "operations" during the "period of
               restoration". The suspension must be            p. Extra Expense
               caused by direct physical loss of or               (1) We will pay reasonable and necessary
               physical damage to property at the                     Extra Expense you incur during the
               "scheduled      premises",   including                 "period of restoration" that you would
               personal property in the open (or in a                 not have incurred if there had been no
               vehicle) within 1,000 feet of the                      direct physical loss or physical
               “scheduled premises”, caused by or                     damage to property at the "scheduled
               resulting from a Covered Cause of                      premises", including personal property
               Loss.                                                  in the open (or in a vehicle) within
           (2) With respect to the requirements set                   1,000 feet, caused by or resulting from
               forth in the preceding paragraph, if you               a Covered Cause of Loss.
               occupy only part of the site at which              (2) With respect to the requirements set
               the “scheduled premises” are located,                  forth in the preceding paragraph, if you
               your “scheduled premises” also                         occupy only part of the site at which
               means:                                                 the “scheduled premises” are located,
                (a) The portion of the building which                 your “scheduled premises” also
                    you rent, lease or occupy; and                    means:
                (b) Any area within the building or on                (a) The portion of the building which
                    the site at which the “scheduled                      you rent, lease or occupy; and
                    premises” are located, but only if                (b) Any area within the building or on
                    that area services, or is used to                     the site at which the “scheduled
                    gain access to, the “scheduled                        premises” are located, but only if
                    premises”.                                            that area services, or is used to
           (3) We will only pay for loss of Business                      gain access to, the “scheduled
               Income that occurs within 12                               premises”.
               consecutive months after the date of               (3) Extra Expense        means     expense
               direct physical loss or physical                       incurred:
               damage.                                                (a) To avoid or minimize the
                This Additional Coverage is not subject                   suspension of business and to
                to the Limits of Insurance.                               continue "operations":
           (4) Business Income means the:                                 (i) At the "scheduled premises";
                (a) Net Income (Net Profit or Loss                            or
                    before income taxes) that would                       (ii) At replacement premises or at
                    have been earned or incurred if no                         temporary locations, including:
                    direct physical loss or physical                          (aa)Relocation expenses; and
                    damage had occurred; and
                                                                              (bb)Cost to equip and operate
                (b) Continuing     normal    operating                            the    replacement     or
                    expenses     incurred,   including                            temporary location, other
                    payroll.                                                      than     those      costs
           (5) With respect to the coverage provided                              necessary to repair or to
               in    this    Additional   Coverage,                               replace damaged stock
                                                                                  and equipment.
               suspension means:
                                                                      (b) To minimize the suspension of
                (a) The partial slowdown or complete
                                                                          business if you cannot continue
                    cessation      of your  business
                                                                          "operations".
                    activities; or
                                                                      (c) (i) To repair    or   replace   any
                                                                          property; or

Page 10 of 25                                             36                          Form SS 00 07 07 05
                                                                    SPECIAL PROPERTY COVERAGE FORM

                  (ii) To research, replace or                          (a) When access is permitted to your
                       restore the lost information on                      "scheduled premises"; or
                       damaged "valuable papers                         (b) 30 consecutive days after the
                       and records";                                        order of the civil authority.
                      to the extent it reduces the             r.   Extended Business Income
                      amount of loss that otherwise
                      would have been payable                       (1) If the necessary suspension of your
                      under this Additional Coverage                    "operations" produces a Business
                      or Additional Coverage o.,                        Income loss payable under this policy,
                      Business Income.                                  we will pay for the actual loss of
                                                                        Business Income you incur during the
                      We will only pay for Extra                        period that:
                      Expense that occurs within 12
                      consecutive months after the                      (a) Begins on the date property is
                      date of direct physical loss or                       actually repaired, rebuilt or replaced
                      physical damage.           This                       and "operations" are resumed; and
                      Additional Coverage is not                        (b) Ends on the earlier of:
                      subject to the Limits of                              (i) The date you could restore
                      Insurance.                                                your      "operations"    with
          (4) With respect to the coverage provided                             reasonable speed, to the
              in    this    Additional   Coverage,                              condition that would have
              suspension means:                                                 existed if no direct physical
              (a) The partial slowdown or complete                              loss or damage occurred; or
                  cessation      of your  business                          (ii) 30 consecutive days after the
                  activities; or                                                 date determined in (1)(a)
              (b) That part or all of the “scheduled                             above.
                  premises”         is      rendered                    Loss of Business Income must be
                  untentantable as a result of a                        caused by direct physical loss or
                  Covered Cause of Loss if                              physical damage at the "scheduled
                  coverage for Extra Expense                            premises" caused by or resulting from
                  applies to the policy.                                a Covered Cause of Loss.
          (5) Limitation                                            (2) With respect to the coverage provided in
          This Extra Expense Coverage does not                          this Additional Coverage, suspension
          apply to:                                                     means:

              (a) Any deficiencies in         insuring                  (a) The partial slowdown or complete
                  building or business       personal                       cessation of your business activities;
                  property; or                                              and

              (b) Any expense related to any recall                     (b) That a part or all of the "scheduled
                  of products you manufacture,                              premises" is rendered untenantable
                  handle or distribute.                                     as a result of a Covered Cause of
                                                                            Loss.
       q. Civil Authority
                                                               s. Business Income           from      Dependent
          (1) This insurance is extended to apply to              Properties
              the actual loss of Business Income you
              sustain when access to your "scheduled                (1) We will pay for the actual loss of
              premises" is specifically prohibited by                   Business Income you sustain due to
              order of a civil authority as the direct                  direct physical loss or physical damage
              result of a Covered Cause of Loss to                      at the premises of a dependent property
              property in the immediate area of your                    caused by or resulting from a Covered
              "scheduled premises".                                     Cause of Loss.

          (2) The coverage for Business Income will                     The most we will pay under this
              begin 72 hours after the order of a civil                 Additional Coverage is $5,000 in any
              authority and coverage will end at the                    one occurrence unless a higher Limit
              earlier of:                                               of Insurance is indicated in the
                                                                        Declarations.


Form SS 00 07 07 05                                       37                                    Page 11 of 25
SPECIAL PROPERTY COVERAGE FORM

           (2) We will reduce the amount of your                          (a) Regulates the construction, use or
               Business Income loss, other than                               repair, or requires the tearing
               Extra Expense, to the extent you can                           down of any property; or
               resume "operations", in whole or in                        (b) Requires any insured or others to
               part, by using any other available:                            test for, monitor, clean up, remove,
                (a) Source of materials; or                                   contain, treat, detoxify, or neutralize,
                (b) Outlet for your products.                                 or in any way respond to, or assess
                                                                              the effects "pollutants."
           (3) If you do not resume "operations", or
               do not resume "operations" as quickly                  (7) The definition of Business Income
               as possible, we will pay based on the                      contained in the Business Income
               length of time it would have taken to                      Additional Coverage also applies to
               resume "operations" as quickly as                          this Business Income From Dependent
               possible.                                                  Properties Additional Coverage.
           (4) Dependent Property means property                 t.   Tenant Glass
               owned, leased or operated by others                    This Additional Coverage applies only to
               whom you depend on to:                                 premises where you are a tenant and are
                (a) Deliver materials or services to                  responsible in the lease for such damage.
                    you or to others for your account.                We will cover loss to glass, which is in your
                    But services do not include:                      care, custody or control and for which the
                    (i) Water, communication, power                   lease holds you responsible. The glass
                        services or any other utility                 must be part of a building described in the
                        services; or                                  Declarations or at a location that would be
                                                                      included in Coverage Extension b. Newly
                    (ii) Any type of web site, or                     Acquired or Constructed Property.
                         Internet service.
                                                                      The most that we will pay in any one
                (b) Accept your products or services;                 occurrence for each location under this
                (c) Manufacture your products for                     Additional Coverage is $25,000.
                    delivery to your customers under             u. Leasehold Improvements
                    contract for sale; or
                                                                      If your lease is cancelled in accordance with
                (d) Attract customers to your business                a valid lease provision as the direct result of a
                    premises.                                         Covered Cause of Loss to property at the
                The dependent property must be                        location in which you are a tenant, and you
                located in the coverage territory of this             cannot legally remove “Tenant Improvements
                policy.                                               and Betterments”, we will extend Business
           (5) The coverage period for Business                       Personal Property coverage to apply to the
               Income under this Additional Coverage:                 unamortized value of “Tenants Improvement
                                                                      and Betterment” that remain and that you
                (a) Begins 72 hours after the time of
                                                                      were forced to abandon.
                    direct physical loss or physical
                    damage caused by or resulting                     The most we will pay in any one
                    from a Covered Cause of Loss at                   occurrence for loss under this Additional
                    the premises of the dependent                     Coverage is $25,000.
                    property; and                                 v. Lease Assessment
                (b) Ends on the date when the property                Your Business Personal Property is extended
                    at the premises of the dependent                  to apply to your share of any assessment
                    property should be repaired, rebuilt              charged to all tenants by the building owner
                    or replaced with reasonable speed                 as a result of direct physical damage caused
                    and similar quality.                              by or resulting from a Covered Cause of Loss
           (6) The Business Income coverage                           to building property you occupy as agreed to
               period, as stated in Paragraph (5),                    in your written lease agreement.
               does not include any increased period                  We will pay no more than $2,500 in any one
               required due to the enforcement of any                 occurrence for this Additional Coverage.
               ordinance or law that:


Page 12 of 25                                               38                              Form SS 00 07 07 05
                                                                     SPECIAL PROPERTY COVERAGE FORM

   6. Coverage Extensions                                                     representatives,      or      anyone
       Except as otherwise provided, the following                            entrusted with the records of
       Extensions apply to property located in or on                          accounts receivable, whether or
       the building at the "scheduled premises" or in                         not acting alone or in collusion with
       the open (or in a vehicle) within 1,000 feet of                        other persons or occurring during
       the "scheduled premises".        All Coverage                          the hours of employment.
       Extensions are subject to the terms, conditions                        This exclusion does not apply to a
       and exclusions of this policy, except as                               carrier for hire.
       otherwise provided.                                                (b) Alteration, falsification, concealment
       In addition to the Limits of Insurance, you may                        or destruction of records of accounts
       extend the insurance provided by this policy as                        receivable done to conceal the
       follows:                                                               wrongful giving, taking or withholding
       a. Accounts Receivable                                                 of "money," "securities," or other
                                                                              property.
           (1) You may extend the insurance that
               applies to your Business Personal                              This exclusion applies only to the
               Property, to apply to your accounts                            extent of the wrongful giving,
               receivable.                                                    taking or withholding.
               We will pay for:                                           (c) Bookkeeping, accounting or billing
                                                                              errors or omissions.
               (a) All amounts due from your
                    customers that you are unable to                      (d) Electrical or magnetic injury,
                    collect;                                                  disturbance or erasure of electronic
                                                                              recordings.
               (b) Interest charges on any loan
                    required to offset amounts you are                        But we will pay for direct physical
                    unable to collect pending our                             loss or physical damage caused
                    payment of these amounts;                                 by Lightning.
               (c) Collection expenses in excess of                       (e) Voluntary parting with any property
                    your normal collection expenses                           by you or anyone entrusted with
                    that are made necessary by the                            the property if induced to do so by
                    physical loss or physical damage;                         any fraudulent scheme, trick,
                    and                                                       device or false pretense.
               (d) Other reasonable expenses that                         (f) Unauthorized       instructions  to
                    you incur to reestablish your                             transfer property to any person or
                    records of accounts receivable;                           to any place.
               that result from direct physical loss of or           (4) We will not pay for direct physical loss
               physical damage to your records of                        or physical damage that requires any
                                                                         audit of records or any inventory
               accounts receivable.
                                                                         computation to prove its factual
           (2) Paragraph A.3., Covered Causes of                         existence.
               Loss, and Section B., Exclusions, do                  (5) The most we will pay in any one
               not apply to this Additional Coverage                     occurrence for direct physical loss of
               except for:                                               or physical damage to your accounts
               (a) Paragraph B.1.b., Governmental                        receivable    at    each     “scheduled
                    Action;                                              premises” is $25,000.
               (b) Paragraph B.1.c., Nuclear Hazard;                 (6) The most we will pay in any one
                   and                                                   occurrence for direct physical loss of
                                                                         or physical damage to accounts
               (c) Paragraph B.1.e., War and Military                    receivables away from the “scheduled
                   Action.                                               premises”, including while in transit, is
           (3) Additional Exclusions                                     $25,000.
               (a) Dishonest acts by you, anyone                  b. Arson and “Theft” Reward
                   else with an interest in the records               (1) In the event that a covered fire loss
                   of accounts receivable, or your or                     was the result of an act of arson, we
                   their employees or authorized                          will reimburse you for rewards you pay
                                                                          for information leading to convictions
                                                                          for that act of arson.

Form SS 00 07 07 05                                          39                                   Page 13 of 25
SPECIAL PROPERTY COVERAGE FORM

          (2) In the event of a covered “theft” loss,                The most we will pay in any one
              we will reimburse you for rewards you                  occurrence for loss or damage under
              pay for information leading to                         this Extension is 25% of the Limit of
              convictions for the “theft” loss.                      Insurance for Building shown in the
          The most we will pay to reimburse you in                   Declarations, but not more than
          any one occurrence for arson or “theft”                    $500,000 at each premises.
          rewards is $10,000.
                                                                 (2) You may extend the insurance that
          This is additional insurance. The                          applies to Business Personal Property
          deductible does not apply to these                         to apply to:
          reimbursements.
                                                                     (a) Property at any premises you
       c. Data and Software
                                                                         acquire or construct;
           We will pay up to $10,000 in any one
                                                                     (b) Business    Personal     Property,
           occurrence to cover your costs to
                                                                         including such property that you
           research, replace or restore "data" or
                                                                         newly acquire, located at your
           "software" which exists or existed on
                                                                         newly constructed building, or
           electronic or magnetic "media" that is lost
           or damaged as a result of direct physical                 (c) Business Personal Property that
           loss or physical damage to "computer                          you newly acquire, located at the
           equipment" at the "scheduled premises".                       "scheduled premises".
       d. Garages, Storage Buildings and Other                       This extension does not apply to:
          Appurtenant Structures                                     (a) Personal      Property    that you
           (1) You may extend the insurance that                         temporarily acquire in the course
               applies to Building to apply to garages,                  of installing or performing work on
               storage       buildings    and     other                  such property;
               appurtenant structures, except outdoor                (b) Personal property of others that
               fixtures, at the "scheduled premises".                    you temporarily acquire in the
                The most we will pay in any one                          course of your wholesaling activity.
                occurrence for direct physical loss or               (c) Merchandise held for sale, except
                physical damage under this Extension                     as provided under Paragraph C.6.
                is $50,000 at each "scheduled                            Business Personal Property Limit
                premises".                                               – Seasonal Increase.
           (2) You may extend the insurance that                     The most we will pay in any one
               applies to Business Personal Property                 occurrence for direct physical loss or
               in garages, storage buildings and other               physical damage under this Extension
               appurtenant     structures    at    the               is $250,000 at each premises.
               "scheduled premises".                             (3) You may extend the insurance that
                The most we will pay in any one                      applies to Business Income and Extra
                occurrence for direct physical loss or               Expense to apply to newly acquired or
                physical damage under this Extension                 constructed locations.
                is $5,000 at each "scheduled                         The most we will pay in any one
                premises".                                           occurrence under this Extension is
       e. Newly Acquired or Constructed Property                     $50,000.
           (1) You may extend the insurance that                 (4) If Covered Property is moved to a new
               applies to Building to apply to:                      premises endorsed onto this policy, from
                                                                     a "scheduled premises" being endorsed
                (a) Your new buildings while being built             off this policy, the Limit of Insurance
                    on the "scheduled premises"; and                 applicable to that vacated premises will
                (b) Buildings you acquire at locations               apply proportionately to both premises as
                    other    than    the     "scheduled              the property is moved. This coverage
                    premises", intended for:                         applies to up to 180 days after the move
                    (i) Similar use as the Building                  begins or upon completion of the move,
                        described in the Declarations; or            whichever is sooner. This coverage
                                                                     does not apply to Business Personal
                    (ii) Use as a warehouse.                         Property while in transit.


Page 14 of 25                                               40                       Form SS 00 07 07 05
                                                                   SPECIAL PROPERTY COVERAGE FORM

            (5) Insurance under this Extension for               The most we will pay in any one
                each newly acquired or constructed               occurrence for physical loss or physical
                property will end when any of the                damage under this Extension is $10,000 at
                following first occurs:                          each "scheduled premises".
               (a) This policy expires;                       h. Property Off-Premises
               (b) 180 days after you acquire or                   (1) You may extend the insurance that
                   begin to construct the property, or                 applies to Building to apply to such
               (c) You report values to us.                            property that is temporarily at a location
               We will charge you additional premium                   you do not own, lease or operate. This
               for values reported from the day                        Extension applies only if physical loss
               construction begins or you acquire the                  or physical damage is caused by or
               property.                                               resulting from a Covered Cause of
                                                                       Loss. This Extension does not apply to
       f.   Outdoor Property                                           property in course of transit.
            You may extend the insurance provided by                   The most we will pay in any one
            this policy to apply to your outdoor:                      occurrence under this coverage
            (1) Fences, signs (other than signs                        extension is $5,000.
                attached to buildings), trees, shrubs              (2) You may extend the insurance that
                and plants caused by or resulting from                 applies to Business Personal Property
                any of the following causes of loss:                   to apply to such property, other than
               (a) Fire;                                               Accounts Receivable, "money" and
               (b) Lightning;                                          "securities" while:
               (c) Explosion;                                          (a) In the course of transit and more
                                                                           than 1,000 feet from the "scheduled
               (d) Riot or Civil Commotion; and
                                                                           premises". Property must be in or
               (e) Aircraft.                                               on, but not permanently attached to
               The most we will pay in any one                             or installed in, a motor vehicle you
               occurrence for direct physical loss or                      own, lease or operate while between
               physical damage, including debris                           points in the coverage territory; or
               removal expense, under this Extension                   (b) Temporarily at a premises you do
               is $10,000 but not more than $1,000                         not own, lease or operate.
               for any one tree, shrub or plant.
                                                                       (c) At a premises owned, leased,
          (2) Radio      and     television   antennas                     operated or used by you and the
               (including satellite dishes) caused by                      Business Personal Property is a
               or resulting from any of the following                      vending machine.
               causes of loss:                                         (d) In or on, but not permanently
               (a) Fire;                                                   attached to or installed in, motor
               (b) Lightning;                                              vehicles      operated     by      your
               (c) Windstorm;                                              employees in the course of your
                                                                           business operations.
               (d) Ice, Snow, Sleet or Hail;
                                                                       (e) On temporary public display, or
               (e) Explosion;                                              while being used at fairs,
               (f) Riot or Civil Commotion; and                            exhibitions, expositions, or trade
               (g) Aircraft.                                               shows or while in transit to and
               The most we will pay in any one                             from these temporary sites.
               occurrence for direct physical loss or                  The most we will pay in any one
               physical damage, including debris                       occurrence under this Extension is
               removal expense, under this Extension                   $2,500.
               is $2,000.                                     i.   Valuable Papers and Records - Cost of
       g. Personal Effects                                         Research
          You may extend the insurance that applies                You may extend the insurance that applies
          to Business Personal Property to apply to                to Business Personal Property to apply to
          personal effects owned by you, your                      your costs to research, replace or restore
          officers, your partners, “managers”,                     the lost information on lost or damaged
          “members”, or your employees.                            ‘’valuable papers and records’’, for which
                                                                   duplicates do not exist.

Form SS 00 07 07 05                                      41                                     Page 15 of 25
SPECIAL PROPERTY COVERAGE FORM

           The most we will pay in any one                                  (d) All volcanic eruptions that occur
           occurrence under this Extension is                                   within any 168-hour period will
           $25,000 at each "scheduled premises". For                            constitute a single occurrence.
           "valuable papers and records" not at the                         Volcanic action does not include the cost
           "scheduled premises", including while in                         to remove ash, dust, or particulate
           transit, the most we will pay in any one                         matter. That does not cause direct
           occurrence is $25,000.                                           physical loss or physical damage to
B. EXCLUSIONS                                                               Covered Property.
   1. We will not pay for loss or damage caused                    b. Governmental Action
      directly or indirectly by any of the following.                   Seizure or destruction of property by order
      Such loss or damage is excluded regardless of                     of governmental authority.
      any other cause or event that contributes                         But we will pay for acts of destruction ordered
      concurrently or in any sequence to the loss.                      by governmental authority and taken at the
       a. Earth Movement                                                time of a fire to prevent its spread, if the fire
           (1) Earthquake, meaning a shaking or                         would be covered under this policy.
               trembling of the earth’s crust, caused              c. Nuclear Hazard
               by underground tectonic forces                           Nuclear     reaction  or    radiation,  or
               resulting in breaking, shifting, rising,                 radioactive     contamination      however
               settling, sinking or lateral movement;                   caused.
           (2) Landslide, including any earth sinking,                  But if physical loss or physical damage by
               rising or shifting related to such event;                fire results, we will pay for that resulting
           (3) Mine subsidence, meaning subsidence                      physical loss or physical damage.
               of a man-made mine, whether or not                  d. Power Failure
               mining activity has ceased;
                                                                        The failure of power or other utility service
           (4) Earth sinking (other than sinkhole                       supplied to the "scheduled premises",
               collapse), rising or shifting including soil             however caused, if the failure occurs away
               conditions which cause settling, cracking
                                                                        from the "scheduled premises". Failure
               or other disarrangement of foundations
               or other parts of realty. Soil conditions                includes lack of sufficient capacity and
               include contraction, expansion, freezing,                reduction in supply necessary to maintain
               thawing, erosion, improperly compacted                   normal operations.
               soil, and the action of water under the                  But if physical loss or physical damage by
               ground surface;                                          a Covered Cause of Loss results, we will
           But if Earth Movement, as described in                       pay for that resulting physical loss or
           Paragraphs (1) through (4) above, results                    physical damage.
           in fire or explosion, we will pay for the               e. War and Military Action
           physical loss or physical damage caused
           by that fire or explosion.                                   (1) War, including undeclared or civil war;
           (5) Volcanic eruption, meaning the                           (2) Warlike action by a military force,
               eruption, explosion or effusion of a                         including action in hindering or
               volcano.     But if physical loss or                         defending against an actual or
               physical damage by fire or volcanic                          expected attack, by any government,
               action results, we will pay for that                         sovereign or other authority using
               resulting physical damage.                                   military personnel or other agents; or
               Volcanic action means direct physical                    (3) Insurrection,  rebellion,   revolution,
               loss or physical damage resulting from                       usurped power, or action taken by
               the eruption of a volcano when the                           governmental authority in hindering or
               physical loss or physical damage is                          defending against any of these.
               caused by:                                          f.   Water
                (a) Airborne volcanic blast or airborne                 (1) Flood, including the accumulation of
                    shock waves;                                            surface water, waves, tides, tidal
                (b) Ash, dust, or particulate matter; or                    waves, overflow of streams or any
                (c) Lava flow.                                              other bodies of water, or their spray, all
                                                                            whether driven by wind or not;

Page 16 of 25                                                 42                              Form SS 00 07 07 05
                                                                        SPECIAL PROPERTY COVERAGE FORM

           (2) Mudslide or mud flow;                                    (6) The following causes of loss                to
           (3) Water that backs up from a sewer or                          personal property:
               drain; or                                                    (a) Dampness       or dryness               of
                                                                                atmosphere;
           (4) Water under the ground surface pressing
               on, or flowing or seeping through:                           (b) Changes in or extremes of
                                                                                temperature; or
               (a) Foundations, walls, floors or paved
                   surfaces;                                                (c) Marring or scratching.
               (b) Basements, whether paved or not;                     But if physical loss or physical damage by
                   or                                                   the "specified causes of loss", building
                                                                        glass breakage or Equipment Breakdown
               (c) Doors, windows or other openings.                    Accident results, we will pay for that
               But if loss or damage by fire, explosion                 resulting physical loss or physical damage.
               or sprinkler leakage results, we will               d. Frozen Plumbing: Water, other liquids,
               pay for that resulting physical loss or                powder or molten material that leaks or
               physical damage.                                       flows from plumbing, heating, air
           (5) Water damage caused by or resulting                    conditioning or other equipment (except
               from earthquake or volcanic eruption:                  fire protective systems) caused by or
               (a) Earthquake means a shaking or                      resulting from freezing, unless:
                   trembling of the earth’s crust, caused               (1) You do your best to maintain heat in
                   by underground tectonic forces                           the building or structure; or
                   resulting in breaking, shifting, rising,             (2) You drain the equipment and shut off
                   settling, sinking or lateral movement                    the supply if the heat is not maintained.
                   or other movement;
                                                                   e. Dishonesty: Dishonest or criminal act by
               (b) Volcanic eruption means the                        you, any of your partners, "members",
                   eruption, explosion or effusion of a               officers, "managers", employees, directors,
                   volcano.                                           trustees, authorized representatives or
       g. Neglect                                                     anyone to whom you entrust the property
           Neglect of an insured to use all reasonable                for any purpose:
           means to save and preserve property from                     (1) Acting alone or in collusion with others;
           further damage at and after the time of                          or
           loss.                                                        (2) Whether or not occurring during the
   2. We will not pay for physical loss or physical                         hours of employment.
      damage caused by or resulting from:                               This exclusion does not apply to acts of
       a. Consequential Losses: Delay, loss of use                      destruction by your employees; but theft by
          or loss of market.                                            employees is not covered.
       b   Smoke, Vapor, Gas: Smoke, vapor or gas                  f. False Pretense: Voluntary parting with
           from agricultural smudging or industrial                   any property by you or anyone else to
           operations.                                                whom you have entrusted the property if
       c. Miscellaneous Types of Loss:                                induced to do so by any fraudulent
                                                                      scheme, trick, device or false pretense.
           (1) Wear and tear;
                                                                   g. Exposed Property: Rain, snow, ice or
           (2) Rust, corrosion, fungus, decay,                        sleet to personal property in the open,
               deterioration, hidden or latent defect or              except as provided in the Coverage
               any quality in property that causes it to              Extension for Outdoor Property.
               damage or destroy itself;                           h. Collapse: Collapse, except as provided in
           (3) Smog;                                                  the Additional Coverage for Collapse. But if
           (4) Settling, cracking, shrinking or                       loss or damage by a Covered Cause of Loss
               expansion;                                             results at the "scheduled premises", we will
                                                                      pay for that resulting loss or damage.
           (5) Nesting or infestation, or discharge or
                                                                   i. Pollution: We will not pay for loss or
               release of waste products or
                                                                      damage caused by or resulting from the
               secretions, by insects, birds, rodents,
                                                                      discharge, dispersal, seepage, migration,
               mold, spore or other animals;
                                                                      release or escape of "pollutants and

Form SS 00 07 07 05                                           43                                     Page 17 of 25
SPECIAL PROPERTY COVERAGE FORM

          contaminants" unless the discharge,                         5. Equipment Breakdown Exclusion
          dispersal, seepage, migration, release or                       We will not pay for physical loss or physical
          escape is itself caused by any of the                           damage caused by or resulting from any of the
          "specified causes of loss." But if physical                     following tests:
          loss or physical damage by the "specified
          causes of loss" results, we will pay for the                    (a) A hydrostatic, pneumatic or gas pressure
          resulting physical loss or physical damage                          test of any boiler or pressure vessel; or
          caused by the "specified cause of loss."                        (b) An insulation breakdown test of any type of
   3. We will not pay for loss or damage caused by or                         electrical equipment.
      resulting from any of the following. But if physical         C. LIMITS OF INSURANCE
      loss or physical damage by a Covered Cause of                   1. The most we will pay for physical loss or
      Loss results, we will pay for that resulting physical              physical damage in any one occurrence is the
      loss or physical damage.                                           applicable Limit of Insurance shown in the
       a. Weather conditions: Weather conditions.                        Declarations.
          This exclusion only applies if weather                      2. The most we will pay for physical loss of or
          conditions contribute in any way with a                        physical damage to outdoor signs attached to
          cause or event excluded in paragraph 1.                        buildings is $5,000 per sign in any one
          above to produce the physical loss or                          occurrence.
          physical damage.
                                                                      3. The limits applicable to:
       b. Acts or Decisions: Acts or decisions,
          including the failure to act or decide, of any                  a. Coverage Extensions; and
          person, group, organization or governmental                     b. The following Additional Coverages:
          body.                                                               (1) Accounts Receivable,
       c. Negligent Work: Faulty, inadequate or                               (2) Fire Department Service Charges,
          defective:
                                                                              (3) Fire Extinguisher Recharge, and
         (1) Planning,       zoning,     development,
                                                                              (4) "Pollutants and Contaminants” Clean
             surveying, siting;
                                                                                  Up and Removal
         (2) Design, specifications, workmanship,
             repair,      construction,     renovation,                       are in addition to the Limits of Insurance.
             remodeling, grading, compaction;                         4. Payments under the following Additional
         (3) Materials used in repair, construction,                     Coverages will not increase the applicable
             renovation or remodeling; or                                Limit of Insurance:
         (4) Maintenance of part or all of any property                   a. Preservation of Property; or
             on or off the "scheduled premises".                          b. Debris Removal; but if:
   4. Business Income and Extra Expense
                                                                              (1) The sum of direct physical loss or
      Exclusions. We will not pay for:
                                                                                  physical damage and Debris Removal
       a. Any Extra Expense, or increase of Business                              expense exceeds the Limit of
          Income loss, caused by or resulting from:                               Insurance; or
           (1) Delay in rebuilding, repairing or replacing                    (2) The Debris Removal expense exceeds
               the property or resuming "operations",                             the amount payable under the 25%
               due to interference at the location of the                         limitation in the Debris Removal
               rebuilding, repair or replacement by                               Additional Coverage.
               strikers or other persons; or
                                                                             We will pay up to an additional $10,000 for
           (2) Suspension, lapse or cancellation of any                      each location stated in the Declarations in
               license, lease or contract. But if the                        any one occurrence under the Debris
               suspension, lapse or cancellation is                          Removal Additional Coverage.
               directly caused by the suspension of                   5. Building Limit - Automatic Increase
               "operations’, we will cover such loss
                                                                         a. The Limit of Insurance for Buildings will
               that affects your Business Income
                                                                             automatically increase annually by 8%.
               during the "period of restoration".
                                                                         b. The amount of increase will be:
       b. Any other consequential loss.
                                                                              (1) The Limit of Insurance for Buildings that
                                                                                  applied on the most recent of the policy


Page 18 of 25                                                 44                                     Form SS 00 07 07 05
                                                                             SPECIAL PROPERTY COVERAGE FORM

               inception date, policy anniversary date,                 a. Building Glass
               or the date of any other policy change                   b. Glass Expense
               amending the Buildings limit, times
                                                                        c. Tenant Glass
           (2) The percentage of annual increase
               shown above, expressed as a decimal                  4. Unless a separate deductible is shown in the
               (.08); times                                            Declarations, the deductible applicable to the
                                                                       following Additional Coverages or Coverage
           (3) The number of days since the beginning                  Extensions is $250, whether the coverage is
               of the current policy year or the effective             provided under this coverage form, provided
               date of the most recent policy change                   on a separate coverage form or the coverage
               amending the Limit of Insurance for                     is provided in a form that includes a package of
               Buildings, divided by 365.                              coverages, such as a Stretch endorsement:
           Example: The applicable Limit of Insurance                   a. Accounts Receivable;
           for Buildings is $100,000. The annual
           percentage increase is 8%. The number of                     b. Fine Arts
           days since the beginning of the policy                       c. Outdoor Signs; and
           period (or last policy change) is 146.                       d. "Valuable Papers and Records";
           The amount of increase is:                               5. Unless a separate deductible is shown in the
           $100,000 X .08 X 146 divided by 365 =                       Declarations, the deductible applicable to the
           $3,200                                                      following Additional Coverages or Coverage
   6. Business Personal           Property     Limit     -             Extensions is $100, whether the coverage is
      Seasonal Increase                                                provided under this coverage form, provided
                                                                       on a separate coverage form or the coverage
       a. The Limit of Insurance for Business                          is provided in a form that includes a package of
          Personal Property will automatically                         coverages, such as a Stretch endorsement:
          increase by 25% to provide for seasonal
          variations.                                                   a. Employee Dishonesy; and

       b. This increase will apply only if all Limits of                b. Temperature Change.
          Insurance shown in the Declarations for                   6. No deductible applies to the following Coverage
          Business Personal Property at the                            Extensions and Additional Coverages:
          “scheduled premises” is at least 100% of                      a. Fire Extinguisher Recharge;
          your average monthly values during the                        b. Preservation of Property;
          lesser of:
                                                                        c. Fire Department Service Charge;
           (1) The 12 months immediately preceding                      d. Business Income, Extra Expense, Civil
               the date the physical loss or physical
                                                                           Authority and Extended Business Income;
               damage occurs; or
                                                                        e. Arson Reward; and
           (2) The period of time you have been in
                                                                        f. Lock and Key Replacement
               business as of the date the physical
               loss or physical damage occurs.                      6. The Deductible applicable to the following
                                                                       Additional Coverages is the policy deductible
D. DEDUCTIBLES
                                                                       or the deductible shown in the Declarations for
   1. We will not pay for physical loss or physical                    the following coverage:
      damage in any one occurrence until the
                                                                        a. Equipment Breakdown;
      amount of physical loss or physical damage
      exceeds the Deductible shown in the                               b. Ordinance or Law Coverage; and
      Declarations. We will then pay the amount of                      c. Leasehold Improvements.
      loss or damage in excess of the Deductible up                 7. Each deductible applicable to this policy shall be
      to the applicable Limit of Insurance.                            applied separately but only to the coverage
   2. Except as otherwise listed, the deductible                       specified, and the total deductible for all losses in
      applicable to Additional Coverages and                           any one occurrence shall be the highest
      Coverage Extensions is the Special Property                      deductible amount that applies to the occurrence.
      Coverage Form is $250.                                      E. PROPERTY LOSS CONDITIONS
   3. A $250 deductible applies to the following                    1. Abandonment
      Glass Coverages, unless Glass Coverage is
                                                                       There can be no abandonment of any property
      provided under a separate coverage form:
                                                                       to us.

Form SS 00 07 07 05                                          45                                           Page 19 of 25
SPECIAL PROPERTY COVERAGE FORM

   2. Appraisal                                                      h. Send us a signed, sworn statement of loss
      If we and you disagree on the amount of loss,                     containing the information we request to
      either may make written demand for an                             investigate the claim. You must do this
      appraisal of the loss. In that event, each party                  within 60 days after our request. We will
      will select a competent and impartial appraiser.                  supply you with the necessary forms.
      The two appraisers will select an umpire. If                   i. Cooperate with us in the investigation or
      they cannot agree, either may request that                        settlement of the claim.
      selection be made by a judge of a court having                 j. Resume part or all of your "operations" as
      jurisdiction. The appraisers         will state                   quickly as possible.
      separately the amount of loss.
                                                                  4. Legal Action Against Us
       If they fail to agree, they will submit their
                                                                     No one may bring a legal action against us
       differences to the umpire. A decision agreed to
                                                                     under this insurance unless:
       by any two will be binding. Each party will:
                                                                     a. There has been full compliance with all of
       a. Pay its chosen appraiser; and
                                                                        the terms of this insurance; and
       b. Bear the other expenses of the appraisal                   b. The action is brought within 2 years after
          and umpire equally.                                           the date on which the direct physical loss
       If there is an appraisal, we will still retain our               or physical damage occurred.
       right to deny the claim.                                   5. Loss Payment
   3. Duties In The Event Of Loss Or Damage                          In the event of physical loss or physical
       You must see that the following are done in the               damage covered by this policy:
       event of loss of or damage to Covered Property:               a. At our option we will either:
       a. Notify the police if a law may have been                       (1) Pay the value of physically lost or
          broken.                                                            physically damaged property, as
       b. Give us prompt notice of the physical loss                         described in paragraph d. below;
          or physical damage. Include a description                      (2) Pay the cost of repairing or replacing
          of the property involved.                                          the physically lost or physically
       c. As soon as possible, give us description of                        damaged property, plus any reduction
          how, when and where the physical loss or                           in value of repaired items;
          physical damage occurred.                                      (3) Take all or any part of the property at
       d. Take all reseasonable steps to protect the                         an agreed or appraised value; or
          Covered Property from further damage by                        (4) Repair, rebuild or replace the property
          a Covered Cause of Loss. If feasible, set                          with other property of like kind and
          the damaged property aside in the best                             quality.
          possible order for examination. Also, keep
                                                                     b. We will give notice of our intentions within
          a record of your expenses for emergency
                                                                        30 days after we receive the sworn
          and temporary repairs, for consideration in
                                                                        statement of loss.
          the settlement of the claim.
                                                                     c. We will not pay you more than your
           This will not increase the Limits of Insurance.              financial interest in the Covered Property.
       e. At our request, give us complete                           d. We will determine the value of Covered
          inventories      of   the    damaged     and                  Property as follows:
          undamaged property. Include quantities,
          costs, values and amount of loss claimed.                      (1) At replacement cost (without deduction
                                                                             for depreciation), except as provided in
       f. Permit us to inspect the property and records
                                                                             (2) through (7) below.
          proving the loss or damage. Also permit us to
          take samples of damaged property for                               (a) You may make a claim for physical
          inspection, testing and analysis.                                       loss or physical damage covered
       g. If requested, permit us to question you                                 by this insurance on an actual
          under oath at such times as may be                                      cash value basis instead of on a
          reasonably required about any matter                                    replacement cost basis. In the
          relating to this insurance or your claim,                               event you elect to have physical
          including your books and records. In such                               loss or physical damage settled on
          event, your answers must be signed.                                     an actual cash value basis, you
                                                                                  may still make a claim on a

Page 20 of 25                                                46                              Form SS 00 07 07 05
                                                                 SPECIAL PROPERTY COVERAGE FORM

                  replacement cost basis if you                      (c) Household       contents,     except
                  notify us of your intent to do so                       personal property in apartments or
                  within 180 days after the physical                      rooms furnished by you as landlord.
                  loss or physical damage.                       (4) Glass at the cost of replacement with
              (b) We will not pay on a replacement                   safety glazing material if required by
                  cost basis for any physical loss or                law.
                  physical damage:                               (5) “Tenants'        Improvements          and
                  (i) Until the physically lost or                   Betterments” at:
                      physically damaged property                    (a) Replacement cost if you make
                      is   actually  repaired   or                       repairs promptly.
                      replaced; and                                  (b) A proportion of your original cost if
                  (ii) Unless     the   repairs or                       you do not make repairs promptly.
                       replacement are made as                           We will determine the proportionate
                       soon as reasonably possible                       value as follows:
                       after the physical loss or                         (i) Multiply the original cost by the
                       physical damage.                                       number of days from the
                  However, if the cost to repair or                           physical loss or physical
                  replace the damaged property is                             damage to the expiration of
                  $2,500 or less, we will settle the                          the lease; and
                  loss according to the provisions of                     (ii) Divide the amount determined
                  Paragraphs d.(1)(a) and d.(1)(b)                             in (i) above by the number of
                  above whether or not the actual                              days from the installation of
                  repair or replacement is complete.                           improvements to the expiration
              (c) We will not pay more for physical                            of the lease.
                  loss or physical damage on a                            If your lease contains a renewal
                  replacement cost basis than the                         option, the expiration of the renewal
                  least of:                                               option period will replace the
                  (i) The cost to replace, on the                         expiration of the lease in this
                      same premises, the physically                       procedure.
                      lost or physically damaged                     (c) Nothing, if others pay for repairs or
                      property with other property of                    replacement.
                      comparable material and
                                                                 (6) "Valuable Papers and Records", at the
                      quality and which is used for                  cost of:
                      the same purpose; or
                                                                     (a) Blank materials for reproducing the
                  (ii) The amount you actually                           records; and
                       spend that is necessary to
                       repair or replace the physically              (b) Labor to transcribe or copy the
                       lost or physically damaged                        records.
                       property.                                 (7) "Money" and "Securities":
          (2) If the Actual Cash Value - Buildings                   (a) "Money" at its face value; and
              option applies, as shown in the
              Declarations, paragraph (1) above                      (b) "Securities" at their value at the
              does not apply to Buildings. Instead,                      close of business on the day the
              we will determine the value of                             loss is discovered.
              Buildings at actual cash value.                    (8) The value of United States Government
          (3) The following property at actual cash                  Internal Revenue taxes and custom
              value:                                                 duties and refundable state and local
              (a) Manuscripts;                                       taxes paid or fully determined on the
                                                                     following property held for sale will not be
              (b) Works of art, antiques or rare
                                                                     considered in determining the value of
                  articles, including etchings, pictures,
                                                                     Covered Property:
                  statuary, objects of marble, bronzes,
                  porcelains and bric-a-brac.                        (a) Distilled spirits;
                                                                     (b) Wines;


Form SS 00 07 07 05                                         47                                 Page 21 of 25
SPECIAL PROPERTY COVERAGE FORM

                (c) Rectified products; or                          f.   We may elect to defend you against suits
                (d) Beer.                                                arising from claims of owners of property.
                                                                         We will do this at our expense.
           (9) Applicable to Accounts Receivable:
                                                                    g. We will pay for covered physical loss or
                (a) If you can not accurately establish                physical damage within 30 days after we
                    the amount of the accounts                         receive the sworn statement of loss, if:
                    receivable outstanding as of the
                    time of physical loss or physical                    (1) You have complied with all of the
                    damage the following method will                         terms of this policy; and
                    be used:                                             (2) (a) We have reached agreement with
                    (i) Determine the total of the                               you on the amount of loss, or
                        average monthly value of                             (b) An appraisal award has been made.
                        accounts receivable for 12                  h. The following condition applies to any loss
                        months immediately preceding                   payment for Extra Expense:
                        the month in which the direct
                        physical loss or physical                        We will deduct from the total Extra
                        damage occurred; and                             Expense to be paid:

                    (ii) Adjust the total determined in                  (1) The salvage value that remains of any
                         paragraph (i) above for any                         property bought for temporary use
                         normal fluctuations in the                          during the Period of Restoration, once
                         value of accounts receivable                        business operations are resumed; and
                         for the month in which the                      (2) Any Extra Expense that is paid for by
                         direct physical loss or physical                    other insurance.
                         damage occurred for any                 6. Recovered Property
                         demonstrated variance from
                                                                    If either you or we recover any property after
                         the average of that month.
                                                                    loss settlement, that party must give the other
                (b) The following will be deducted                  prompt notice. At your option, you may retain
                    from the total value of accounts                the property. But then you must return to us the
                    receivable, however that value is               amount we paid to you for the property. We will
                    established:                                    pay recovery expenses and the expenses to
                    (i) The value of the accounts for               repair the recovered property, subject to the
                        which there is no physical loss             Limits of Insurance.
                        or physical damage;                      7. Resumption of Operations
                    (ii) The value of the accounts that             In the event of physical loss or physical
                         you are able to re-establish or            damage at the "scheduled premises" you must
                         collect;                                   resume all or part of your "operations" as
                    (ii) A value to allow for probable              quickly as possible.
                         bad debts that you are                     We will reduce the amount of your:
                         normally unable to collect; and
                                                                    a. Business Income loss, other than Extra
                    (iv) All unearned interest       and               Expense, to the extent you can resume
                         services charged.                             your "operations", in whole or in part, by
       e. Our payment for physical loss of or                          using damaged or undamaged property
                                                                       (including merchandise or stock) at the
          physical damage to personal property of
                                                                       "scheduled premises" or elsewhere.
          others will only be for the account of the
          owners of the property. We may adjust                     b. Extra Expense loss to the extent you can
          losses with the owners of physically lost or                 return "operations" to normal and
          physically damaged property if other than                    discontinue such Extra Expense.
          you. If we pay the owners, such payment                8. Vacancy
          will satisfy your claims against us for the               a. Description of Terms
          owners' property.                                              (1) As used in this Vacancy Condition, the
           We will not pay the owners more than their                        term building and the term vacant have
           financial interest in the Covered Property.                       the meanings set forth in Paragraphs.




Page 22 of 25                                               48                              Form SS 00 07 07 05
                                                                       SPECIAL PROPERTY COVERAGE FORM

          (a) and (b) below:                                  F. PROPERTY GENERAL CONDITIONS
               (a) When this policy is issued to a              1. Control of Property
                   tenant, and with respect to that                Any act or neglect of any person other than
                   tenant’s interest in Covered                    you beyond your direction or control will not
                   Property, building means the unit               affect this insurance.
                   or suite rented or leased to the
                   tenant. Such building is vacant                 The breach of any condition of this Coverage
                                                                   Form at one or more locations will not affect
                   when it does not contain enough
                                                                   coverage at any location where, at the time of
                   business personal property to                   physical loss or physical damage, the breach
                   conduct customary operations.                   of condition does not exist.
              (b) When this policy is issued to the             2. Mortgage Holders
                  owner or general lessee of a
                                                                   a. The term mortgage holder includes trustee.
                  building, building means the entire
                  building. Such building is vacant                b. We will pay for covered physical loss of or
                  unless at least 31% of its total                    physical damage to buildings or structures
                  square footage is:                                  to each mortgage holder shown in the
                                                                      Declarations in their order of precedence,
                  (i) Rented to a lessee or sub-
                                                                      as interests may appear.
                      lessee and used by the lessee
                      or sub-lessee to conduct its                 c. The mortgage holder has the right to
                      customary operations; and/or                    receive loss payment even if the mortgage
                                                                      holder has started foreclosure or similar
                  (ii) Used by the building owner to
                                                                      action on the building or structure.
                       conduct customary operations.
                                                                   d. If we deny your claim because of your acts
       (2) Buildings under construction or renovation
                                                                      or because you have failed to comply with
           are not considered vacant.
                                                                      the terms of this policy, the mortgage
       b. Vacancy Provisions                                          holder will still have the right to receive
         If the building where physical loss or                       loss payment if the mortgage holder:
         physical damage occurs has been vacant                        (1) Pays any premium due under this
         for more than 60 consecutive days before                           policy at our request if you have failed
         that physical loss or physical damage                              to do so;
         occurs:                                                       (2) Submits a signed, sworn statement of
          (1) We will not pay for any physical loss or                      loss within 60 days after receiving notice
              physical damage caused by any of the                          from us of your failure to do so; and
              following even if they are Covered                       (3) Has notified us of any change in
              Causes of Loss:                                               ownership, occupancy or substantial
              (a) Vandalism;                                                change in risk known to the mortgage
                                                                            holder.
              (b) Sprinkler leakage, unless you had                    All of the terms of this policy will then apply
                  protected the system against                         directly to the mortgage holder.
                  freezing;
                                                                   e. If we pay the mortgage holder for any
              (c) Building glass breakage;                            physical loss or physical damage and deny
              (d) Water damage;                                       payment to you because of your acts or
                                                                      because you have failed to comply with the
              (e) Theft; or
                                                                      terms of this policy:
              (f) Attempted theft.                                    (1) The mortgage holder's rights under the
          (2) With respect to Covered Causes of                           mortgage will be transferred to us to
              Loss other than those listed in b.(1)(a)                    the extent of the amount we pay; and
              through b.(1)(f) above, we will reduce                  (2) The mortgage holder's rights to recover
              the amount we would otherwise pay for                       the full amount of the mortgage holder's
              the physical loss or physical damage                        claim will not be impaired.
              by 15%.
                                                                       At our option, we may pay to the mortgage
                                                                       holder the whole principal on the mortgage
                                                                       plus any accrued interest. In this event,
                                                                       your mortgage and note will be transferred
                                                                       to us and you will pay your remaining
                                                                       mortgage debt to us.
Form SS 00 07 07 05                                      49                                       Page 23 of 25
SPECIAL PROPERTY COVERAGE FORM

       f.   If we cancel this policy, we will give written         2. "Computer Equipment" means "computers",
            notice to the mortgage holder at least:                   "peripheral devices", "media", and manuals
            (1) 10 days before the effective date of                  that are purchased to be used in conjunction
                cancellation if we cancel for your non                with hardware and "software".
                payment of premium; or                             3. "Counterfeit" means an imitation of an actual
            (2) 30 days before the effective date of                  valid original which is intended to deceive and
                cancellation if we cancel for any other               to be taken as the original.
                reason.                                            4. "Data" means information or facts stored in a
       g. If we elect not to renew this policy, we will               "computer’s" memory, on "software" or on
          give written notice to the mortgage holder                  "media".
          at least 10 days before the expiration date              5. "Finished Stock" means stock you have
          of this policy.                                             manufactured.
   3. No Benefit to Bailee                                            "Finished Stock" does not include stock you
       No person or organization, other than you,                     have manufactured that is held for sale on the
       having custody of Covered Property will benefit                premises of any retail outlet insured under this
       from this insurance.                                           policy.
   4. Policy Period, Coverage Territory                            6. "Manager" means a person serving in a
                                                                      directorial capacity for a limited liability
       Under this form:                                               company.
       a. We cover physical loss             or   physical         7. "Media" means the material used solely with
          damage commencing:                                          the "computer" or "peripheral device" upon
            (1) During the policy period shown in the                 which "software" or "data" is stored, such as
                Declarations; and                                     tapes, CD-ROMs or disks.
            (2) Within the coverage territory or, with             8. "Member" means an owner of a limited liability
                respect to property in transit, while it is           company represented by its membership
                between points in the coverage                        interest, who also may serve as a "manager".
                territory.                                         9. “Messenger” means you, any any of your
            But we do not cover physical loss or                      partners or any employee while having care
            physical damage that is also covered by a                 and custody of the property outside your
            preceding policy.                                         premises.
       b. The coverage territory is:                               10. "Money" means:
            (1) The United States of America (including               a. Currency, coins and bank notes whether or
                its territories and possessions);                        not in current use; and
            (2) Puerto Rico; and                                      b. Travelers checks, registered checks and
            (3) Canada.                                                  money orders held for sale to the public.
   5. Additional Conditions                                        11. "Operations" means your business activities
                                                                       occurring at the "scheduled premises" and
       The following conditions apply to paragraph
                                                                       tenantability of the "scheduled premises".
       A.5.u., Forgery Additional Coverage:
                                                                   12. "Period of Restoration" means the period of
       a. We will treat mechanically reproduced
                                                                       time that:
          facsimile signatures the same as
          handwritten signatures.                                     a. Begins with the date of direct physical loss
                                                                         or physical damage caused by or resulting
       b. You must include with your proof of loss
                                                                         from a Covered Cause of Loss at the
          any instrument involved in that loss, or, if
                                                                         "scheduled premises", and
          that is not possible, an affidavit setting
          forth the amount and cause of loss.                         b. Ends on the date when:
       c. The Coverage Territory is revised to cover                      (1) The property at the "scheduled
          loss you sustain anywhere in the world.                             premises" should be repaired, rebuilt
                                                                              or replaced with reasonable speed and
G. PROPERTY DEFINITIONS
                                                                              similar quality;
   1. "Computer" means a programmable electronic
                                                                          (2) The date when your business is
      device that can store, retrieve and process
                                                                              resumed at a new, permanent location.
      "data".

Page 24 of 25                                                 50                              Form SS 00 07 07 05
                                                                        SPECIAL PROPERTY COVERAGE FORM

           "Period of Restoration" does not include              19. "Specified Cause of Loss" means the following:
           any increased period required due to                      Fire; lightning; explosion, windstorm or hail;
           enforcement of any law that:                              smoke; aircraft or vehicles; riot or civil
       a. Regulates the construction, use or repair,                 commotion; vandalism; leakage from fire
          or required the tearing down of any                        extinguishing equipment; sinkhole collapse;
          property; or                                               volcanic action; falling objects; weight of snow,
       b. Regulates the prevention, control, repair,                 ice or sleet; water damage.
          clean up or restoration of environmental                   a. Sinkhole collapse means the sudden
          damage.                                                       sinking or collapse of land into
       The expiration date of this policy will not cut                  underground empty spaces created by the
       short the "period of restoration".                               action of water on limestone or dolomite. It
                                                                        does not include the cost of filling
   13. "Peripheral Device" means any physical unit                      sinkholes.
       used to operate the "computer’ that cannot be
       used for purposes other than as part of the                   b. Falling objects does not include loss of or
       computer’s system, such as tape or disk                          damage to:
       drives, printers, or modems.                                      (1) Personal property in the open; or
   14. "Perishable Stock" means personal property:                       (2) The interior of a building or structure,
       a. Maintained under controlled conditions for                         or property inside a building or
          its preservation; and                                              structure, unless the roof or an outside
                                                                             wall of the building or structure is first
       b. Susceptible to physical loss or physical                           damaged by a falling object.
          damage if the controlled conditions
          change.                                                    c. Water      damage       means      accidental
                                                                        discharge or leakage of water or steam as
   15. "Pollutants and Contaminants" means any                          the direct result of the breaking or cracking
       solid, liquid, gaseous or thermal irritant or                    of any part of a system or appliance
       contaminant, including smoke, vapors, soot,                      containing water or steam.
       fumes, acids, alkalis, chemicals and waste, or
       any other material which causes or threatens              20. "Suit" means a civil proceeding and includes:
       to cause physical loss, physical damage,                      a. An arbitration proceeding in which
       impurity to property, unwholesomeness,                           damages are claimed and to which you
       undesirability, loss of marketability, loss of use               must submit or do submit with our consent;
       of property, or which threatens human health                     or
       or welfare. Waste includes materials to be                    b. Any other alternative dispute resolution
       recycled, reconditioned or reclaimed.                            proceeding in which damages are claimed
   16. "Scheduled Premises" means any premises                          and to which you submit with our consent.
       listed by location address in the Scheduled               21. “Tenant Improvements and Betterments”
       Premises section of the Declarations.                         means fixtures, alterations, installations or
   17. "Securities"    means      negotiable     and                 additions made a part of the Building you
       nonnegotiable    instruments   or    contracts                occupy but do not own and that you cannot
       representing either "money" or other property                 legally remove; and
       and includes:                                                 a. Which are made at your expense; or
       a. Tokens, tickets except Lottery Tickets,                    b. That you acquired from the prior tenant at
          revenue and other non-postage stamps                          your expense.
          whether or not in current use; and
                                                                 22. “Theft” means the act of stealing.
       b. Evidences of debt issued in connection
          with credit or charge cards, which are not             23. "Valuable papers and records" means
          of your own issue;                                         inscribed, printed or written documents,
                                                                     manuscripts or records, including abstracts,
       but does not include "money."                                 books, deeds, drawings, films, maps or
   18. "Software" means instructions or programs that                mortgages.
       are stored on "media" and which instruct the                  But "valuable papers and records" does not
       hardware as to how to process "data".                         mean "money" and "securities", "data" and
                                                                     "software" or the materials on which the "data"
                                                                     and "software" is recorded.

Form SS 00 07 07 05                                         51                                       Page 25 of 25
                 BUSINESS LIABILITY COVERAGE FORM




                                  52
Form SS 00 08 04 05
                            © 2005, The Hartford
QUICK REFERENCE
BUSINESS LIABILITY COVERAGE FORM
READ YOUR POLICY CAREFULLY


BUSINESS LIABILITY COVERAGE FORM                                    Beginning on Page

A.   COVERAGES                                                              1
     Business Liability                                                     1
     Medical Expenses                                                       2
     Coverage Extension - Supplementary Payments                            2

B.   EXCLUSIONS                                                             3

C.   WHO IS AN INSURED                                                      10

D.   LIABILITY AND MEDICAL EXPENSES
     LIMITS OF INSURANCE                                                    14

E.   LIABILITY AND MEDICAL EXPENSES GENERAL CONDITIONS                      15

     1. Bankruptcy                                                          15

     2. Duties In The Event Of Occurrence, Offense, Claim Or Suit           15

     3. Financial Responsibility Laws                                       16

     4. Legal Action Against Us                                             16

     5. Separation Of Insureds                                              16

     6. Representations                                                     16

     7. Other Insurance                                                     16

     8. Transfer Of Rights Of Recovery Against Others To Us                 17

F.   OPTIONAL ADDITIONAL INSURED COVERAGES                                  18

     Additional Insureds                                                    18

G.   LIABILITY AND MEDICAL EXPENSES DEFINITIONS                             20




                                                    53
Form SS 00 08 04 05
                    BUSINESS LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what
is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we", "us" and "our" refer to the stock insurance company member of The Hartford providing this insurance.
The word "insured" means any person or organization qualifying as such under Section C. - Who Is An Insured.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section G. - Liability And
Medical Expenses Definitions.


A. COVERAGES                                                                    (a) The "bodily injury" or "property
                                                                                    damage"     is caused by          an
    1. BUSINESS LIABILITY COVERAGE (BODILY
                                                                                    "occurrence" that takes place in the
       INJURY, PROPERTY DAMAGE, PERSONAL
                                                                                    "coverage territory";
       AND ADVERTISING INJURY)
                                                                               (b) The "bodily injury" or "property
        Insuring Agreement
                                                                                   damage" occurs during the policy
        a. We will pay those sums that the insured                                 period; and
           becomes legally obligated to pay as                                 (c) Prior to the policy period, no insured
           damages because of "bodily injury",                                     listed under Paragraph 1. of Section
           "property damage" or "personal and                                      C. – Who Is An Insured and no
           advertising injury" to which this insurance                             "employee" authorized by you to give
           applies. We will have the right and duty to                             or receive notice of an "occurrence"
           defend the insured against any "suit"                                   or claim, knew that the "bodily injury"
           seeking those damages. However, we will                                 or "property damage" had occurred,
           have no duty to defend the insured against                              in whole or in part. If such a listed
           any "suit" seeking damages for "bodily                                  insured or authorized "employee"
           injury", "property damage" or "personal and                             knew, prior to the policy period, that
           advertising injury" to which this insurance                             the "bodily injury" or "property
           does not apply.                                                         damage"      occurred,     then    any
            We may, at our discretion, investigate any                             continuation, change or resumption
            "occurrence" or offense and settle any claim                           of such "bodily injury" or "property
            or "suit" that may result. But:                                        damage" during or after the policy
           (1) The amount we will pay for damages is                               period will be deemed to have been
                limited as described in Section D. -                               known prior to the policy period.
                Liability And Medical Expenses Limits                     (2) To "personal and advertising injury"
                Of Insurance; and                                              caused by an offense arising out of your
           (2) Our right and duty to defend ends when                          business, but only if the offense was
                we have used up the applicable limit of                        committed in the "coverage territory"
                insurance in the payment of judgments,                         during the policy period.
                settlements or medical expenses to which               c. "Bodily injury" or "property damage" will be
                this insurance applies.                                    deemed to have been known to have
            No other obligation or liability to pay sums or                occurred at the earliest time when any
            perform acts or services is covered unless                     insured listed under Paragraph 1. of Section
            explicitly provided for under Coverage                         C. – Who Is An Insured or any "employee"
            Extension - Supplementary Payments.                            authorized by you to give or receive notice
                                                                           of an "occurrence" or claim:
        b. This insurance applies:
                                                                           (1) Reports all, or any part, of the "bodily
           (1) To "bodily injury"         and    "property
                                                                               injury" or "property damage" to us or
               damage" only if:
                                                                               any other insurer;



                                                         54
Form SS 00 08 04 05                                                                                         Page 1 of 24
                                                 © 2005, The Hartford
BUSINESS LIABILITY COVERAGE FORM

          (2) Receives a written or verbal demand or          b. We will make these payments regardless of
              claim for damages because of the "bodily           fault. These payments will not exceed the
              injury" or "property damage"; or                   applicable limit of insurance. We will pay
          (3) Becomes aware by any other means that              reasonable expenses for:
              "bodily injury" or "property damage" has           (1) First aid administered at the time of an
              occurred or has begun to occur.                        accident;
       d. Damages because of "bodily injury" include             (2) Necessary medical, surgical, x-ray and
          damages claimed by any person or                           dental services, including prosthetic
          organization for care, loss of services or                 devices; and
          death resulting at any time from the "bodily           (3) Necessary        ambulance,  hospital,
          injury".                                                   professional     nursing and funeral
       e. Incidental Medical Malpractice                             services.
          (1) "Bodily injury" arising out of the            3. COVERAGE EXTENSION -
              rendering of or failure to render                SUPPLEMENTARY PAYMENTS
              professional health care services as a          a. We will pay, with respect to any claim or
              physician, dentist, nurse, emergency               "suit" we investigate or settle, or any "suit"
              medical technician or paramedic shall              against an insured we defend:
              be deemed to be caused by an
              "occurrence", but only if:                         (1) All expenses we incur.
               (a) The physician, dentist, nurse,                (2) Up to $1,000 for the cost of bail bonds
                   emergency medical technician or                   required because of accidents or traffic
                   paramedic is employed by you to                   law violations arising out of the use of
                   provide such services; and                        any vehicle to which Business Liability
                                                                     Coverage for "bodily injury" applies. We
               (b) You are not engaged in the
                                                                     do not have to furnish these bonds.
                   business or occupation of providing
                   such services.                                (3) The cost of appeal bonds or bonds to
                                                                     release attachments, but only for bond
          (2) For the purpose of determining the
                                                                     amounts within the applicable limit of
              limits of insurance for incidental medical             insurance. We do not have to furnish
              malpractice, any act or omission                       these bonds.
              together with all related acts or
              omissions in the furnishing of these               (4) All reasonable expenses incurred by the
              services to any one person will be                     insured at our request to assist us in the
              considered one "occurrence".                           investigation or defense of the claim or
                                                                     "suit", including actual loss of earnings
   2. MEDICAL EXPENSES
                                                                     up to $500 a day because of time off
       Insuring Agreement                                            from work.
       a. We will pay medical expenses as described              (5) All costs taxed against the insured in
          below for "bodily injury" caused by an                     the "suit".
          accident:                                              (6) Prejudgment interest awarded against
          (1) On premises you own or rent;                           the insured on that part of the judgment
          (2) On ways next to premises you own or                    we pay. If we make an offer to pay the
              rent; or                                               applicable limit of insurance, we will not
                                                                     pay any prejudgment interest based on
          (3) Because of your operations;
                                                                     that period of time after the offer.
          provided that:
                                                                 (7) All interest on the full amount of any
          (1) The accident takes place in the                        judgment that accrues after entry of the
              "coverage territory" and during the                    judgment and before we have paid,
              policy period;                                         offered to pay, or deposited in court the
          (2) The expenses are incurred and reported                 part of the judgment that is within the
              to us within three years of the date of                applicable limit of insurance.
              the accident; and                                   Any amounts paid under (1) through (7)
          (3) The injured person submits to                       above will not reduce the limits of insurance.
              examination, at our expense, by
              physicians of our choice as often as we
              reasonably require.
                                                       55
Page 2 of 24                                                                            Form SS 00 08 04 05
                                                                      BUSINESS LIABILITY COVERAGE FORM

       b. If we defend an insured against a "suit"                         So long as the above conditions are met,
          and an indemnitee of the insured is also                         attorneys' fees incurred by us in the
          named as a party to the "suit", we will                          defense of that indemnitee, necessary
          defend that indemnitee if all of the                             litigation expenses incurred by us and
          following conditions are met:                                    necessary litigation expenses incurred
         (1) The "suit" against the indemnitee                             by the indemnitee at our request will be
             seeks damages for which the insured                           paid as Supplementary Payments.
             has assumed the liability of the                              Notwithstanding the provisions of
             indemnitee in a contract or agreement                         Paragraph 1.b.(b) of Section B. –
             that is an "insured contract";                                Exclusions, such payments will not be
         (2) This insurance applies to such liability                      deemed to be damages for "bodily
             assumed by the insured;                                       injury" and "property damage" and will
                                                                           not reduce the Limits of Insurance.
         (3) The obligation to defend, or the cost of
             the defense of, that indemnitee, has                      Our obligation to defend an insured's
             also been assumed by the insured in                       indemnitee and to pay for attorneys' fees
             the same "insured contract";                              and necessary litigation expenses as
                                                                       Supplementary Payments ends when:
         (4) The allegations in the "suit" and the
             information we know about the                            (1) We have used up the applicable limit
             "occurrence" are such that no conflict                       of insurance in the payment of
             appears to exist between the interests                       judgments or settlements; or
             of the insured and the interest of the                   (2) The conditions set forth above, or the
             indemnitee;                                                  terms of the agreement described in
         (5) The indemnitee and the insured ask                           Paragraph (6) above, are no longer met.
             us to conduct and control the defense            B. EXCLUSIONS
             of that indemnitee against such "suit"
                                                                1. Applicable To Business Liability Coverage
             and agree that we can assign the
             same counsel to defend the insured                    This insurance does not apply to:
             and the indemnitee; and                               a. Expected Or Intended Injury
         (6) The indemnitee:                                          (1) "Bodily injury" or "property damage"
              (a) Agrees in writing to:                                   expected or intended from the
                                                                          standpoint of the insured.       This
                  (i) Cooperate with us in the
                                                                          exclusion does not apply to "bodily
                      investigation, settlement or
                                                                          injury" or "property damage" resulting
                      defense of the "suit";
                                                                          from the use of reasonable force to
                  (ii) Immediately send us copies of                      protect persons or property; or
                       any      demands,    notices,
                                                                      (2) "Personal and advertising injury" arising
                       summonses or legal papers
                                                                          out of an offense committed by, at the
                       received in connection with
                                                                          direction of or with the consent or
                       the "suit";
                                                                          acquiescence of the insured with the
                  (iii) Notify any other insurer whose                    expectation of inflicting "personal and
                        coverage is available to the                      advertising injury".
                        indemnitee; and
                                                                   b. Contractual Liability
                  (iv) Cooperate with us with
                                                                      (1) "Bodily injury" or "property damage"; or
                       respect to coordinating other
                       applicable insurance available                 (2) "Personal and advertising injury"
                       to the indemnitee; and                         for which the insured is obligated to pay
              (b) Provides     us     with     written                damages by reason of the assumption of
                  authorization to:                                   liability in a contract or agreement.
                  (i) Obtain records and other                         This exclusion does not apply to liability
                      information related to the                       for damages because of:
                      "suit"; and                                          (a) "Bodily injury", "property damage" or
                  (ii) Conduct and control the                                 "personal and advertising injury" that
                       defense of the indemnitee in                            the insured would have in the
                       such "suit".                                            absence of the contract or
                                                                               agreement; or
                                                         56
Form SS 00 08 04 05                                                                                  Page 3 of 24
BUSINESS LIABILITY COVERAGE FORM

               (b) "Bodily injury" or "property damage"                    (b) Performing duties related to the
                   assumed in a contract or agreement                           conduct of the insured’s business, or
                   that is an "insured contract",                      (2) The spouse, child, parent, brother or
                   provided the "bodily injury" or                         sister of that "employee" as a
                   "property       damage"        occurs                   consequence of (1) above.
                   subsequent to the execution of the
                                                                       This exclusion applies:
                   contract or agreement. Solely for
                   the purpose of liability assumed in                 (1) Whether the insured may be liable as
                   an "insured contract", reasonable                       an employer or in any other capacity;
                   attorneys' fees and necessary                           and
                   litigation expenses incurred by or for              (2) To any obligation to share damages
                   a party other than an insured are                       with or repay someone else who must
                   deemed to be damages because of                         pay damages because of the injury.
                   "bodily injury" or "property damage"                This exclusion does not apply to liability
                   provided:                                           assumed by the insured under an "insured
                   (i) Liability to such party for, or for             contract".
                       the cost of, that party’s defense          f.   Pollution
                       has also been assumed in the
                       same "insured contract", and                    (1) "Bodily injury", "property damage" or
                                                                           "personal and advertising injury"
                   (ii) Such attorneys' fees and                           arising out of the actual, alleged or
                        litigation expenses are for                        threatened       discharge,  dispersal,
                        defense of that party against a                    seepage, migration, release or escape
                        civil or alternative dispute                       of "pollutants":
                        resolution proceeding in which
                        damages to        which this                        (a) At or from any premises, site or
                        insurance applies are alleged.                          location which is or was at any
                                                                                time owned or occupied by, or
       c. Liquor Liability                                                      rented or loaned to any insured.
           "Bodily injury" or "property damage" for                             However, this subparagraph does
           which any insured may be held liable by                              not apply to:
           reason of:                                                           (i) "Bodily injury" if sustained within
          (1) Causing or contributing            to   the                           a building and caused by
              intoxication of any person;                                           smoke, fumes, vapor or soot
          (2) The furnishing of alcoholic beverages to                              produced by or originating from
              a person under the legal drinking age or                              equipment that is used to heat,
              under the influence of alcohol; or                                    cool or dehumidify the building,
                                                                                    or equipment that is used to
          (3) Any statute, ordinance or regulation
                                                                                    heat water for personal use, by
              relating to the sale, gift, distribution or
                                                                                    the building's occupants or their
              use of alcoholic beverages.
                                                                                    guests;
          This exclusion applies only if you are in the
                                                                                (ii) "Bodily injury" or "property
          business of manufacturing, distributing,
                                                                                     damage" for which you may be
          selling, serving or furnishing alcoholic
                                                                                     held liable, if you are a
          beverages.
                                                                                     contractor and the owner or
       d. Workers' Compensation And Similar                                          lessee of such premises, site or
          Laws                                                                       location has been added to your
          Any obligation of the insured under a                                      policy as an additional insured
          workers' compensation, disability benefits                                 with respect to your ongoing
          or unemployment compensation law or                                        operations performed for that
          any similar law.                                                           additional insured at that
       e. Employer’s Liability                                                       premises, site or location and
          "Bodily injury" to:                                                        such premises, site or location
                                                                                     is not and never was owned or
          (1) An "employee" of the insured arising
                                                                                     occupied by, or rented or
              out of and in the course of:
                                                                                     loaned to, any insured, other
               (a) Employment by the insured; or                                     than that additional insured; or

                                                             57
Page 4 of 24                                                                                 Form SS 00 08 04 05
                                                                BUSINESS LIABILITY COVERAGE FORM

                  (iii) "Bodily injury" or "property                         released as part of the
                        damage" arising out of heat,                         operations being performed
                        smoke or fumes from a                                by such insured, contractor or
                        "hostile fire";                                      subcontractor;
              (b) At or from any premises, site or                      (ii) "Bodily injury" or "property
                  location which is or was at any                            damage" sustained within a
                  time used by or for any insured or                         building and caused by the
                  others for the handling, storage,                          release of gases, fumes or
                  disposal, processing or treatment                          vapors from materials brought
                  of waste;                                                  into that building in connection
              (c) Which are or were at any time                              with operations being performed
                  transported,    handled,    stored,                        by you or on your behalf by a
                  treated, disposed of, or processed                         contractor or subcontractor; or
                  as waste by or for:                                   (iii) "Bodily injury" or "property
                  (i) Any insured; or                                         damage" arising out of heat,
                                                                              smoke or fumes from a
                  (ii) Any person or organization for                         "hostile fire"; or
                       whom you may be legally
                       responsible;                                 (e) At or from any premises, site or
                                                                        location on which any insured or any
              (d) At or from any premises, site or                      contractors       or    subcontractors
                  location on which any insured or                      working directly or indirectly on any
                  any contractors or subcontractors                     insured’s behalf are performing
                  working directly or indirectly on                     operations if the operations are to
                  any     insured's    behalf   are                     test for, monitor, clean up, remove,
                  performing operations if the                          contain, treat, detoxify or neutralize,
                  "pollutants" are brought on or to                     or in any way respond to, or assess
                  the premises, site or location in                     the effects of, "pollutants".
                  connection with such operations
                  by such insured, contractor or                (2) Any loss, cost or expense arising out
                  subcontractor.     However, this                  of any:
                  subparagraph does not apply to:                   (a) Request, demand, order or statutory
                  (i) "Bodily injury" or "property                      or regulatory requirement that any
                      damage" arising out of the                        insured or others test for, monitor,
                      escape of fuels, lubricants or                    clean up, remove, contain, treat,
                      other operating fluids which are                  detoxify or neutralize, or in any way
                      needed to perform the normal                      respond to, or assess the effects of,
                      electrical,      hydraulic      or                "pollutants"; or
                      mechanical              functions             (b) Claim or suit by or on behalf of a
                      necessary for the operation of                    governmental        authority    for
                      "mobile equipment" or its parts,                  damages because of testing for,
                      if such fuels, lubricants or other                monitoring, cleaning up, removing,
                      operating fluids escape from a                    containing, treating, detoxifying or
                      vehicle part designed to hold,                    neutralizing, or in any way
                      store or receive them. This                       responding to, or assessing the
                      exception does not apply if the                   effects of, "pollutants".
                      "bodily injury" or "property                  However, this paragraph does not
                      damage" arises out of the                     apply to liability for damages because
                      intentional discharge, dispersal              of "property damage" that the insured
                      or release of the fuels,                      would have in the absence of such
                      lubricants or other operating                 request, demand, order or statutory or
                      fluids, or if such fuels,                     regulatory requirement, or such claim
                      lubricants or other operating                 or "suit" by or on behalf of a
                      fluids are brought on or to the               governmental authority.
                      premises, site or location with
                      the intent that they be
                      discharged,       dispersed     or

                                                           58
Form SS 00 08 04 05                                                                            Page 5 of 24
BUSINESS LIABILITY COVERAGE FORM

       g. Aircraft, Auto Or Watercraft                               (2) The use of "mobile equipment" in, or
           "Bodily injury" or "property damage" arising                  while in practice or preparation for, a
           out of the ownership, maintenance, use or                     prearranged     racing,   speed      or
           entrustment to others of any aircraft, "auto"                 demolition contest or in any stunting
           or watercraft owned or operated by or rented                  activity.
           or loaned to any insured. Use includes               i.   War
           operation and "loading or unloading".                     "Bodily injury", "property damage" or
           This exclusion applies even if the claims                 "personal and advertising injury", however
           against any insured allege negligence or                  caused, arising, directly or indirectly, out of:
           other wrongdoing in the supervision, hiring,              (1) War, including undeclared or civil war;
           employment, training or monitoring of others
           by that insured, if the "occurrence" which                (2) Warlike action by a military force,
           caused the "bodily injury" or "property                       including action in hindering or
           damage"      involved    the     ownership,                   defending against an actual or
           maintenance, use or entrustment to others of                  expected attack, by any government,
           any aircraft, "auto" or watercraft that is                    sovereign or other authority using
           owned or operated by or rented or loaned to                   military personnel or other agents; or
           any insured.                                              (3) Insurrection, rebellion, revolution,
          This exclusion does not apply to:                              usurped power, or action taken by
                                                                         governmental authority in hindering or
          (1) A watercraft while ashore on premises                      defending against any of these.
              you own or rent;
                                                                j.   Professional Services
          (2) A watercraft you do not own that is:
                                                                     "Bodily injury", "property damage" or
               (a) Less than 51 feet long; and                       "personal and advertising injury" arising
               (b) Not being used to carry persons                   out of the rendering of or failure to render
                   for a charge;                                     any professional service. This includes
          (3) Parking an "auto" on, or on the ways                   but is not limited to:
              next to, premises you own or rent,                     (1) Legal, accounting         or    advertising
              provided the "auto" is not owned by or                     services;
              rented or loaned to you or the insured;                (2) Preparing, approving, or failing to
          (4) Liability assumed under any "insured                       prepare or approve maps, shop
              contract"     for  the    ownership,                       drawings, opinions, reports, surveys,
              maintenance or use of aircraft or                          field orders, change orders, designs or
              watercraft;                                                drawings and specifications;
          (5) "Bodily injury" or "property damage"                   (3) Supervisory, inspection, architectural
              arising out of the operation of any of                     or engineering activities;
              the equipment listed in Paragraph f.(2)                (4) Medical, surgical, dental, x-ray or
              or f.(3) of the definition of "mobile                      nursing services treatment, advice or
              equipment"; or                                             instruction;
          (6) An aircraft that is not owned by any                   (5) Any health or therapeutic service
              insured and is hired, chartered or loaned                  treatment, advice or instruction;
              with a paid crew.         However, this
                                                                     (6) Any service, treatment, advice or
              exception does not apply if the insured
                                                                         instruction for the purpose of
              has any other insurance for such "bodily
                                                                         appearance or skin enhancement, hair
              injury" or "property damage", whether
                                                                         removal or replacement or personal
              the other insurance is primary, excess,
                                                                         grooming;
              contingent or on any other basis.
                                                                     (7) Optical or hearing aid services
       h. Mobile Equipment
                                                                         including the prescribing, preparation,
           "Bodily injury"   or   "property   damage"                    fitting, demonstration or distribution of
           arising out of:                                               ophthalmic     lenses     and     similar
          (1) The transportation of "mobile equipment"                   products or hearing aid devices;
              by an "auto" owned or operated by or
              rented or loaned to any insured; or


                                                           59
Page 6 of 24                                                                               Form SS 00 08 04 05
                                                                   BUSINESS LIABILITY COVERAGE FORM

         (8) Optometry or optometric services                      Paragraphs (1), (3) and (4) of this
             including but not limited to examination              exclusion do not apply to "property
             of the eyes and the prescribing,                      damage" (other than damage by fire) to
             preparation, fitting,demonstration or                 premises, including the contents of such
             distribution of ophthalmic lenses and                 premises, rented to you for a period of 7 or
             similar products;                                     fewer consecutive days. A separate Limit
         (9) Any:                                                  of Insurance applies to Damage To
                                                                   Premises Rented To You as described in
              (a) Body piercing (not including ear                 Section D. - Limits Of Insurance.
                  piercing);
                                                                   Paragraph (2) of this exclusion does not
              (b) Tattooing, including but not limited             apply if the premises are "your work" and
                  to the insertion of pigments into or             were never occupied, rented or held for
                  under the skin; and                              rental by you.
              (c) Similar services;                                Paragraphs (3) and (4) of this exclusion do
         (10) Services in the practice of pharmacy;                not apply to the use of elevators.
              and                                                  Paragraphs (3), (4), (5) and (6) of this
         (11) Computer consulting, design or                       exclusion do not apply to liability assumed
              programming services, including web                  under a sidetrack agreement.
              site design.                                         Paragraphs (3) and (4) of this exclusion do
          Paragraphs (4) and (5) of this exclusion do              not apply to "property damage" to
          not apply to the Incidental Medical                      borrowed equipment while not being used
          Malpractice coverage afforded under                      to perform operations at a job site.
          Paragraph 1.e. in Section A. - Coverages.                Paragraph (6) of this exclusion does not
       k. Damage To Property                                       apply to "property damage" included in the
          "Property damage" to:                                    "products-completed operations hazard".
         (1) Property you own, rent or occupy,                l.   Damage To Your Product
             including any costs or expenses                       "Property damage" to "your             product"
             incurred by you, or any other person,                 arising out of it or any part of it.
             organization or entity, for repair,              m. Damage To Your Work
             replacement,           enhancement,
             restoration or maintenance of such                    "Property damage" to "your work" arising
             property for any reason, including                    out of it or any part of it and included in the
             prevention of injury to a person or                   "products-completed operations hazard".
             damage to another's property;                         This exclusion does not apply if the
         (2) Premises you sell, give away or                       damaged work or the work out of which
             abandon, if the "property damage" arises              the damage arises was performed on your
             out of any part of those premises;                    behalf by a subcontractor.
         (3) Property loaned to you;                          n. Damage To Impaired Property                   Or
                                                                 Property Not Physically Injured
         (4) Personal property in the care, custody
             or control of the insured;                            "Property damage" to "impaired property"
                                                                   or property that has not been physically
         (5) That particular part of real property on              injured, arising out of:
             which you or any contractors or
             subcontractors working directly or                    (1) A defect, deficiency, inadequacy or
             indirectly on your behalf are performing                  dangerous condition in "your product"
             operations, if the "property damage"                      or "your work"; or
             arises out of those operations; or                    (2) A delay or failure by you or anyone
         (6) That particular part of any property                      acting on your behalf to perform a
             that must be restored, repaired or                        contract or agreement in accordance
             replaced because "your work" was                          with its terms.
             incorrectly performed on it.                          This exclusion does not apply to the loss
                                                                   of use of other property arising out of
                                                                   sudden and accidental physical injury to
                                                                   "your product" or "your work" after it has
                                                                   been put to its intended use.
                                                         60
Form SS 00 08 04 05                                                                                Page 7 of 24
BUSINESS LIABILITY COVERAGE FORM

       o. Recall Of Products, Work Or Impaired                       (c) Title of any literary or artistic work;
          Property                                              (8) Arising out of an offense committed by
           Damages claimed for any loss, cost or                    an insured whose business is:
           expense incurred by you or others for the                (a) Advertising,          broadcasting,
           loss of use, withdrawal, recall, inspection,                 publishing or telecasting;
           repair, replacement, adjustment, removal                  (b) Designing or determining content
           or disposal of:                                               of web sites for others; or
          (1) "Your product";                                        (c) An Internet search, access,
          (2) "Your work"; or                                            content or service provider.
          (3) "Impaired property";                                   However, this exclusion does not
           if such product, work or property is                      apply to Paragraphs a., b. and c.
           withdrawn or recalled from the market or                  under the definition of "personal and
           from use by any person or organization                    advertising injury" in Section G. –
           because of a known or suspected defect,                   Liability And Medical Expenses
           deficiency, inadequacy or dangerous                       Definitions.
           condition in it.                                          For the purposes of this exclusion,
       p. Personal And Advertising Injury                            placing an "advertisement" for or
           "Personal and advertising injury":                        linking to others on your web site, by
                                                                     itself, is not considered the business
          (1) Arising out of oral, written or electronic
                                                                     of        advertising,     broadcasting,
              publication of material, if done by or at
                                                                     publishing or telecasting;
              the direction of the insured with
              knowledge of its falsity;                         (9) Arising out of an electronic chat room
                                                                    or bulletin board the insured hosts,
          (2) Arising out of oral, written or electronic
                                                                    owns, or over which the insured
              publication of material whose first
                                                                    exercises control;
              publication took place before the
              beginning of the policy period;                   (10) Arising out of the unauthorized use of
                                                                     another's name or product in your e-mail
          (3) Arising out of a criminal act committed
                                                                     address, domain name or metatags, or
              by or at the direction of the insured;
                                                                     any other similar tactics to mislead
          (4) Arising out of any breach of contract,                 another's potential customers;
              except an implied contract to use
                                                                (11) Arising out of the violation of a
              another’s "advertising idea" in your
                                                                     person's right of privacy created by
              "advertisement";
                                                                     any state or federal act.
          (5) Arising out of the failure of goods,
                                                                     However, this exclusion does not
              products or services to conform with
                                                                     apply to liability for damages that the
              any     statement   of   quality   or
                                                                     insured would have in the absence of
              performance       made    in     your
                                                                     such state or federal act;
              "advertisement";
                                                                (12) Arising out of:
          (6) Arising out of the wrong description of
              the price of goods, products or services;              (a) An "advertisement" for others on
                                                                         your web site;
          (7) Arising out of any violation of any
              intellectual property rights such as                   (b) Placing a link to a web site of
              copyright, patent, trademark, trade                        others on your web site;
              name, trade secret, service mark or                    (c) Content from a web site of others
              other designation of origin or                             displayed within a frame or border
              authenticity.                                              on your web site. Content includes
               However, this exclusion does not                          information, code, sounds, text,
               apply to infringement, in your                            graphics or images; or
               "advertisement", of                                   (d) Computer code, software             or
               (a) Copyright;                                            programming used to enable:
               (b) Slogan, unless the slogan is also                     (i) Your web site; or
                   a trademark, trade name, service                      (ii) The presentation or functionality
                   mark or other designation of origin                        of an "advertisement" or other
                   or authenticity; or                                        content on your web site;
                                                           61
Page 8 of 24                                                                           Form SS 00 08 04 05
                                                                        BUSINESS LIABILITY COVERAGE FORM

            (13) Arising out of a violation of any anti-                    (a) May be awarded or incurred by
                 trust law;                                                     reason of any claim or suit
            (14) Arising out of the fluctuation in price or                     alleging actual or threatened injury
                 value of any stocks, bonds or other                            or damage of any nature or kind to
                 securities; or                                                 persons or property which would
                                                                                not have occurred in whole or in
            (15) Arising out of discrimination or                               part but for the "asbestos hazard";
                 humiliation committed by or at the
                 direction of any "executive officer",                      (b) Arise out of any request, demand,
                 director, stockholder, partner or                              order or statutory or regulatory
                 member of the insured.                                         requirement that any insured or
                                                                                others test for, monitor, clean up,
       q. Electronic Data                                                       remove, encapsulate, contain,
            Damages arising out of the loss of, loss of                         treat, detoxify or neutralize or in
            use of, damage to, corruption of, inability                         any way respond to or assess the
            to access, or inability to manipulate                               effects of an "asbestos hazard"; or
            "electronic data".                                              (c) Arise out of any claim or suit for
       r.   Employment-Related Practices                                        damages because of testing for,
            "Bodily injury" or "personal and advertising                        monitoring, cleaning up, removing,
            injury" to:                                                         encapsulating, containing, treating,
                                                                                detoxifying or neutralizing or in any
            (1) A person arising out of any:
                                                                                way responding to or assessing the
                 (a) Refusal to employ that person;                             effects of an "asbestos hazard".
                 (b) Termination of       that   person's          t.   Violation Of Statutes That Govern E-
                     employment; or                                     Mails, Fax, Phone Calls Or Other
                 (c) Employment-related         practices,              Methods Of Sending Material Or
                     policies, acts or omissions, such as               Information
                     coercion, demotion, evaluation,                    "Bodily injury", "property damage", or
                     reassignment,              discipline,             "personal and advertising injury" arising
                     defamation, harassment, humiliation                directly or indirectly out of any action or
                     or discrimination directed at that                 omission that violates or is alleged to
                     person; or                                         violate:
            (2) The spouse, child, parent, brother or                   (1) The Telephone Consumer Protection
                sister   of   that person       as     a                    Act (TCPA), including any amendment
                consequence of "bodily injury" or                           of or addition to such law;
                "personal and advertising injury" to the
                                                                        (2) The CAN-SPAM Act of 2003, including
                person at whom any of the
                                                                            any amendment of or addition to such
                employment-related            practices
                                                                            law; or
                described in Paragraphs (a), (b), or (c)
                above is directed.                                      (3) Any statute, ordinance or regulation,
                                                                            other than the TCPA or CAN-SPAM Act
            This exclusion applies:
                                                                            of 2003, that prohibits or limits the
            (1) Whether the insured may be liable as                        sending, transmitting, communicating or
                an employer or in any other capacity;                       distribution of material or information.
                and
                                                                   Damage To Premises Rented To You –
            (2) To any obligation to share damages                 Exception For Damage By Fire, Lightning
                with or repay someone else who must                or Explosion
                pay damages because of the injury.
                                                                   Exclusions c. through h. and k. through o. do
       s. Asbestos                                                 not apply to damage by fire, lightning or
            (1) "Bodily injury", "property damage" or              explosion to premises rented to you or
                "personal and advertising injury"                  temporarily occupied by you with permission of
                arising out of the "asbestos hazard".              the owner. A separate Limit of Insurance
            (2) Any damages, judgments, settlements,               applies to this coverage as described in
                loss, costs or expenses that:                      Section D. - Liability And Medical Expenses
                                                                   Limits Of Insurance.



                                                              62
Form SS 00 08 04 05                                                                                  Page 9 of 24
BUSINESS LIABILITY COVERAGE FORM

   2. Applicable To Medical Expenses Coverage                         e. A trust, you are an insured. Your trustees
       We will not pay expenses for "bodily injury":                     are also insureds, but only with respect to
                                                                         their duties as trustees.
       a. Any Insured
          To any insured, except "volunteer workers".             2. Each of the following is also an insured:
       b. Hired Person                                                a. Employees And Volunteer Workers
            To a person hired to do work for or on behalf                 Your "volunteer workers" only while
            of any insured or a tenant of any insured.                    performing duties related to the conduct of
                                                                          your business, or your "employees", other
       c. Injury On Normally Occupied Premises                            than either your "executive officers" (if you
            To a person injured on that part of                           are an organization other than a
            premises you own or rent that the person                      partnership, joint venture or limited liability
            normally occupies.                                            company) or your managers (if you are a
       d. Workers' Compensation And Similar                               limited liability company), but only for acts
          Laws                                                            within the scope of their employment by
                                                                          you or while performing duties related to
            To a person, whether or not an
                                                                          the conduct of your business.
            "employee" of any insured, if benefits for
            the "bodily injury" are payable or must be                    However, none of these "employees" or
            provided under a workers' compensation                        "volunteer workers" are insureds for:
            or disability benefits law or a similar law.                 (1) "Bodily injury" or        "personal    and
       e. Athletics Activities                                               advertising injury":
            To a person injured while practicing,                             (a) To you, to your partners or
            instructing or participating in any physical                          members (if you are a partnership
            exercises or games, sports or athletic                                or joint venture), to your members
            contests.                                                             (if you are a limited liability
                                                                                  company), or to a co-"employee"
       f.   Products-Completed Operations Hazard
                                                                                  while in the course of his or her
            Included with the "products-completed                                 employment or performing duties
            operations hazard".                                                   related to the conduct of your
       g. Business Liability Exclusions                                           business, or to your other
            Excluded under Business Liability Coverage.                           "volunteer      workers"      while
                                                                                  performing duties related to the
C. WHO IS AN INSURED                                                              conduct of your business;
   1. If you are designated in the Declarations as:                           (b) To the spouse, child, parent,
       a. An individual, you and your spouse are                                  brother or sister of that co-
          insureds, but only with respect to the                                  "employee" or that "volunteer
          conduct of a business of which you are the                              worker" as a consequence of
          sole owner.                                                             Paragraph (1)(a) above;
       b. A partnership or joint venture, you are an                          (c) For which there is any obligation
          insured. Your members, your partners, and                               to share damages with or repay
          their spouses are also insureds, but only with                          someone else who must pay
          respect to the conduct of your business.                                damages because of the injury
                                                                                  described in Paragraphs (1)(a) or
       c. A limited liability company, you are an
                                                                                  (b) above; or
          insured. Your members are also insureds,
          but only with respect to the conduct of your                        (d) Arising out of his or her providing
          business. Your managers are insureds, but                               or failing to provide professional
          only with respect to their duties as your                               health care services.
          managers.                                                           If you are not in the business of
       d. An organization other than a partnership,                           providing professional health care
          joint venture or limited liability company, you                     services, Paragraph (d) does not apply
          are an insured. Your "executive officers" and                       to any nurse, emergency medical
          directors are insureds, but only with respect                       technician or paramedic employed by
          to their duties as your officers or directors.                      you to provide such services.
          Your stockholders are also insureds, but only                  (2) "Property damage" to property:
          with respect to their liability as stockholders.                    (a) Owned, occupied or used by,
                                                             63
Page 10 of 24                                                                                   Form SS 00 08 04 05
                                                                        BUSINESS LIABILITY COVERAGE FORM

               (b) Rented to, in the care, custody or                b. Coverage under this provision does not
                   control of, or over which physical                   apply to:
                   control is being exercised for any                   (1) "Bodily injury" or "property damage"
                   purpose by you, any of your                              that occurred; or
                   "employees", "volunteer workers",
                   any partner or member (if you are                    (2) "Personal and advertising injury"
                   a partnership or joint venture), or                      arising out of an offense committed
                   any member (if you are a limited                      before you acquired         or   formed    the
                   liability company).                                   organization.
       b. Real Estate Manager                                     4. Operator Of Mobile Equipment
           Any person (other than your "employee" or                 With respect to "mobile equipment" registered in
           "volunteer worker"), or any organization                  your name under any motor vehicle registration
           while acting as your real estate manager.                 law, any person is an insured while driving such
       c. Temporary        Custodians        Of     Your             equipment along a public highway with your
          Property                                                   permission. Any other person or organization
                                                                     responsible for the conduct of such person is
           Any person or organization having proper                  also an insured, but only with respect to liability
           temporary custody of your property if you                 arising out of the operation of the equipment, and
           die, but only:                                            only if no other insurance of any kind is available
          (1) With respect to liability arising out of the           to that person or organization for this liability.
              maintenance or use of that property; and               However, no person or organization is an insured
          (2) Until your legal representative has                    with respect to:
              been appointed.                                        a. "Bodily injury" to a co-"employee" of the
       d. Legal Representative If You Die                               person driving the equipment; or
           Your legal representative if you die, but                 b. "Property damage" to property owned by,
           only with respect to duties as such. That                    rented to, in the charge of or occupied by
           representative will have all your rights and                 you or the employer of any person who is
           duties under this insurance.                                 an insured under this provision.
       e. Unnamed Subsidiary                                      5. Operator of Nonowned Watercraft
           Any subsidiary and subsidiary thereof, of                 With respect to watercraft you do not own that
           yours which is a legally incorporated entity              is less than 51 feet long and is not being used
           of which you own a financial interest of                  to carry persons for a charge, any person is an
           more than 50% of the voting stock on the                  insured while operating such watercraft with
           effective date of this Coverage Part.                     your permission.         Any other person or
                                                                     organization responsible for the conduct of
           The insurance afforded herein for any
                                                                     such person is also an insured, but only with
           subsidiary not shown in the Declarations
                                                                     respect to liability arising out of the operation
           as a named insured does not apply to
                                                                     of the watercraft, and only if no other
           injury or damage with respect to which an
                                                                     insurance of any kind is available to that
           insured under this insurance is also an
                                                                     person or organization for this liability.
           insured under another policy or would be
           an insured under such policy but for its                  However, no person or organization is an
           termination or upon the exhaustion of its                 insured with respect to:
           limits of insurance.                                      a. "Bodily injury" to a co-"employee" of the
   3. Newly Acquired Or Formed Organization                             person operating the watercraft; or
       Any organization you newly acquire or form,                   b. "Property damage" to property owned by,
       other than a partnership, joint venture or                       rented to, in the charge of or occupied by
       limited liability company, and over which you                    you or the employer of any person who is
       maintain financial interest of more than 50% of                  an insured under this provision.
       the voting stock, will qualify as a Named                  6. Additional Insureds When Required By
       Insured if there is no other similar insurance                Written Contract, Written Agreement Or
       available to that organization. However:                      Permit
       a. Coverage under this provision is afforded                  The person(s) or organization(s) identified in
          only until the 180th day after you acquire                 Paragraphs a. through f. below are additional
          or form the organization or the end of the                 insureds when you have agreed, in a written
          policy period, whichever is earlier; and
                                                             64
Form SS 00 08 04 05                                                                                    Page 11 of 24
BUSINESS LIABILITY COVERAGE FORM

       contract, written agreement or because of a                       (e) Any failure to make such
       permit issued by a state or political                                 inspections, adjustments, tests or
       subdivision, that such person or organization                         servicing as the vendor has
       be added as an additional insured on your                             agreed to make or normally
       policy, provided the injury or damage occurs                          undertakes to make in the usual
       subsequent to the execution of the contract or                        course of business, in connection
       agreement, or the issuance of the permit.                             with the distribution or sale of the
       A person or organization is an additional                             products;
       insured under this provision only for that                        (f) Demonstration,           installation,
       period of time required by the contract,                              servicing or repair operations,
       agreement or permit.                                                  except such operations performed
                                                                             at the vendor's premises in
       However, no such person or organization is an                         connection with the sale of the
       additional insured under this provision if such                       product;
       person or organization is included as an
       additional insured by an endorsement issued                       (g) Products which, after distribution
       by us and made a part of this Coverage Part,                          or sale by you, have been labeled
       including all persons or organizations added                          or relabeled or used as a
       as additional insureds under the specific                             container, part or ingredient of any
       additional insured coverage grants in Section                         other thing or substance by or for
       F. – Optional Additional Insured Coverages.                           the vendor; or
       a. Vendors                                                        (h) "Bodily    injury"   or  "property
                                                                             damage" arising out of the sole
           Any person(s) or organization(s) (referred to                     negligence of the vendor for its
           below as vendor), but only with respect to                        own acts or omissions or those of
           "bodily injury" or "property damage" arising                      its employees or anyone else
           out of "your products" which are distributed                      acting on its behalf. However, this
           or sold in the regular course of the vendor's                     exclusion does not apply to:
           business and only if this Coverage Part
           provides coverage for "bodily injury" or                          (i) The exceptions contained in
           "property damage" included within the                                 Subparagraphs (d) or (f); or
           "products-completed operations hazard".                           (ii) Such inspections, adjustments,
          (1) The insurance afforded to the vendor                                tests or servicing as the vendor
              is subject to the following additional                              has agreed to make or normally
              exclusions:                                                         undertakes to make in the usual
                                                                                  course      of    business,    in
                This insurance does not apply to:                                 connection with the distribution
                (a) "Bodily      injury"   or    "property                        or sale of the products.
                    damage" for which the vendor is                 (2) This insurance does not apply to any
                    obligated to pay damages by                         insured person or organization from
                    reason of the assumption of                         whom you have acquired such products,
                    liability in a contract or agreement.               or any ingredient, part or container,
                    This exclusion does not apply to                    entering    into,   accompanying  or
                    liability for damages that the                      containing such products.
                    vendor would have in the absence
                    of the contract or agreement;                 b. Lessors Of Equipment
                (b) Any       express           warranty            (1) Any person or organization from
                    unauthorized by you;                                whom you lease equipment; but only
                                                                        with respect to their liability for "bodily
                (c) Any physical or chemical change                     injury",   "property      damage"       or
                    in the product made intentionally                   "personal and advertising injury"
                    by the vendor;                                      caused, in whole or in part, by your
                (d) Repackaging,        except   when                   maintenance, operation or use of
                    unpacked solely for the purpose of                  equipment leased to you by such
                    inspection, demonstration, testing,                 person or organization.
                    or the substitution of parts under
                    instructions from the manufacturer,
                    and then repackaged in the
                    original container;
                                                             65
Page 12 of 24                                                                             Form SS 00 08 04 05
                                                                    BUSINESS LIABILITY COVERAGE FORM

         (2) With respect to the insurance afforded            e. Permits Issued By State Or Political
             to these additional insureds, this                   Subdivisions
             insurance does not apply to any                        (1) Any state or political subdivision, but
             "occurrence" which takes place after                       only with respect to operations
             you cease to lease that equipment.                         performed by you or on your behalf for
       c. Lessors Of Land Or Premises                                   which the state or political subdivision
         (1) Any person or organization from                            has issued a permit.
             whom you lease land or premises, but                   (2) With respect to the insurance afforded
             only with respect to liability arising out                 to these additional insureds, this
             of the ownership, maintenance or use                       insurance does not apply to:
             of that part of the land or premises                        (a) "Bodily injury", "property damage"
             leased to you.                                                  or "personal and advertising
         (2) With respect to the insurance afforded                          injury" arising out of operations
             to these additional insureds, this                              performed for the state or
             insurance does not apply to:                                    municipality; or
              (a) Any "occurrence" which takes                           (b) "Bodily injury" or "property damage"
                  place after you cease to lease that                        included within the "products-
                  land or be a tenant in that                                completed operations hazard".
                  premises; or                                 f.   Any Other Party
              (b) Structural    alterations,   new                  (1) Any other person or organization who
                  construction     or     demolition                    is not an insured under Paragraphs a.
                  operations performed by or on                         through e. above, but only with
                  behalf of such person or                              respect to liability for "bodily injury",
                  organization.                                         "property damage" or "personal and
       d. Architects, Engineers Or Surveyors                            advertising injury" caused, in whole or
         (1) Any architect, engineer, or surveyor, but                  in part, by your acts or omissions or
             only with respect to liability for "bodily                 the acts or omissions of those acting
             injury", "property damage" or "personal                    on your behalf:
             and advertising injury" caused, in whole                    (a) In the performance        of   your
             or in part, by your acts or omissions or                        ongoing operations;
             the acts or omissions of those acting on                    (b) In connection with your premises
             your behalf:                                                    owned by or rented to you; or
              (a) In connection with your premises;                      (c) In connection with "your work" and
                  or                                                         included within the "products-
              (b) In the performance of your                                 completed operations hazard", but
                  ongoing operations performed by                            only if
                  you or on your behalf.                                     (i) The written contract or written
         (2) With respect to the insurance afforded                              agreement requires you to
             to these additional insureds, the                                   provide such coverage to
             following additional exclusion applies:                             such additional insured; and
              This insurance does not apply to                               (ii) This Coverage Part provides
              "bodily injury", "property damage" or                               coverage for "bodily injury" or
              "personal and advertising injury"                                   "property damage" included
              arising out of the rendering of or the                              within     the      "products-
              failure to render any professional                                  completed operations hazard".
              services by or for you, including:                    (2) With respect to the insurance afforded
              (a) The preparing, approving, or                          to these additional insureds, this
                  failure to prepare or approve,                        insurance does not apply to:
                  maps, shop drawings, opinions,                         "Bodily injury", "property damage" or
                  reports, surveys, field orders,                        "personal and advertising injury"
                  change    orders,    designs    or                     arising out of the rendering of, or the
                  drawings and specifications; or                        failure to render, any professional
              (b) Supervisory,             inspection,                   architectural, engineering or surveying
                  architectural    or     engineering                    services, including:
                  activities.                             66
Form SS 00 08 04 05                                                                              Page 13 of 24
BUSINESS LIABILITY COVERAGE FORM

                (a) The preparing, approving, or                      This General Aggregate limit does not
                    failure to prepare or approve,                    apply to "property damage" to premises
                    maps, shop drawings, opinions,                    while rented to you or temporarily
                    reports, surveys, field orders,                   occupied by you with permission of the
                    change    orders,    designs    or                owner, arising out of fire, lightning or
                    drawings and specifications; or                   explosion.
                (b) Supervisory,           inspection,         3. Each Occurrence Limit
                    architectural   or    engineering             Subject to 2.a. or 2.b above, whichever
                    activities.                                   applies, the most we will pay for the sum of all
       The limits of insurance that apply to additional           damages because of all "bodily injury",
       insureds are described in Section D. – Limits              "property damage" and medical expenses
       Of Insurance.                                              arising out of any one "occurrence" is the
       How this insurance applies when other                      Liability and Medical Expenses Limit shown in
       insurance is available to an additional insured            the Declarations.
       is described in the Other Insurance Condition              The most we will pay for all medical expenses
       in Section E. – Liability And Medical Expenses             because of "bodily injury" sustained by any
       General Conditions.                                        one person is the Medical Expenses Limit
   No person or organization is an insured with                   shown in the Declarations.
   respect to the conduct of any current or past               4. Personal And Advertising Injury Limit
   partnership, joint venture or limited liability                Subject to 2.b. above, the most we will pay for
   company that is not shown as a Named Insured in                the sum of all damages because of all
   the Declarations.                                              "personal and advertising injury" sustained by
D. LIABILITY AND MEDICAL EXPENSES                                 any one person or organization is the Personal
   LIMITS OF INSURANCE                                            and Advertising Injury Limit shown in the
                                                                  Declarations.
   1. The Most We Will Pay
                                                               5. Damage To Premises Rented To You Limit
       The Limits of Insurance shown in the
       Declarations and the rules below fix the most              The Damage To Premises Rented To You
       we will pay regardless of the number of:                   Limit is the most we will pay under Business
                                                                  Liability Coverage for damages because of
       a. Insureds;                                               "property damage" to any one premises, while
       b. Claims made or "suits" brought; or                      rented to you, or in the case of damage by fire,
       c. Persons or organizations making claims or               lightning or explosion, while rented to you or
          bringing "suits".                                       temporarily occupied by you with permission of
                                                                  the owner.
   2. Aggregate Limits
                                                                  In the case of damage by fire, lightning or
       The most we will pay for:
                                                                  explosion, the Damage to Premises Rented To
       a. Damages because of "bodily injury" and                  You Limit applies to all damage proximately
          "property damage" included in the                       caused by the same event, whether such
          "products-completed operations hazard" is               damage results from fire, lightning or explosion
          the    Products-Completed     Operations                or any combination of these.
          Aggregate     Limit   shown     in   the
                                                               6. How Limits Apply To Additional Insureds
          Declarations.
                                                                  The most we will pay on behalf of a person or
       b. Damages because of all other "bodily
                                                                  organization who is an additional insured
          injury", "property damage" or "personal
                                                                  under this Coverage Part is the lesser of:
          and advertising injury", including medical
          expenses, is the General Aggregate Limit                a. The limits of insurance specified in a
          shown in the Declarations.                                 written contract, written agreement or
                                                                     permit issued by a state or political
           This General Aggregate Limit applies
                                                                     subdivision; or
           separately to each of your "locations"
           owned by or rented to you.                             b. The Limits of Insurance shown in the
                                                                     Declarations.
           "Location" means premises involving the
           same or connecting lots, or premises                   Such amount shall be a part of and not in
           whose connection is interrupted only by a              addition to the Limits of Insurance shown in
           street, roadway or right-of-way of a                   the Declarations and described in this Section.
           railroad.
                                                          67
Page 14 of 24                                                                              Form SS 00 08 04 05
                                                                       BUSINESS LIABILITY COVERAGE FORM

   If more than one limit of insurance under this                      (1) Immediately send us copies of any
   policy and any endorsements attached thereto                            demands, notices, summonses or
   applies to any claim or "suit", the most we will pay                    legal papers received in connection
   under this policy and the endorsements is the                           with the claim or "suit";
   single highest limit of liability of all coverages                (2) Authorize us to obtain records and
   applicable to such claim or "suit". However, this                     other information;
   paragraph does not apply to the Medical Expenses
                                                                     (3) Cooperate with us in the investigation,
   limit set forth in Paragraph 3. above.
                                                                         settlement of the claim or defense
   The Limits of Insurance of this Coverage Part apply                   against the "suit"; and
   separately to each consecutive annual period and to               (4) Assist us, upon our request, in the
   any remaining period of less than 12 months, starting
                                                                         enforcement of any right against any
   with the beginning of the policy period shown in the
                                                                         person or organization that may be
   Declarations, unless the policy period is extended
                                                                         liable to the insured because of injury
   after issuance for an additional period of less than 12
                                                                         or damage to which this insurance
   months. In that case, the additional period will be
                                                                         may also apply.
   deemed part of the last preceding period for purposes
   of determining the Limits of Insurance.                        d. Obligations At The Insured's Own Cost
                                                                       No insured will, except at that insured's own
E. LIABILITY AND MEDICAL EXPENSES                                      cost, voluntarily make a payment, assume
   GENERAL CONDITIONS                                                  any obligation, or incur any expense, other
   1. Bankruptcy                                                       than for first aid, without our consent.
       Bankruptcy or insolvency of the insured or of              e. Additional Insured's Other Insurance
       the insured's estate will not relieve us of our                 If we cover a claim or "suit" under this
       obligations under this Coverage Part.                           Coverage Part that may also be covered
   2. Duties In The Event             Of   Occurrence,                 by other insurance available to an
      Offense, Claim Or Suit                                           additional insured, such additional insured
       a. Notice Of Occurrence Or Offense                              must submit such claim or "suit" to the
                                                                       other insurer for defense and indemnity.
           You or any additional insured must see to
           it that we are notified as soon as                          However, this provision does not apply to
           practicable of an "occurrence" or an                        the extent that you have agreed in a
           offense which may result in a claim. To                     written contract, written agreement or
           the extent possible, notice should include:                 permit that this insurance is primary and
                                                                       non-contributory with the additional
          (1) How, when and where the "occurrence"                     insured's own insurance.
              or offense took place;
                                                                  f.   Knowledge Of An Occurrence, Offense,
          (2) The names and addresses of any                           Claim Or Suit
              injured persons and witnesses; and
                                                                       Paragraphs a. and b. apply to you or to
          (3) The nature and location of any injury                    any additional insured only when such
              or damage arising out of the                             "occurrence", offense, claim or "suit" is
              "occurrence" or offense.                                 known to:
       b. Notice Of Claim                                              (1) You or any additional insured that is
           If a claim is made or "suit" is brought                         an individual;
           against any insured, you or any additional                  (2) Any partner, if you or an additional
           insured must:                                                   insured is a partnership;
          (1) Immediately record the specifics of the                  (3) Any manager, if you or an additional
              claim or "suit" and the date received;                       insured is a limited liability company;
              and
                                                                       (4) Any "executive officer" or insurance
          (2) Notify us as soon as practicable.                            manager, if you or an additional
           You or any additional insured must see to                       insured is a corporation;
           it that we receive a written notice of the                  (5) Any trustee, if you or an additional
           claim or "suit" as soon as practicable.                         insured is a trust; or
       c. Assistance And Cooperation Of The                            (6) Any elected or appointed official, if you
          Insured                                                          or an additional insured is a political
           You and any other involved insured must:                        subdivision or public entity.
                                                             68
Form SS 00 08 04 05                                                                                 Page 15 of 24
BUSINESS LIABILITY COVERAGE FORM

           This Paragraph f. applies separately to                    (3) We have issued this policy in reliance
           you and any additional insured.                                upon your representations.
   3. Financial Responsibility Laws                                b. Unintentional      Failure    To     Disclose
      a. When this policy is certified as proof of                    Hazards
         financial responsibility for the future under                If unintentionally you should fail to disclose
         the provisions of any motor vehicle                          all hazards relating to the conduct of your
         financial responsibility law, the insurance                  business at the inception date of this
         provided by the policy for "bodily injury"                   Coverage Part, we shall not deny any
         liability and "property damage" liability will               coverage under this Coverage Part
         comply with the provisions of the law to                     because of such failure.
         the extent of the coverage and limits of               7. Other Insurance
         insurance required by that law.
                                                                   If other valid and collectible insurance is
      b. With respect to "mobile equipment" to                     available for a loss we cover under this
         which this insurance applies, we will                     Coverage Part, our obligations are limited as
         provide any liability, uninsured motorists,               follows:
         underinsured motorists, no-fault or other
         coverage required by any motor vehicle                    a. Primary Insurance
         law. We will provide the required limits for                 This insurance is primary except when b.
         those coverages.                                             below applies. If other insurance is also
   4. Legal Action Against Us                                         primary, we will share with all that other
                                                                      insurance by the method described in c.
       No person or organization has a right under
                                                                      below.
       this Coverage Form:
                                                                   b. Excess Insurance
       a. To join us as a party or otherwise bring us
            into a "suit" asking for damages from an                  This insurance is excess over any of the
            insured; or                                               other insurance, whether primary, excess,
       b. To sue us on this Coverage Form unless                      contingent or on any other basis:
            all of its terms have been fully complied                 (1) Your Work
            with.                                                         That is Fire, Extended Coverage,
       A person or organization may sue us to recover                     Builder's Risk, Installation Risk or
       on an agreed settlement or on a final judgment                     similar coverage for "your work";
       against an insured; but we will not be liable for              (2) Premises Rented To You
       damages that are not payable under the terms of
                                                                          That is fire, lightning or explosion
       this insurance or that are in excess of the
                                                                          insurance for premises rented to you
       applicable limit of insurance.         An agreed
                                                                          or temporarily occupied by you with
       settlement means a settlement and release of
                                                                          permission of the owner;
       liability signed by us, the insured and the
       claimant or the claimant's legal representative.               (3) Tenant Liability
   5. Separation Of Insureds                                              That is insurance purchased by you to
                                                                          cover your liability as a tenant for
       Except with respect to the Limits of Insurance,
                                                                          "property damage" to premises rented
       and any rights or duties specifically assigned
                                                                          to you or temporarily occupied by you
       in this policy to the first Named Insured, this
                                                                          with permission of the owner;
       insurance applies:
                                                                      (4) Aircraft, Auto Or Watercraft
       a. As if each Named Insured were the only
          Named Insured; and                                              If the loss arises out of the maintenance
                                                                          or use of aircraft, "autos" or watercraft to
       b. Separately to each insured against whom
                                                                          the extent not subject to Exclusion g. of
          a claim is made or "suit" is brought.
                                                                          Section A. – Coverages.
   6. Representations
                                                                      (5) Property Damage To Borrowed
       a. When You Accept This Policy                                     Equipment Or Use Of Elevators
           By accepting this policy, you agree:                           If the loss arises out of "property
          (1) The statements in the Declarations                          damage" to borrowed equipment or
              are accurate and complete;                                  the use of elevators to the extent not
          (2) Those statements are based upon                             subject to Exclusion k. of Section A. –
              representations you made to us; and                         Coverages.

                                                           69
Page 16 of 24                                                                               Form SS 00 08 04 05
                                                                   BUSINESS LIABILITY COVERAGE FORM

         (6) When You Are Added As An                               When this insurance is excess over other
             Additional Insured To Other                            insurance, we will pay only our share of
             Insurance                                              the amount of the loss, if any, that
              That is other insurance available to                  exceeds the sum of:
              you covering liability for damages                   (1) The total amount that all such other
              arising out of the premises or                           insurance would pay for the loss in the
              operations, or products and completed                    absence of this insurance; and
              operations, for which you have been                  (2) The total of all deductible and self-
              added as an additional insured by that                   insured amounts under all that other
              insurance; or                                            insurance.
         (7) When You Add Others As An                              We will share the remaining loss, if any, with
             Additional Insured To This                             any other insurance that is not described in
             Insurance                                              this Excess Insurance provision and was not
              That is other insurance available to an               bought specifically to apply in excess of the
              additional insured.                                   Limits of Insurance shown in the
              However, the following provisions                     Declarations of this Coverage Part.
              apply to other insurance available to              c. Method Of Sharing
              any person or organization who is an                  If all the other insurance permits
              additional insured under this Coverage                contribution by equal shares, we will follow
              Part:                                                 this method also. Under this approach,
              (a) Primary    Insurance         When                 each insurer contributes equal amounts
                  Required By Contract                              until it has paid its applicable limit of
                  This insurance is primary if you                  insurance or none of the loss remains,
                  have agreed in a written contract,                whichever comes first.
                  written agreement or permit that                  If any of the other insurance does not permit
                  this insurance be primary. If other               contribution by equal shares, we will
                  insurance is also primary, we will                contribute by limits. Under this method, each
                  share with all that other insurance               insurer’s share is based on the ratio of its
                  by the method described in c.                     applicable limit of insurance to the total
                  below.                                            applicable limits of insurance of all insurers.
              (b) Primary And Non-Contributory                8. Transfer Of Rights Of Recovery Against
                  To Other Insurance When                        Others To Us
                  Required By Contract                           a. Transfer Of Rights Of Recovery
                  If you have agreed in a written                   If the insured has rights to recover all or
                  contract, written agreement or                    part     of   any    payment,    including
                  permit that this insurance is                     Supplementary Payments, we have made
                  primary and non-contributory with                 under this Coverage Part, those rights are
                  the additional insured's own                      transferred to us. The insured must do
                  insurance, this insurance is                      nothing after loss to impair them. At our
                  primary and we will not seek                      request, the insured will bring "suit" or
                  contribution from that other                      transfer those rights to us and help us
                  insurance.                                        enforce them. This condition does not
              Paragraphs (a) and (b) do not apply to                apply to Medical Expenses Coverage.
              other insurance to which the additional            b. Waiver Of Rights Of Recovery (Waiver
              insured has been added as an                          Of Subrogation)
              additional insured.
                                                                    If the insured has waived any rights of
          When this insurance is excess, we will                    recovery      against    any     person  or
          have no duty under this Coverage Part to                  organization for all or part of any payment,
          defend the insured against any "suit" if any              including Supplementary Payments, we
          other insurer has a duty to defend the                    have made under this Coverage Part, we
          insured against that "suit". If no other                  also waive that right, provided the insured
          insurer defends, we will undertake to do                  waived their rights of recovery against
          so, but we will be entitled to the insured's              such person or organization in a contract,
          rights against all those other insurers.                  agreement or permit that was executed
                                                                    prior to the injury or damage.
                                                         70
Form SS 00 08 04 05                                                                               Page 17 of 24
BUSINESS LIABILITY COVERAGE FORM

F. OPTIONAL ADDITIONAL                     INSURED              3. Additional Insured - Grantor Of Franchise
   COVERAGES                                                       WHO IS AN INSURED under Section C. is
   If listed or shown as applicable in the Declarations,           amended to include as an additional insured
   one or more of the following Optional Additional                the person(s) or organization(s) shown in the
   Insured Coverages also apply. When any of these                 Declarations as an Additional Insured -
   Optional Additional Insured Coverages apply,                    Grantor Of Franchise, but only with respect to
   Paragraph 6. (Additional Insureds When Required                 their liability as grantor of franchise to you.
   by Written Contract, Written Agreement or Permit)            4. Additional Insured - Lessor Of Leased
   of Section C., Who Is An Insured, does not apply                Equipment
   to the person or organization shown in the                      a. WHO IS AN INSURED under Section C. is
   Declarations. These coverages are subject to the                   amended to include as an additional
   terms and conditions applicable to Business                        insured the person(s) or organization(s)
   Liability Coverage in this policy, except as                       shown in the Declarations as an Additional
   provided below:                                                    Insured – Lessor of Leased Equipment,
   1. Additional Insured - Designated Person Or                       but only with respect to liability for "bodily
      Organization                                                    injury", "property damage" or "personal
       WHO IS AN INSURED under Section C. is                          and advertising injury" caused, in whole or
       amended to include as an additional insured                    in part, by your maintenance, operation or
       the person(s) or organization(s) shown in the                  use of equipment leased to you by such
       Declarations, but only with respect to liability               person(s) or organization(s).
       for "bodily injury", "property damage" or                   b. With respect to the insurance afforded to
       "personal and advertising injury" caused, in                   these additional insureds, this insurance
       whole or in part, by your acts or omissions or                 does not apply to any "occurrence" which
       the acts or omissions of those acting on your                  takes place after you cease to lease that
       behalf:                                                        equipment.
       a. In the performance of your ongoing                    5. Additional Insured - Owners Or Other
          operations; or                                           Interests From Whom Land Has Been
       b. In connection with your premises owned                   Leased
          by or rented to you.                                     a. WHO IS AN INSURED under Section C. is
   2. Additional Insured - Managers Or Lessors                        amended to include as an additional
      Of Premises                                                     insured the person(s) or organization(s)
                                                                      shown in the Declarations as an Additional
       a. WHO IS AN INSURED under Section C. is                       Insured – Owners Or Other Interests From
          amended to include as an additional insured                 Whom Land Has Been Leased, but only
          the person(s) or organization(s) shown in the               with respect to liability arising out of the
          Declarations as an Additional Insured -                     ownership, maintenance or use of that part
          Designated Person Or Organization; but only                 of the land leased to you and shown in the
          with respect to liability arising out of the                Declarations.
          ownership, maintenance or use of that part of
          the premises leased to you and shown in the              b. With respect to the insurance afforded to
          Declarations.                                               these additional insureds, the following
                                                                      additional exclusions apply:
       b. With respect to the insurance afforded to
          these additional insureds, the following                     This insurance does not apply to:
          additional exclusions apply:                                (1) Any "occurrence" that takes place
           This insurance does not apply to:                              after you cease to lease that land; or

          (1) Any "occurrence" which takes place                      (2) Structural      alterations,     new
              after you cease to be a tenant in that                      construction or demolition operations
              premises; or                                                performed by or on behalf of such
                                                                          person or organization.
          (2) Structural      alterations,     new
              construction or demolition operations             6. Additional Insured - State Or Political
              performed by or on behalf of such                    Subdivision – Permits
              person or organization.                              a. WHO IS AN INSURED under Section C. is
                                                                      amended to include as an additional
                                                                      insured the state or political subdivision
                                                                      shown in the Declarations as an Additional
                                                           71
Page 18 of 24                                                                               Form SS 00 08 04 05
                                                                       BUSINESS LIABILITY COVERAGE FORM

           Insured – State Or Political Subdivision -                       (e) Any failure to make such
           Permits, but only with respect to                                    inspections, adjustments, tests or
           operations performed by you or on your                               servicing as the vendor has agreed
           behalf for which the state or political                              to make or normally undertakes to
           subdivision has issued a permit.                                     make in the usual course of
       b. With respect to the insurance afforded to                             business, in connection with the
          these additional insureds, the following                              distribution or sale of the products;
          additional exclusions apply:                                      (f) Demonstration,        installation,
           This insurance does not apply to:                                    servicing or repair operations,
                                                                                except such operations performed
          (1) "Bodily injury", "property damage" or                             at the vendor's premises in
              "personal and advertising injury"                                 connection with the sale of the
              arising out of operations performed for                           product;
              the state or municipality; or
                                                                            (g) Products which, after distribution
          (2) "Bodily injury" or "property damage"                              or sale by you, have been labeled
              included in the "product-completed                                or relabeled or used as a
              operations" hazard.                                               container, part or ingredient of any
   7. Additional Insured – Vendors                                              other thing or substance by or for
       a. WHO IS AN INSURED under Section C. is                                 the vendor; or
          amended to include as an additional                               (h) "Bodily    injury"   or  "property
          insured the person(s) or organization(s)                              damage" arising out of the sole
          (referred to below as vendor) shown in the                            negligence of the vendor for its
          Declarations as an Additional Insured -                               own acts or omissions or those of
          Vendor, but only with respect to "bodily                              its employees or anyone else
          injury" or "property damage" arising out of                           acting on its behalf. However, this
          "your products" which are distributed or                              exclusion does not apply to:
          sold in the regular course of the vendor's                            (i) The exceptions contained in
          business and only if this Coverage Part                                   Subparagraphs (d) or (f); or
          provides coverage for "bodily injury" or
          "property damage" included within the                                 (ii) Such               inspections,
          "products-completed operations hazard".                                    adjustments, tests or servicing
                                                                                     as the vendor has agreed to
       b. The insurance afforded to the vendor is                                    make or normally undertakes
          subject to the following additional exclusions:                            to make in the usual course of
          (1) This insurance does not apply to:                                      business, in connection with
               (a) "Bodily      injury"   or    "property                            the distribution or sale of the
                   damage" for which the vendor is                                   products.
                   obligated to pay damages by                         (2) This insurance does not apply to any
                   reason of the assumption of                             insured person or organization from
                   liability in a contract or agreement.                   whom you have acquired such
                   This exclusion does not apply to                        products, or any ingredient, part or
                   liability for damages that the                          container,       entering       into,
                   vendor would have in the absence                        accompanying or containing such
                   of the contract or agreement;                           products.
               (b) Any       express           warranty          8. Additional Insured – Controlling Interest
                   unauthorized by you;                             WHO IS AN INSURED under Section C. is
               (c) Any physical or chemical change                  amended to include as an additional insured
                   in the product made intentionally                the person(s) or organization(s) shown in the
                   by the vendor;                                   Declarations as an Additional Insured –
               (d) Repackaging, unless unpacked                     Controlling Interest, but only with respect to
                   solely for the purpose of inspection,            their liability arising out of:
                   demonstration, testing, or the                   a. Their financial control of you; or
                   substitution    of   parts     under             b. Premises they own, maintain or control
                   instructions from the manufacturer,                 while you lease or occupy these premises.
                   and then repackaged in the original
                   container;
                                                            72
Form SS 00 08 04 05                                                                                 Page 19 of 24
BUSINESS LIABILITY COVERAGE FORM

      This insurance does not apply to structural                 The limits of insurance that apply to additional
      alterations, new construction and demolition                insureds are described in Section D. – Limits Of
      operations performed by or for that person or               Insurance.
      organization.                                               How this insurance applies when other insurance
   9. Additional Insured – Owners, Lessees Or                     is available to an additional insured is described in
      Contractors – Scheduled Person Or                           the Other Insurance Condition in Section E. –
      Organization                                                Liability   And     Medical     Expenses General
       a. WHO IS AN INSURED under Section C. is                   Conditions.
          amended to include as an additional                   G. LIABILITY AND MEDICAL EXPENSES
          insured the person(s) or organization(s)
                                                                   DEFINITIONS
          shown in the Declarations as an Additional
          Insured – Owner, Lessees Or Contractors,                1. "Advertisement" means the widespread public
          but only with respect to liability for "bodily             dissemination of information or images that
          injury", "property damage" or "personal                    has the purpose of inducing the sale of goods,
          and advertising injury" caused, in whole or                products or services through:
          in part, by your acts or omissions or the                   a. (1)   Radio;
          acts or omissions of those acting on your                      (2)   Television;
          behalf:
                                                                         (3)   Billboard;
          (1) In the performance of your ongoing
                                                                         (4)   Magazine;
              operations     for the    additional
              insured(s); or                                             (5)   Newspaper;
          (2) In connection with "your work"                          b. The Internet, but only that part of a web
              performed for that additional insured                      site that is about goods, products or
              and included within the "products-                         services for the purposes of inducing the
              completed operations hazard", but                          sale of goods, products or services; or
              only if this Coverage Part provides                     c. Any other publication that          is   given
              coverage for "bodily injury" or                            widespread public distribution.
              "property damage" included within the                   However, "advertisement" does not include:
              "products-completed        operations
                                                                      a. The design, printed material, information
              hazard".
                                                                         or images contained in, on or upon the
       b. With respect to the insurance afforded to                      packaging or labeling of any goods or
          these additional insureds, this insurance                      products; or
          does not apply to "bodily injury", "property
                                                                      b. An interactive conversation between or
          damage" or "personal an advertising
                                                                         among persons through a computer network.
          injury" arising out of the rendering of, or
          the failure to render, any professional                 2. "Advertising idea" means any idea for an
          architectural, engineering or surveying                    "advertisement".
          services, including:                                    3. "Asbestos hazard" means an exposure or
          (1) The preparing, approving, or failure to                threat of exposure to the actual or alleged
              prepare or approve, maps, shop                         properties of asbestos and includes the mere
              drawings, opinions, reports, surveys,                  presence of asbestos in any form.
              field orders, change orders, designs or             4. "Auto" means a land motor vehicle, trailer or
              drawings and specifications; or                        semi-trailer designed for travel on public
          (2) Supervisory, inspection, architectural                 roads, including any attached machinery or
              or engineering activities.                             equipment.     But "auto" does not include
   10. Additional Insured – Co-Owner Of Insured                      "mobile equipment".
       Premises                                                   5. "Bodily injury" means physical:
       WHO IS AN INSURED under Section C. is                          a. Injury;
       amended to include as an additional insured                    b. Sickness; or
       the person(s) or Organization(s) shown in the
                                                                      c. Disease
       Declarations as an Additional Insured – Co-
       Owner Of Insured Premises, but only with                       sustained by a person and, if arising out of the
       respect to their liability as co-owner of the                  above, mental anguish or death at any time.
       premises shown in the Declarations.                        6. "Coverage territory" means:

                                                           73
Page 20 of 24                                                                                  Form SS 00 08 04 05
                                                                       BUSINESS LIABILITY COVERAGE FORM

       a. The United States of America (including its             b. You have failed to fulfill the terms of a
          territories and possessions), Puerto Rico                  contract or agreement;
          and Canada;                                             if such property can be restored to use by:
       b. International waters or airspace, but only if           a. The repair, replacement, adjustment or
          the injury or damage occurs in the course                  removal of "your product" or "your work";
          of travel or transportation between any                    or
          places included in a. above;
                                                                  b. Your fulfilling the terms of the contract or
       c. All other parts of the world if the injury or              agreement.
          damage arises out of:
                                                               12. "Insured contract" means:
          (1) Goods or products made or sold by you
              in the territory described in a. above;             a. A contract for a lease of premises.
                                                                     However, that portion of the contract for a
          (2) The activities of a person whose home                  lease of premises that indemnifies any
              is in the territory described in a.                    person or organization for damage by fire,
              above, but is away for a short time on                 lightning or explosion to premises while
              your business; or                                      rented to you or temporarily occupied by
          (3) "Personal and advertising injury"                      you with permission of the owner is
              offenses that take place through the                   subject to the Damage To Premises
              Internet or similar electronic means of                Rented To You limit described in Section
              communication                                          D. – Liability and Medical Expenses Limits
       provided the insured's responsibility to pay                  of Insurance.
       damages is determined in the United States of              b. A sidetrack agreement;
       America    (including its territories and                  c. Any easement or license agreement,
       possessions), Puerto Rico or Canada, in a                     including an easement or license
       "suit" on the merits according to the                         agreement in connection with construction
       substantive law in such territory, or in a                    or demolition operations on or within 50
       settlement we agree to.                                       feet of a railroad;
   7. "Electronic data" means information, facts or               d. Any obligation, as required by ordinance,
      programs:                                                      to indemnify a municipality, except in
       a. Stored as or on;                                           connection with work for a municipality;
       b. Created or used on; or                                  e. An elevator maintenance agreement; or
       c. Transmitted to or from                                  f.   That part of any other contract or
       computer software, including systems and                        agreement pertaining to your business
       applications software, hard or floppy disks,                    (including an indemnification of a
       CD-ROMS, tapes, drives, cells, data                             municipality in connection with work
       processing devices or any other media which                     performed for a municipality) under which
       are used with electronically controlled                         you assume the tort liability of another
       equipment.                                                      party to pay for "bodily injury" or "property
                                                                       damage" to a third person or organization,
   8. "Employee" includes a "leased worker".
                                                                       provided the "bodily injury" or "property
      "Employee" does not include a "temporary
                                                                       damage" is caused, in whole or in part, by
      worker".
                                                                       you or by those acting on your behalf.
   9. "Executive officer" means a person holding                       Tort liability means a liability that would be
      any of the officer positions created by your                     imposed by law in the absence of any
      charter, constitution, by-laws or any other                      contract or agreement.
      similar governing document.
                                                                       Paragraph f. includes that part of any
   10. "Hostile fire" means one which becomes                          contract or agreement that indemnifies a
       uncontrollable or breaks out from where it was                  railroad for "bodily injury" or "property
       intended to be.                                                 damage" arising out of construction or
   11. "Impaired property" means tangible property,                    demolition operations within 50 feet of any
       other than "your product" or "your work", that                  railroad property and affecting any railroad
       cannot be used or is less useful because:                       bridge or trestle, tracks, road-beds, tunnel,
       a. It incorporates "your product" or "your work"                underpass or crossing.
          that is known or thought to be defective,                     However, Paragraph f. does not include
          deficient, inadequate or dangerous; or                        that part of any contract or agreement:
                                                          74
Form SS 00 08 04 05                                                                                 Page 21 of 24
BUSINESS LIABILITY COVERAGE FORM

          (1) That   indemnifies     an architect,                          (1) Power cranes, shovels,        loaders,
              engineer or surveyor for injury or                                diggers or drills; or
              damage arising out of:                                        (2) Road construction or resurfacing
                (a) Preparing, approving or failing to                          equipment such as graders, scrapers
                    prepare or approve maps, shop                               or rollers;
                    drawings,     opinions,  reports,                  e. Vehicles not described in a., b., c., or d.
                    surveys, field orders, change                         above that are not self-propelled and are
                    orders, designs or drawings and                       maintained primarily to provide mobility to
                    specifications; or                                    permanently attached equipment of the
                (b) Giving directions or instructions,                    following types:
                    or failing to give them, if that is the                 (1) Air    compressors,      pumps    and
                    primary cause of the injury or                              generators,      including   spraying,
                    damage; or                                                  welding,        building     cleaning,
          (2) Under which the insured, if an                                    geophysical exploration, lighting and
              architect, engineer or surveyor,                                  well servicing equipment; or
              assumes liability for an injury or                            (2) Cherry pickers and similar devices
              damage arising out of the insured's                               used to raise or lower workers;
              rendering or failure to render
              professional services, including those                   f.   Vehicles not described in a., b., c., or d.
              listed in (1) above and supervisory,                          above maintained primarily for purposes
              inspection,       architectural     or                        other than the transportation of persons or
              engineering activities.                                       cargo.

   13. "Leased worker" means a person leased to                             However, self-propelled vehicles with the
       you by a labor leasing firm under an                                 following types of permanently attached
       agreement between you and the labor leasing                          equipment are not "mobile equipment" but
       firm, to perform duties related to the conduct of                    will be considered "autos":
       your business. "Leased worker" does not                              (1) Equipment, of at least 1,000 pounds
       include a "temporary worker".                                            gross vehicle weight, designed
   14. "Loading or unloading" means the handling of                             primarily for:
       property:                                                                (a) Snow removal;
       a. After it is moved from the place where it is                          (b) Road maintenance, but not
          accepted for movement into or onto an                                     construction or resurfacing; or
          aircraft, watercraft or "auto";                                       (c) Street cleaning;
       b. While it is in or on an aircraft, watercraft or                   (2) Cherry pickers and similar devices
          "auto"; or                                                            mounted on automobile or truck
       c. While it is being moved from an aircraft,                             chassis and used to raise or lower
          watercraft or "auto" to the place where it is                         workers; and
          finally delivered;                                                (3) Air    compressors,      pumps    and
       but "loading or unloading" does not include the                          generators,      including   spraying,
       movement of property by means of a mechanical                            welding,        building     cleaning,
       device, other than a hand truck, that is not                             geophysical exploration, lighting and
       attached to the aircraft, watercraft or "auto".                          well servicing equipment.
   15. "Mobile equipment" means any of the following               16. "Occurrence" means an accident, including
       types of land vehicles, including any attached                  continuous or repeated exposure to substantially
       machinery or equipment:                                         the same general harmful conditions.
       a. Bulldozers, farm machinery, forklifts and                17. "Personal and advertising injury" means injury,
          other vehicles designed for use principally                  including consequential "bodily injury", arising
          off public roads;                                            out of one or more of the following offenses:
       b. Vehicles maintained for use solely on or                     a. False arrest, detention or imprisonment;
          next to premises you own or rent;                            b. Malicious prosecution;
       c. Vehicles that travel on crawler treads;
       d. Vehicles, whether self-propelled or not, on
          which are permanently mounted:

                                                              75
Page 22 of 24                                                                                   Form SS 00 08 04 05
                                                                      BUSINESS LIABILITY COVERAGE FORM

       c. The wrongful eviction from, wrongful entry                   Work that may need service, maintenance,
          into, or invasion of the right of private                    correction, repair or replacement, but
          occupancy of a room, dwelling or                             which is otherwise complete, will be
          premises that the person occupies,                           treated as completed.
          committed by or on behalf of its owner,                      The "bodily injury" or "property damage"
          landlord or lessor;                                          must occur away from premises you own
       d. Oral, written or electronic publication of                   or rent, unless your business includes the
          material that slanders or libels a person or                 selling, handling or distribution of "your
          organization or disparages a person's or                     product" for consumption on premises you
          organization's goods, products or services;                  own or rent.
       e. Oral, written or electronic publication of               b. Does not include "bodily injury"          or
          material that violates a person's right of                  "property damage" arising out of:
          privacy;                                                     (1) The transportation of property, unless
       f. Copying, in your "advertisement", a                              the injury or damage arises out of a
          person’s or organization’s "advertising                          condition in or on a vehicle not owned
          idea" or style of "advertisement";                               or operated by you, and that condition
       g. Infringement of copyright, slogan, or title of                   was created by the "loading or
          any literary or artistic work, in your                           unloading" of that vehicle by any
          "advertisement"; or                                              insured; or
       h. Discrimination or humiliation that results in                (2) The existence of tools, uninstalled
          injury to the feelings or reputation of a                        equipment or abandoned or unused
          natural person.                                                  materials.
   18. "Pollutants" means any solid, liquid, gaseous or         20. "Property damage" means:
       thermal irritant or contaminant, including smoke,           a. Physical injury to tangible property,
       vapor, soot, fumes, acids, alkalis, chemicals and              including all resulting loss of use of that
       waste. Waste includes materials to be recycled,                property. All such loss of use shall be
       reconditioned or reclaimed.                                    deemed to occur at the time of the
   19. "Products-completed operations hazard";                        physical injury that caused it; or
       a. Includes all "bodily injury" and "property               b. Loss of use of tangible property that is not
          damage" occurring away from premises                        physically injured. All such loss of use
          you own or rent and arising out of "your                    shall be deemed to occur at the time of
          product" or "your work" except:                             "occurrence" that caused it.
          (1) Products that are still in your physical             As used in this definition, "electronic data" is
              possession; or                                       not tangible property.
          (2) Work that has not yet been completed              21. "Suit" means a civil proceeding in which
              or abandoned. However, "your work"                    damages because of "bodily injury", "property
              will be deemed to be completed at the                 damage" or "personal and advertising injury"
              earliest of the following times:                      to which this insurance applies are alleged.
                                                                    "Suit" includes:
               (a) When all of the work called for in
                   your contract has been completed.               a. An arbitration proceeding in which such
                                                                      damages are claimed and to which the
               (b) When all of the work to be done at
                                                                      insured must submit or does submit with
                   the job site has been completed if
                                                                      our consent; or
                   your contract calls for work at
                   more than one job site.                         b. Any other alternative dispute resolution
                                                                      proceeding in which such damages are
               (c) When that part of the work done at
                                                                      claimed and to which the insured submits
                   a job site has been put to its
                                                                      with our consent.
                   intended use by any person or
                   organization other than another              22. "Temporary worker" means a person who is
                   contractor    or     subcontractor               furnished to you to substitute for a permanent
                   working on the same project.                     "employee" on leave or to meet seasonal or
                                                                    short-term workload conditions.
                                                                23. "Volunteer worker" means a person who:
                                                                   a. Is not your "employee";

                                                           76
Form SS 00 08 04 05                                                                                Page 23 of 24
BUSINESS LIABILITY COVERAGE FORM

       b. Donates his or her work;                                  (2) The providing of or failure to provide
       c. Acts at the direction of and within the                       warnings or instructions.
          scope of duties determined by you; and                c. Does not include vending machines or
       d. Is not paid a fee, salary or other                       other property rented to or located for the
          compensation by you or anyone else for                   use of others but not sold.
          their work performed for you.                      25. "Your work":
   24. "Your product":                                          a. Means:
       a. Means:                                                    (1) Work or operations performed by you
          (1) Any goods or products, other than real                    or on your behalf; and
              property, manufactured, sold, handled,                (2) Materials,    parts   or     equipment
              distributed or disposed of by:                            furnished in connection with such work
                (a) You;                                                or operations.
                (b) Others trading under your name;             b. Includes:
                    or                                              (1) Warranties or representations made at
                (c) A person or organization whose                      any time with respect to the fitness,
                    business or assets you have                         quality, durability, performance or use
                    acquired; and                                       of "your work"; and
          (2) Containers (other than vehicles),                     (2) The providing of or failure to provide
              materials,   parts or   equipment                         warnings or instructions.
              furnished in connection with such
              goods or products.
       b. Includes:
          (1) Warranties or representations made at
              any time with respect to the fitness,
              quality, durability, performance or use
              of "your product"; and




                                                        77
Page 24 of 24                                                                           Form SS 00 08 04 05
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                 BUSINESS LIABILITY COVERAGE FORM
                    AMENDATORY ENDORSEMENT-
                     SUPPLEMENTARY PAYMENTS

This endorsement modifies insurance provided under the following:

                                  BUSINESS LIABILITY COVERAGE FORM



A. Sub-subparagraph 3.a.(5) of Paragraph 3., Section A. Coverages is deleted and replaced with the following:
   3. Coverage Extension - Supplementary Payments:
       a. (5) All court costs taxed against the insured in the "suit". However, these payments do not include
              attorneys' fees or attorneys' expenses taxed against the insured.




Form SS 00 64 09 16                                   78                                           Page 1 of 1
                                             © 2016, The Hartford
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  BUSINESS LIABILITY COVERAGE FORM
                            AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided under the following:

                                     BUSINESS LIABILITY COVERAGE FORM


A. Sub-subparagraphs 1.p. (7), (8), (15) of Paragraph                          (c) An Internet search, access, content or
   2., of Section B. Exclusions are deleted and                                    service provider.
   replaced with the following:                                                    However, this exclusion does not
   p. Personal and Advertising Injury:                                             apply to Paragraphs a., b. and c. of
       (7) (a) Arising out of any actual or alleged                                the definition of "personal and
           infringement or violation of any intellectual                           advertising     injury"   under     the
           property right, such as copyright, patent,                              Definitions Section.
           trademark, trade name, trade secret,                                    For the purposes of this exclusion, the
           service mark or other designation of origin                             placing of frames, borders or links, or
           or authenticity; or                                                     advertising, for you or others
           (b) Any injury or damage alleged in any                                 anywhere on the Internet, is not by
                claim or "suit" that also alleges an                               itself, considered the business of
                infringement or violation of any                                   advertising, broadcasting, publishing
                intellectual property right, whether                               or telecasting.
                such allegation of infringement or                         (15) Arising out of any access to or disclosure
                violation is made by you or by any                             of any person's or organization's
                other party involved in the claim or                           confidential or personal information,
                "suit", regardless of whether this                             including     patents,    trade     secrets,
                insurance would otherwise apply.                               processing methods, customer lists,
       However, this exclusion does not apply if the                           financial    information,    credit    card
       only allegation in the claim or "suit" involving                        information, health information or any
       any intellectual property right is limited to:                          other type of nonpublic information.This
           (1) Infringement, in your "advertisement",                          exclusion applies even if damages are
                of:                                                            claimed for notification costs, credit
                                                                               monitoring expenses, forensic expenses,
                (a) Copyright;                                                 public relations expenses or any other
                (b) Slogan; or                                                 loss, cost or expense incurred by you or
                (c) Title of any literary or artistic work;                    others arising out of any access to or
                     or                                                        disclosure     of    any     person's     or
                                                                               organization's confidential or personal
           (2) Copying, in your "advertisement", a
                                                                               information.
                person's or organization's "advertising
                idea" or style of "advertisement".                 B. Subparagraph 1.r. of Section B. Exclusions is
       (8) Arising out of an offense committed by an                  deleted and replaced with the following:
           insured whose business is:                                 r.   Employment-Related Practices
           (a) Advertising, broadcasting, publishing                       "Personal and advertising injury" to:
                or telecasting;                                            (1) A person arising out of any "employment–
           (b) Designing or determining content of                             related practices"; or
                web sites for others; or

                                                              79
Form SS 00 60 09 15                                                                                            Page 1 of 2
       (2) The spouse, child, parent, brother or sister           However, unless Paragraph (1) above applies, this
           of that person as a consequence of                     exclusion does not apply to damages because of
           "personal and advertising injury" to that              "bodily injury".
           person at whom any "employment-related                 As used in this exclusion, electronic data means
           practices" are directed.                               information, facts or computer programs stored as
              This exclusion applies:                             or on, created or used on, or transmitted to or
              (a) Whether the injury-causing event                from computer software (including systems and
                  described in the definition of                  applications software), on hard or floppy disks,
                  "employment-related      practices"             CD-ROMs, tapes, drives, cells, data processing
                  occurs before employment, during                devices or any other repositories of computer
                  employment or after employment of               software which are used with electronically
                  that person;                                    controlled equipment. The term computer
                                                                  programs, referred to in the foregoing description
              (b) Whether the insured may be liable as            of electronic data, means a set of related
                  an employer or in any other capacity;           electronic instructions which direct the operations
                  and                                             and functions of a computer or device connected
              (c) To any obligation to share damages              to it, which enable the computer or device to
                  with or repay someone else who must             receive, process, store, retrieve or send data.
                  pay damages because of the injury.           D. Sub-subparagraph 7.b.(1) Other Insurance of
C. Subparagraph 1.q. "Electronic Data" of Section B.              Section E. Liability and Medical Expenses
   Exclusions is deleted and replaced with the                    General Conditions is deleted and replaced with
   following:                                                     the following:
   q. Access Or Disclosure Of Confidential Or                     b. Excess Insurance
      Personal Information And Data-related                           (1) Your Work
      Liability
                                                                          That is Fire, Extended Coverage, Builder's
       (1) Damages, other than damages because                            Risk, Installation Risk, Owner Controlled
           of "personal and advertising injury",                          Insurance Program or OCIP, Wrap Up
           arising out of any access to or disclosure                     Insurance or similar coverage for "your
           of any person's or organization's                              work".
           confidential or personal information,
                                                               E. Subparagraph 17. c. "Personal and Advertising
           including     patents,    trade     secrets,
           processing methods, customer lists,                    Injury" of Section G, Liability and Medical
           financial    information,    credit     card           Expenses Definitions is deleted and replaced
           information, health information or any                 with the following:
           other type of nonpublic information; or                "Personal and advertising injury" means injury,
       (2) Damages arising out of the loss of, loss of            including consequential "bodily injury", arising out
           use of, damage to, corruption of, inability            of one or more of the following offenses:
           to access, or inability to manipulate                  c. The wrongful eviction from, wrongful entry
           electronic data.                                          into, or invasion of the right of private
   This exclusion applies even if damages are                        occupancy of a room, dwelling or premises
   claimed for notification costs, credit monitoring                 that a person or organization occupies,
   expenses, forensic expenses, public relations                     committed by or on behalf of its owner,
   expenses or any other loss, cost or expense                       landlord or lessor;
   incurred by you or others arising out of that which         F. Subparagraph 17.h. of Section G, Liability and
   is described in Paragraph (1) or (2) above.                    Medical Expenses Definitions deleted.




                                                          80
Page 2 of 2                                                                                    Form SS 00 60 09 15
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                         SPECIAL PROPERTY COVERAGE
                           AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided under the following:

                                     SPECIAL PROPERTY COVERAGE FORM


I.   The following provisions modify the Special                       Electronic Vandalism or Corruption of
     Property Coverage Form.                                           "Electronic Data" or Corruption of
     A. Property Definitions                                           "Computer Equipment" which means:
        "Data" G.4. is deleted and replaced with the                   (1) A virus, malicious code or similar
        following.                                                         instruction introduced into or
                                                                           enacted on a computer system
        4. "Electronic data" means information, facts
                                                                           (including "electronic data") or a
             or computer programs stored as or on,
                                                                           network to which it is connected,
             created or used on, or transmitted to or
                                                                           designed to damage or destroy
             from     computer software       (including
                                                                           any part of the system or disrupt
             systems and applications software), on
                                                                           its normal operation.
             hard or floppy disks, CD-ROMs, tapes,
             drives, cells, data processing devices or                 (2) Unauthorized viewing, copying or
             any other repositories of computer                            use of electronic data (or any
             software       which      are used     with                   proprietary       or     confidential
             electronically controlled equipment. The                      information or intellectual property
             term computer programs, referred to in                        in any form) by any person, even
             the foregoing description of electronic                       if such activity is characterized as
             data, means a set of related electronic                       "theft";
             instructions which direct the operations                  (3) Errors      or     omissions     in
             and functions of a "computer" or device                       programming        or   processing
             connected to it, which enable the                             "electronic data";
             "computer" or device to receive, process,
                                                                       (4) Errors or deficiency in design,
             store, retrieve or send data.
                                                                           installation, maintenance, repair
     B. Exclusions                                                         or modification of your computer
        1. Earth Movement B.1.a is amended to                              system or any computer system
             add the following:                                            or network to which your system
             This Exclusion applies regardless of                          is connected or on which your
             whether any of the following is caused by                     system       depends    (including
             weather, an act of nature, by an artificial,                  "electronic data");
             man-made or other cause.                                  (5) Manipulation of your computer
        2. The following is added to Exclusions B.1:                       system,     including     "electronic
             h. Electronic Vandalism or Corruption                         data", by an employee, volunteer
                                                                           worker or contractor, for the
                  of "Electronic Data" or Corruption
                                                                           purpose of diverting or destroying
                  of "Computer Equipment"
                                                                           "electronic data" or causing
                  This exclusion does not apply if SS 14                   fraudulent or illegal transfer of any
                  29 Electronic Vandalism or SS 40 08                      property;
                  Electronic Vandalism has been made
                  part of this policy.


Form SS 00 61 09 15                                         81                                     Page 1 of 2
                                                © 2015, The Hartford
              (6) Interruption in normal computer             (8) Complete or substantial failure,
                  function or network service or                  disablement or shutdown of the
                  function due to insufficient                    Internet, regardless of the cause;
                  capacity to process transactions            (9) The inability of a computer system
                  or to an overload of activity on the            to correctly recognize, process,
                  system or network;                              distinguish, interpret or accept
              (7) Unexplained or indeterminable                   one or more dates or times.
                  failure, malfunction or slowdown
                  of a computer system, including
                  "electronic data" and the inability
                  to access or properly manipulate
                  the "electronic data";




                                                         82
Page 2 of 2                                                                   Form SS 00 61 09 15
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                PENNSYLVANIA CHANGES

This endorsement modifies insurance provided under the following:

                                       COMMON POLICY CONDITIONS
                                    SPECIAL PROPERTY COVERAGE FORM
                                   STANDARD PROPERTY COVERAGE FORM

I.   The following provisions modify the COMMON                                days before     the   effective   date   of
     POLICY CONDITIONS.                                                        cancellation.
     A. The Cancellation Condition is deleted and                         c. A condition, factor or loss experience
        replaced by the following:                                           material to insurability has changed
        Cancellation                                                         substantially or a substantial condition,
                                                                             factor or loss experience material to
        1. Cancellation by the First Named Insured                           insurability has become known during
           The first Named Insured shown in the                              the policy period. Notice of cancellation
           Declarations may cancel this policy by                            will be mailed or delivered at least 60
           writing or giving notice of cancellation.                         days before the effective date of
        2. Cancellation Of Policies In Effect For                            cancellation.
           Less Than 60 Days                                              d. Loss of reinsurance or a substantial
           We may cancel this policy by mailing or                           decrease in reinsurance has occurred,
           delivering to the first Named Insured written                     which loss or decrease, at the time of
           notice of cancellation at least 30 days                           cancellation, shall be certified to the
           before the effective date of cancellation.                        Insurance Commissioner as directly
                                                                             affecting inforce policies.   Notice of
        3. Cancellation Of Policies In Effect For 60
                                                                             cancellation will be mailed or delivered
           Days Or More
                                                                             at least 60 days before the effective
           If this policy has been in effect for 60 days                     date of cancellation.
           or more or if this policy is a renewal of a
                                                                          e. Material failure to comply with policy
           policy we issued, we may cancel this policy
                                                                             terms, conditions or contractual duties.
           only for one or more of the following
                                                                             Notice of cancellation will be mailed or
           reasons:
                                                                             delivered at least 60 days before the
           a. You      have     made     a    material                       effective date of cancellation.
              misrepresentation which affects the
                                                                          f.   Other reasons that the Insurance
              insurability of the risk.     Notice of
                                                                               Commissioner may approve. Notice of
              cancellation will be mailed or delivered
                                                                               cancellation will be mailed or delivered
              at least 15 days before the effective
                                                                               at least 60 days before the date of
              date of cancellation.
                                                                               cancellation.
           b. You have failed to pay a premium when
                                                                          This policy may also be cancelled from
              due, whether the premium is payable
                                                                          inception upon discovery that the policy was
              directly to us or our agents or indirectly
                                                                          obtained through fraudulent statements,
              under a premium finance plan or
                                                                          omissions or concealment of facts material
              extension of credit.          Notice of
                                                                          to the acceptance of the risk or to the
              cancellation will be mailed at least 15
                                                                          hazard assumed by us.

Form SS 01 25 07 08                                                                                       Page 1 of 3

                                               © 2008,83 The Hartford
                (Includes copyrighted material of Insurance Services Office, Inc. with its permission.)
      4. We will mail or deliver our notice to the first            while acting within the scope of duties as your
         Named Insured's last mailing address                       legal representative.        Until your legal
         known to us. Notice of cancellation will                   representative is appointed, anyone having
         state the specific reasons for cancellation                proper temporary custody of your property will
      5. Notice of cancellation will state the effective            have your rights and duties but only with respect
         date of cancellation. The policy period will               to that property.
         end on that date.                                          If you die, this Policy will remain in effect as
      6. If this policy is canceled, we will send the               provided in 1. or 2. below, whichever is later:
         first Named Insured any premium refund                     1. For 180 days after your death regardless of
         due. If we cancel, the refund will be pro rata                the policy period shown in the Declarations,
         and will be returned within 10 business days                  unless the insured property is sold prior to
         after the effective date of cancellation. If the              that date; or
         first Named Insured cancels, the refund may                2. Until the end of the policy period shown in
         be less than pro rata and will be returned                    the Declarations, unless the insured
         within 30 days after the effective date                       property is sold prior to that date.
         cancellation.     The cancellation will be
         effective even if we have not made or                      Coverage during the period of time after your
         offered a refund.                                          death is subject to all provisions of this policy
                                                                    including payment of any premium due for the
      7. If notice is mailed, it will be by registered or           policy period shown in the Declarations and any
         first class mail. Proof of mailing will be                 extension of that period.
         sufficient proof of notice.
                                                             II. The following provisions modify the STANDARD or
   B. The following are added and supersede any                  SPECIAL PROPERTY COVERAGE FORM.
      provisions to the contrary:
                                                                A. The following is added to the Loss Payment
      1. NONRENEWAL                                                PROPERTY          LOSS CONDITION and
          If we decide not to renew this policy, we will           supersedes any provision to the contrary:
          mail or deliver written notice of nonrenewal,             Notice Of Acceptance Or Denial Of Claim
          stating the specific reasons for nonrenewal,
          to the first Named Insured at least 60 days               1. Except as provided in 3. below, we will give
          before the expiration date of the policy.                    you notice, within 15 working days after we
                                                                       receive a properly executed proof of loss,
      2. INCREASE OF PREMIUM                                           that we:
          If we increase your renewal premium, we                       a. Accept your claim
          will mail or deliver to the first Named
          Insured written notice of our intent to                       b. Deny your claim; or
          increase the premium at least 30 days                         c. Need more time to determine whether
          before the effective date of premium                             your claim should be accepted or
          increase.                                                        denied.
          Any notice of nonrenewal or renewal                           If we deny your claim, such notice will be in
          premium increase will be mailed or                            writing, and will state any policy provision,
          delivered to the first Named Insured's last                   condition or exclusion used as a basis for
          known address. If notice is mailed, it will be                the denial.
          by registered or first class mail. Proof of                   If we need more time to determine whether
          mailing will be sufficient proof of notice.                   your claim should be accepted or denied,
   C. The Transfer Of Your Rights And Duties                            the written notice will state the reason why
      Under This Policy Condition is deleted and                        more time is required.
      replaced by the following:                                    2. If we have not completed our investigation,
      Transfer Of Your Rights And Duties Under                         we will notify you again in writing, within 30
      This Policy                                                      days after the date of the initial notice as
      Your rights and duties under this policy may not                 provided in 1.c. above, and thereafter every
      be transferred without our written consent                       45 days. The written notice will state why
      except in the case of death of an individual                     more time is needed to investigate your
      Named Insured.                                                   claim and when you may expect us to reach
                                                                       a decision on your claim.
      If you die, your rights and duties will be
      transferred to your legal representative but only

                                                        84
Page 2 of 3                                                                                 Form SS 01 25 07 08
       3. The notice procedures in 1. and 2. above do
          not apply if we have a reasonable basis,
          supported by specific information, to
          suspect that an insured has fraudulently
          caused or contributed to the loss by arson
          or other illegal activity.      Under such
          circumstances, we will notify you of the
          disposition of your claim within a period of
          time reasonable to allow full investigation of
          the claim, after we receive a properly
          executed proof of loss.
   B. The following is added to any provision which
      uses the term Actual Cash Value:
       Actual cash value is calculated as the amount it
       would cost to repair or replace Covered
       Property, at the time of loss or damage, with
       material of like kind and quality, subject to
       deduction for deterioration, depreciation and
       obsolescence. Actual cash value applies to
       valuation of Covered Property regardless or
       whether the property has sustained partial or
       total loss damage.
       The actual cash value of the lost or damaged
       property may be significantly less than its
       replacement cost.




                                                       85
Form SS 01 25 07 08                                         Page 3 of 3
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                   STRETCH
This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the                  damaged property at an agreed or appraised
terms and conditions of the policy apply to the insurance            value and we will pay for:
stated below.                                                        a. Expenses you incur to:
A. The following changes apply to the Standard                           (1) Stamp salvage on the merchandise or its
   Property Coverage Form, Additional Coverages,                             containers, if the stamp will not physically
   A.4., or to the Special Property Coverage Form,                           damage the merchandise; or
   Additional Coverages, A.5.:                                           (2) Remove the brands or labels, if doing
                                                                             so will not physically damage the
    1. Accounts Receivable
                                                                             merchandise. You must relabel the
        The following Additional Coverage is added:                          merchandise and its containers to
        a. We will pay up to $25,000 in any one                              comply with the law.
           occurrence as a Limit of Insurance to apply               b. Any reduction in the salvage value of the
           at each "scheduled premises" to cover                        physically damaged merchandise as the
           direct physical loss of or physical damage to                result of the removal of the brand or label.
           your records of accounts receivable. This
                                                                     This Additional Coverage is included within the
           Limit of Insurance is in addition to any other
                                                                     Business Personal Property Limit of Insurance.
           Limit of Insurance that may be provided by
           this policy for this coverage.                         3. Claim Expenses
        b. We will pay up to $25,000 in any one                      The following Additional Coverage is added:
           occurrence as a Limit of Insurance to cover               In the event of covered loss or physical damage
           direct physical loss of or physical damage to             we will pay up to $10,000 in any one occurrence
           your records of accounts receivable that are              as an additional Limit of Insurance to cover
           not located at the "scheduled premises" or in             reasonable expenses incurred by you at our
           transit. This Limit of Insurance is in addition           specific request to assist us in:
           to any other Limit of Insurance that may be               a. The investigation of a claim or suit; or
           provided by this policy for this coverage.
                                                                     b. The determination of the amount of loss,
        This Additional Coverage is subject to the                      such as taking inventory, or auditing
        provisions of the Accounts Receivable                           business records.
        Coverage, Form SS 04 39, with the exception of
        the Limit of Insurance provision contained in that        4. Computer Fraud
        form. Accounts Receivable Coverage, Form SS                  The following Additional Coverage is added:
        04 39 is made a part of this policy whether or               We will pay up to $5,000 in any one occurrence for
        not Accounts Receivable coverage is indicated                physical loss of or physical damage to "money",
        in the Declarations.                                         "securities", and other property having intrinsic
    2. Brands and Labels                                             value resulting directly from computer fraud.
        The following Additional Coverage is added:                  Computer fraud means any act of stealing property
                                                                     following and directly related to the use of any
        In the event of covered physical loss or physical            computer to fraudulently cause a transfer of that
        damage to merchandise that is branded or                     property from inside your premises or from a
        labeled, we will take all or part of the physically          banking institution or similar safe depository, to a


Form SS 04 08 09 07                                       86                                              Page 1 of 6
                                                  © 2007, The Hartford
       person (other than a "messenger") outside those            Insurance that may be provided by this policy for
       premises or to a place outside those premises.             this coverage.
       This Limit of Insurance is in addition to any other        This Additional Coverage is subject to the
       Limit of Insurance that may be provided by this            provisions of Fine Arts Coverage Form, Form
       policy for this coverage.                                  SS 04 22, with the exception of the following:
   5. Computers and Media                                         a. The    requirement     contained    under
       The following Additional Coverage is added:                   Paragraph A.1., Under A. Coverage, to list
                                                                     and describe Fine Arts in the Declarations
       We will pay up to $10,000 in any one
                                                                     or Shedule is deleted when Fine Arts are
       occurrence as a Limit of Insurance to apply
                                                                     covered under this Stretch endorsement;
       anywhere in the Coverage Territory to cover
                                                                     and
       direct physical loss of or physical damage to
       your computer systems. This Limit of Insurance             b. The Limit of Insurance provision does not
       is in addition to any other Limit of Insurance that           apply.
       may be provided by this policy for this coverage.          c. Paragraph D.1. Valuation is deleted and
       This Additional Coverage is subject to the                    replaced by the following:
       provisions of Computers and Media, Form                        The value of Fine Arts will be the market
       SS 04 41, with the exception of the Limit of                   value at the time of physical loss or physical
       Insurance provision contained in that form.                    damage.
       Computers and Media, Form SS 04 41 is made                Fine Arts Coverage, Form SS 04 22 is made a
       a part of this policy whether or not Computers            part of this policy whether or not Fine Arts
       and Media coverage is indicated in the                    Coverage is indicated in the Declarations.
       Declarations.
                                                              9. Forgery
   6. Debris Removal
                                                                  The following Additional Coverage is added:
       The following Additional Coverage is added:
                                                                  We will pay up to $10,000 in any one
       In Limits of Insurance, C.4.b., the additional limit       occurrence as a Limit of Insurance to cover loss
       of insurance for the Debris Removal Additional             from forgery of covered instruments, money
       Coverage is increased to $25,000 in any one                orders, credit cards, and counterfeit money.
       occurrence.
                                                                  This Additional Coverage is subject to the
      This Limit of Insurance is in addition to any other         provisions of Forgery Coverage, Form SS 04
      Limit of Insurance that may be provided by this             86, with the exception of the Limit of Insurance
      policy for this coverage.                                   provision contained in that form.        Forgery
   7. Employee Dishonesty (including ERISA)                       Coverage, Form SS 04 86 is made a part of this
       The following Additional Coverage is added:                policy, whether or not Forgery Coverage is
       We will pay up to $10,000 in any one                       indicated in the Declarations.
       occurrence as a Limit of Insurance to cover loss           This Limit of Insurance is in addition to any other
       from employee dishonesty.           This includes          Limit of Insurance that may be provided by this
       ERISA coverage. This Limit of Insurance is in              policy for this coverage.
       addition to any other Limit of Insurance that may      10. Laptop Computers - Worldwide Coverage
       be provided by this policy for this coverage.
                                                                  The following Additional Coverage is added:
       This Additional Coverage is subject to the                 We will pay up to $5,000 in any one occurrence
       provisions of the Employee Dishonesty                      as a Limit of Insurance to apply to laptop,
       Coverage, Form SS 04 42, with the exception of             palmtop and similar portable computer
       the Limit of Insurance provision contained in that         equipment, personal digital assistants (PDAs),
       form. Employee Dishonesty Coverage, Form                   and accessories anywhere in the world,
       SS 04 42 is made a part of this policy whether             including while in transit. This Limit of Insurance
       or not Employee Dishonesty Coverage is                     is in addition to any other Limit of Insurance that
       indicated in the Declarations.                             may be provided by this policy for this coverage.
   8. Fine Arts                                                   Limitation: We will not pay for direct physical
                                                                  loss or physical damage caused by, resulting
       The following Additional Coverage is added:                from, arising out of the theft of this property
       We will pay up to $10,000 in any one occurrence            which in transit as checked baggage.
       as a Limit of Insurance at each "scheduled                 This Additional Coverage is subject to the
       premises" to apply to Fine Arts. This Limit of             provisions of Computers and Media, Form SS
       Insurance is in addition to any other Limit of


                                                         87
Page 2 of 6                                                                                       SS 04 08 09 07
       04 41, with the exception of the Limit of               14. Personal Property of Others
       Insurance provision contained in that form.                The following Additional Coverage is added:
       Computers and Media, Form SS 04 41 is made
       a part of this policy whether or not Computers             We will pay up to $10,000 in any one
       and Media coverage is indicated in the                     occurrence as a Limit of Insurance at each
       Declarations.                                              "scheduled premises" to apply to personal
                                                                  property of others that is in your care, custody or
   11. Off-Premises Utility Services - Direct Damage              control. This Limit of Insurance is in addition to
       The following Additional Coverage is added:                any other Limit of Insurance that may be
       We will pay up to $10,000 in any one                       provided by this policy for this coverage.
       occurrence as a Limit of Insurance to apply at             This Additional Coverage is subject to the
       each "scheduled premises" to cover direct                  provisions of Personal Property of Others, Form
       physical loss or physical damage to Covered                SS 04 45, with the exception of the statement
       Property caused by the interruption of utility             concerning Limit of Insurance applicable to
       services. This Limit of Insurance is in addition           Personal Property of Others shown in the
       to any other Limit of Insurance that may be                Declarations, contained in that form. Personal
       provided by this policy for this coverage.                 Property of Others, Form SS 04 45 is made a part
       This Additional Coverage is subject to the                 of this policy whether or not Personal Property of
       provisions of Off-Premises Utility Services - Direct       Others coverage is indicated in the Declarations.
       Damage, Form SS 40 18, with the exception of the        15. Property at Other Premises
       Utility Services Limit of Insurance contained in that      The following Additional Coverage is added:
       form.     Off-Premises Utility Services – Direct
       Damage, Form SS 40 18 is made a part of this               We will pay up to $10,000 in any one occurrence to
       policy, whether or not Off-Premises Utility Services       extend coverage for Business Personal Property at
       – Direct Damage coverage is indicated in the               any premises not described in the Declarations.
       Declarations.                                              This includes property that you have sold under
   12. Outdoor Signs                                              an installation agreement and your responsibility
                                                                  continues until the property is accepted by the
       The following Additional Coverage is added and             customer.
       supersedes any other coverage for signs in this
       policy:                                                    This Extension does not apply to:

       We will pay up to full value of outdoor signs at each      a. Property in the care, custody or control of
       "scheduled premises" to cover direct physical loss              your salespersons;
       of or physical damage to outdoor signs.                    b. Property at any fair or exhibition;
                                                                  c. Property in transit; or
       This Additional Coverage is subject to the
       provisions of Outdoor Signs, Form SS 04 44,                d. Property temporarily stored at any premises
       with the exception of the Limit of Insurance                    not described in the Declarations.
       provision and paragraph E. of that form.                   This Limit of Insurance is in addition to any other
       Outdoor Signs, Form SS 04 44 is made a part of             Limit of Insurance that may be provided by this
       this policy whether or not Outdoor Signs                   policy for this coverage.
       coverage is indicated in the Declarations.              16. Salespersons' Samples
       This Additional Coverage is in addition to any
                                                                  The following Additional Coverage is added:
       recoverable Limits of Insurance applicable to
       Building or Business Personal Property.                    We will pay up to $1,000 in any one occurrence
                                                                  as an additional Limit of Insurance to extend
   13. Pairs or Sets
                                                                  Business Personal Property to cover:
       The following Additional Coverage is added:                a. Samples of your stock in trade (including
       If pairs or sets of stock are damaged by a                     containers); and
       Covered Cause of Loss, we will pay any                     b. Similar property of others;
       reduction in value of the undamaged parts of               but only while such property is in:
       such damaged pairs or sets.
                                                                      (1) Your custody while acting as a sales
       As used in this Additional Coverage, the term stock                representatives; or
       means merchandise held in storage or for sale,
                                                                      (2) In the custody of            your    sales
       raw materials, and goods in-process or finished.
                                                                          representative or agents.
       This coverage is included within the Business
                                                                  This Limit of Insurance is in addition to any other
       Personal Property Limit of Insurance.
                                                                  Limit of Insurance that may be provided by
                                                                  thispolicy for this coverage.

                                                          88
SS 04 08 09 07                                                                                        Page 3 of 6
   17. Sewer and Drain Back Up                                19. Temperature Change
       The following Additional Coverage is added:                The following Additional Coverage is added:
       We will pay for direct physical loss of or physical        We will pay up to $10,000 in any one occurrence
       damage to Covered Property solely caused by                as a Limit of Insurance to apply at each "scheduled
       water that backs up from a sewer or drain. This            premises" to cover direct physical loss of or
       coverage is included within the Covered                    physical damage to perishable stock caused by or
       Property Limits of Insurance.                              resulting from a change of temperature or
       THIS IS NOT FLOOD INSURANCE                                contamination by a refrigerant.
                                                                  This Limit of Insurance is in addition to any other
       We will not pay for water or other materials that          Limit of Insurance that may be provided by this
       back up from any sewer or drain when it is                 policy for this coverage.
       caused by any flood. This applies regardless of
                                                                  This Additional Coverage is subject to the
       the proximity of the flood to Covered Property.
                                                                  provisions of the Temperature Change Coverage,
       Flood includes the accumulation of surface
                                                                  Form SS 04 46, with the exception of the Limit of
       water, waves, tides, tidal waves, overflow of
                                                                  Insurance provision contained in that form.
       streams or other bodies of water, or their spray,
                                                                  Temperature Change, Form SS 04 46 is made a
       all whether driven by wind or not that enters the
                                                                  part of this policy whether or not Temperature
       sewer or drain system.
                                                                  Change coverage is indicated in the Declarations.
   18. Sump Overflow or Sump Pump Failure
                                                              20. Tenant Building and Business Personal
       The following Additional Coverage is added:                Property Coverage - Required by Lease
       The maximum we will pay in any one                         The following Additional Coverage is added:
       occurrence is $15,000 for any loss, including
                                                                  The maximum we will pay in any one
       Business Income or Extra Expense, resulting
                                                                  occurrence is $20,000 as a Limit of Insurance to
       from physical loss or physical damage to
                                                                  apply to direct physical loss of or physical
       Covered Property that is caused by or resulting
                                                                  damage to Building and Business Personal
       from water that overflows due to the failure of a
                                                                  Property for which you have a contractual
       sump pump, sump pump well, or any other type
                                                                  responsibility to insure. This includes building
       of system designed to remove subsurface water
                                                                  fixtures, machinery and equipment.
       from the foundation area if the failure is directly
       or indirectly the result of a Covered Cause of         21. Transit Property in the Care of Carriers for
       Loss. Failure means an abrupt cessation of                 Hire
       normal functioning. This Limit of Insurance is             The following Additional Coverage is added:
       the maximum we will pay regardless of any
                                                                  We will pay up to $10,000 in any one occurrence
       other coverage provided under this policy.
                                                                  as a Limit of Insurance to apply to direct physical
       This Additional Coverage is subject to the terms           loss of or physical damage to property while in
       and conditions of this policy with the exception           transit at your risk. This Limit of Insurance is in
       of:                                                        addition to any other Limit of Insurance that may be
       a. Paragraph B.1.f., Power Failure, of the                 provided by this policy for this coverage.
           Standard Property Coverage Form and                    This Additional Coverage is subject to the
           Paragraph B.1.d., Power Failure, of the                provisions of Transit Property in the Care of
           Special Property Coverage Form; and                    Carriers for Hire, Form SS 04 30, with the
       b. Paragraph B.1.h.(4), Water, of the Standard             exception of the Limit of Insurance provision
          Property Coverage Form and Paragraph                    contained in that form. Transit Property in the
          B.1.f.(4), Water, of the Special Property               Care of Carriers for Hire, Form SS 04 30 is
          Coverage Form.                                          made a part of this policy whether or not Transit
       THIS IS NOT FLOOD INSURANCE                                Property in the Care of Carriers for Hire is
                                                                  indicated in the Declarations.
       We will not pay for water or other materials that      22. Unauthorized Business Card Use
       overflow from a sump when the overflow is
       caused by any flood. This applies regardless of            The following Additional Coverage is added:
       the proximity of the flood to Covered Property.            The maximum we will pay in any one
       Flood includes the accumulation of surface                 occurrence is $2,500 as a Limit of Insurance to
       water, waves, tides, tidal waves, overflow of              cover loss resulting from the theft or
       streams or other bodies of water, or their spray,          unauthorized use of your Business Credit, Debit
       all whether driven by wind or not that enters the          or Charge Cards, including the reasonable legal
       sewer or drain system.                                     expenses you incur.

                                                         89
Page 4 of 6                                                                                        SS 04 08 09 07
        The Business Credit, Debit or Charge Cards                       (2) The Limit of Insurance stated above is
        must be issued to you or registered in your                          the maximum Limit of Insurance
        name or the business name and be used solely                         available for this coverage under this
        for business purposes.                                               policy.
        Limitation. We will not pay for the theft or                 b. Business Personal Property
        unauthorized use of Business Credit, Debit or                   (1) The most we will pay in any one
        Charge Cards entrusted to others or your                            occurrence in subparagraph (2) is
        employees.                                                          increased from $250,000 to $500,000 at
    23. Valuable Papers and Records                                         each premises.
        The following Additional Coverage is added:                      (2) The Limit of Insurance stated above is
        a. We will pay up to $25,000 in any one                              the maximum Limit of Insurance
            occurrence as a Limit of Insurance to apply                      available for this coverage under this
            at each "scheduled premises" to cover                            policy.
            direct physical loss of or physical damage to            c. Business Income and Extra Expense
            your valuable papers and records. This
                                                                        (1) If Business Income or Extra Expense
            Limit of Insurance is in addition to any other
                                                                            are provided under this policy, the most
            Limit of Insurance that may be provided by
                                                                            we will pay in any one occurrence in
            this policy for this coverage.
                                                                            subparagraph (3) is increased from
        b. We will pay up to $25,000 in any one                             $50,000 to $500,000 in any one
            occurrence as a Limit of Insurance to cover                     occurrence at each premises.
            direct physical loss of or physical damage to
            your valuable papers and records that are not                (2) The Limit of Insurance stated above is
            located at the "scheduled premises" or in                        the maximum Limit of Insurance
            transit. This Limit of Insurance is in addition                  available for this coverage under this
            to any other Limit of Insurance that may be                      policy.
            provided by this policy for this coverage.           2. Outdoor Property
        This Additional Coverage is subject to the                  In the Outdoor Property Coverage Extension,
        provisions of the Valuable Papers and Records               the most we will pay in any one occurrence is
        Coverage, Form SS 04 47, with the exception of              increased to $20,000, but not more than $1,000
                                                                    for any one tree, shrub or plant.
        the Limit of Insurance provision contained in that
        form. Valuable Papers and Records Coverage,              3. Personal Effects
        Form SS 04 47 is made a part of this policy                 In the Personal Effects Coverage Extension, the
        whether or not Valuable Papers and Records                  most we will pay in any one occurrence is
        coverage is indicated in the Declarations.                  increased from $10,000 to $25,000 at each
                                                                    "scheduled premises."
B. The following changes apply to the Standard
   Property Coverage Form, Coverage Extensions,                     The Limit of Insurance stated above is the
   A.5., or to the Special Property Coverage Form,                  maximum Limit of Insurance available for this
                                                                    coverage under this policy.
   Coverage Extensions, A.6.. The Limits of Insurance
   stated in the paragraphs below replace the Limits of          4. Property Off-Premises
   Insurance stated in the Standard Property Coverage               In the Personal Property Off-Premises
   Form or the Special Property Coverage Form for the               Coverage Extension, the most we will pay in any
   coverages provided under this section. Except as                 one occurrence in subparagraph A.6.h.(2) is
   otherwise stated, any other Limit of Insurance                   increased from $2,500 to $15,000.
   purchased under this policy as an option for the           C. The following changes apply only if Business
   following coverages is in addition to the Limit of            Income and Extra Expenses are covered under this
   Insurance stated below:                                       policy. These changes apply to the Standard
    1. Newly Acquired or Constructed Property                    Property Coverage Form, Additional Coverages,
       The following changes are made to Newly                   A.4., or to the Special Property Coverage Form,
       Acquired or Constructed Property:                         Additional Coverages, A.5.:
        a. Building                                              1. Business Income Extension for Off-Premises
           (1) The most we will pay in any one                      Utility Services
               occurrence in subparagraph (1) is                     The following Additional Coverage is added:
               increased from $500,000 to $1,000,000                 We will pay up to $25,000 in any one occurrence
               at each premises.                                     as a Limit of Insurance to apply at each



                                                         90
SS 04 08 09 07                                                                                        Page 5 of 6
       "scheduled premises" to cover loss of Business                   form.    Business Income from Dependent
       Income and Extra Expense caused by or                            Properties, Form SS 04 78 is made a part of this
       resulting from the interruption of utility services.             policy whether or not Business Income from
       This Limit of Insurance is in addition to any other              Dependent Properties coverage is indicated in
       Limit of Insurance that may be provided by this                  the Declarations.
       policy for this coverage.                                        There is no requirement for Dependent
      This Additional Coverage is subject to the                        Properties to be scheduled for the coverages
      provisions of Business Income Extension for Off-                  provided by this Stretch endorsement to apply.
      Premises Utility Services, Form SS 04 19, with the            4. Extended Business Income
      exception of the Limit of Insurance provision
                                                                        In the Extended Business Income Additional
      contained in that form.        Business Income
      Extension for Off-Premises Utility Services, Form                 Coverage, paragraph 4.j.(1)(b)(ii) of the
      SS 04 19 is made a part of this policy whether or                 Standard Property Coverage Form and
      not Business Income Extension for Off-Premises                    paragraph 5.r.(1)(b)(ii) of the Special Property
      Utility Services coverage is indicated in the                     Coverage Form are amended to read as follows:
      Declarations.                                                     (b) 60 consecutive days after the date
   2. Business Income Extension for Web Sites                               determined in (a) above.
       The following Additional Coverage is added:               D. The following changes apply to Paragraph E.5.d.,
       We will pay up to $10,000 in any one                         Loss Payment, of the Standard Property Coverage
       occurrence as a Limit of Insurance to cover loss             Form and the Special Property Coverage Form:
       of Business Income you sustain due to the                    1. Valuation Changes
       necessary interruption of business operations                   The following are added to the Loss Payment
       caused by or resulting from direct physical loss                Property Loss Condition E.5.d.:
       of or physical damage to your Web Site                          (10)Commodity Stock
       operation at the premises of a vendor acting as
                                                                           We will determine the value of merchandise
       your service provider. This Limit of Insurance is
                                                                           and raw materials that are bought and sold
       in addition to any other Limit of Insurance that
                                                                           at an established market exchange. We will
       may be provided by this policy for this coverage.
                                                                           determine the value at:
       Such interruption must be caused by or result
                                                                            (a) The posted market price as of the time
       from a Covered Cause of Loss.
                                                                                and place of loss;
       a. Coverage Time Period                                              (b) Less discounts and expenses you
              We will only pay for loss you sustain during the                  otherwise would have had.
              7-day period immediately following the first 12           (11)"Finished Stock"
              hours after the Covered Cause of Loss.
                                                                            We will determine the value of goods that
       b. Conditions                                                        you have manufactured at the selling price
              This coverage applies only:                                   less discounts and expenses you otherwise
                                                                            would have had.
              (1) If you have a back-up copy of your Web
                  Page stored at a location other than the              (12)Mercantile Stock - Sold
                  site of the Web Site vendor.                              We will determine the value of goods you
                                                                            have sold but not delivered at the selling
              (2) To the extent that Business Income is
                                                                            price less discounts and expenses you
                  permanently lost.
                                                                            otherwise would have had.
   3. Business Income from Dependent Properties
       The following Additional Coverage is added:
       We will pay up to $25,000 in any one
       occurrence as a Limit of Insurance to apply to
       loss of Business Income and Extra Expense due
       to direct physical damage at property of others
       you depend on. This Limit of Insurance is in
       addition to any other Limit shown in the
       Declarations for specific Dependent Properties.
       This additional coverage is subject to the
       provisions of Business Income from Dependent
       Properties, Form SS 04 78, with the exception of
       the Limit of Insurance provision contained in that


                                                            91
Page 6 of 6                                                                                           SS 04 08 09 07
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



      BUSINESS INCOME EXTENSION FOR OFF-PREMISES
                   UTILITY SERVICES

This endorsement modifies insurance provided under the following:

                                   STANDARD PROPERTY COVERAGE FORM
                                    SPECIAL PROPERTY COVERAGE FORM



This insurance applies only when Business Income and             C. LIMIT OF INSURANCE
Extra Expense is shown in the Declarations as                       The most we will pay for loss under this extension is
applicable.     Except as otherwise stated in this                  $25,000 at each “scheduled premises”.
endorsement, the terms and conditions of the policy
                                                                 D. ADDITIONAL DEFINITIONS
apply to the insurance stated below.
A. BUSINESS INCOME EXTENSION FOR OFF-                               1. "Water Supply Services", meaning the
    PREMISES UTILITY SERVICES                                          following types of property supplying water to
                                                                       the “scheduled premises”:
   This Coverage Extension applies only when the
   Business Income Additional Coverage is included in                  a. Pumping stations; and
   this policy.                                                         b. Water mains.
   We will pay for loss of Business Income or Extra                 2. "Communication Supply Services", meaning
   Expense at the “scheduled premises” caused by the                   property, including overhead transmission lines
   interruption of service to the “scheduled premises”.                supplying communication services, including
   The interruption must result from direct physical loss              telephone, radio, microwave or television
   or physical damage by a Covered Cause of Loss to                    services, to the “scheduled premises”, such as:
   the following property not on “scheduled premises”:
                                                                       a. Communication           transmission       lines,
   1. “Water Supply Services”;                                             including optic fiber transmission lines;
                                                                       b. Coaxial cables; and
   2. “Communication Supply Services”; or
                                                                       c. Microwave radio relays except satellites.
   3. “Power Supply Services”.
                                                                    3. "Power Supply Services", meaning the
B. WAITING PERIOD                                                      following types of property supplying electricity,
   We will only pay for loss you sustain after the first               steam or gas, including overhead transmission
   12 consecutive hours following the direct physical                  lines to the “scheduled premises”:
   loss of or physical damage to the off-premises                      a. Utility generating plants;
   property to which this endorsement applies. We will
                                                                       b. Switching stations;
   not pay for any reduction in business income or
   extra expense after electricity, steam or gas has                   c. Substations;
   been restored to the “scheduled premises”.                          d. Transformers; and
                                                                       e. Transmission Lines.


Form SS 04 19 07 05                                                                                         Page 1 of 1

                                                © 2005, The Hartford
                                                            92
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                FINE ARTS

This endorsement modifies insurance provided under the following:

                                     SPECIAL PROPERTY COVERAGE FORM



This insurance applies only when the property is                4. Section B. EXCLUSIONS do not apply to
covered under the Special Property Coverage Form.                  coverage afforded under this endorsement,
Except as otherwise stated in this endorsement, the                except for:
terms and conditions of the policy apply to the insurance
                                                                    (1) Governmental Action;
stated below.
The following changes are made to the Special Property              (2) Nuclear Hazard; and
Coverage Form:                                                      (3) War and Military Action.
A. Under A. Coverage:                                           5. Additional Exclusions
    1. The following paragraph is added to 1. Covered               We will not pay for physical loss or physical
       Property:                                                    damage caused by or resulting from:
        Fine Arts listed and described           in   the           a. Delay, loss of use, loss of market, or any
        Declarations or Schedule which are:                            other causes of consequential loss;
        a. Owned by you; or                                         b. Wear    and         tear,    depreciation     or
                                                                       obsolescence;
        b. Owned by others, and in your care, custody
           and control; and                                         c. Rust,      corrosion,     fungus,       decay,
                                                                       deterioration, hidden or latent defect, or any
        c. Located at the “scheduled premises”, or in
                                                                       quality in property that causes it to damage
           transit to and from the “scheduled
                                                                       or destroy itself;
           premises”, or at your residence.
                                                                    d. Insects, birds, rodents or other animals.
    2. The following is added to Paragraph 2.
                                                                    e. Dishonest acts by:
       Property Not Covered with respect to coverage
       afforded by this endorsement:                                    (1) You or any of your partners;
        Property on exhibition at fairgrounds or at any                 (2) Your directors or trustees;
        type of exposition, unless such locations are                   (3) Your authorized        representatives   or
        listed and described in the Declarations or                         employees; or
        Schedule.                                                       (4) Anyone, other than a carrier for hire, to
    3. The following special       Limitation provision                     whom you entrusted the Covered
       applies  to  property       covered    by    this                    Property, including their employees, for
       endorsement:                                                         any purpose:
        Art glass windows, glassware, statuary,                         Whether acting alone or in collusion with
        marbles, bric-a-brac, porcelains and other                      others; and
        articles of fragile or brittle nature are covered               Whether or not occurring during the hours of
        against loss by breakage only if loss or damage                 employment.
        is caused by "specified causes of loss."




                                                        93
Form SS 04 22 07 05                                                                                   Page 1 of 2
                                                © 2005, The Hartford
       f.   Voluntary parting with any property whether         2. Pair or Set
            or not induced to do so by any fraudulent               In case of total loss to an item of Covered
            scheme, trick, device or false pretense.                Property which is part of a pair or set, we agree
       g. Unauthorized instructions       to transfer               to pay you the full amount of the pair or set as
          property to any person or to any place.                   shown in the Declarations or Schedule and you
       h. Theft from any unattended vehicle unless at               agree to surrender the remaining item(s) of the
          the time of theft its windows, doors and                  pair or set to us.
          compartments were closed and locked and               3. Packing
          there are visible signs that the theft was the            You agree that Covered Property will be packed
          result of forced entry.                                   and unpacked by competent packers.
            But this exclusion does not apply to property    E. Additional Definition
            in the custody of a carrier for hire.
                                                                The following definition is added to Section H.
       i.   Processing or work performed upon the               DEFINITIONS:
            property.
                                                                "Fine Arts" meaning paintings, etchings, pictures,
B. Limits of Insurance                                          tapestries, art glass windows, valuable rugs,
   Section C. LIMITS OF INSURANCE is replaced by                statuary, marbles, bronzes, antique furniture, rare
   the following:                                               books, antique silver, manuscripts, porcelains, rare
                                                                glass, bric-a-brac, and similar property of rarity,
   The most we will pay for physical loss or physical           historical value or artistic merit.
   damage in any one occurrence for property covered         F. Recovered Property
   under this endorsement is the Limit of Insurance
                                                                If either you or we recover any property after loss
   shown in the Declarations for “Fine Arts”, but no
                                                                settlement, that party must give the other prompt
   more than $25,000 for any one item of “Fine Arts”.
                                                                notice. At your option, you may retain the property.
C. Deductible                                                   But then you must return to us the amount we paid
                                                                to you for the property. We will pay recovery
   We will adjust loss in any one occurrence under this         expenses and the expenses to repair the Covered
   endorsement as a single loss. The only deductible            Property, subject to the Limit of Insurance.
   amount that applies under this coverage is the larger
   of:
   1. $250; or
   2. The amount shown in the Declarations as a
      deductible applicable to this coverage.
D. Additional Conditions
   1. Valuation
       The following is added to Section              E.
       PROPERTY LOSS CONDITIONS:
       The value of Covered Property will be the
       amount shown in the Declarations or Schedule
       for each item of Covered Property, which is
       agreed to be the value of the item.




                                                        94
Page 2 of 2                                                                                Form SS 04 22 07 05
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



       TRANSIT COVERAGE – PROPERTY IN THE CARE OF
                   CARRIERS FOR HIRE

This endorsement modifies insurance provided under the following:

                                    SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement the             2. The Transit Coverage – Property in the Care of
terms and conditions of the policy and of the Special             Carriers for Hire also applies to:
Property Coverage Form apply to the insurance stated                a. Expenses to Inspect, Repackage and
below.                                                                 Reship Damaged Shipments
A. With respect to this Transit Coverage – Property in                 The necessary additional expenses you incur
   the Care of Carriers for Hire only, the following                   to inspect, repackage and reship Covered
   changes are made to the Special Property Coverage                   Property which is physically damaged as a
   Form:                                                               result of a Covered Cause of Loss.
   1. Under A.4. Limitations, subparagraph c.(3)                    b. Expenses to Protect Covered Property
      which limits coverage for patterns, dies, molds                  from Spoilage or Change in Temperature
      and forms, is deleted.                                           The necessary additional expense you incur
   2. Under B. Exclusions                                              to temporarily store Covered Property in a
       a. Exclusions 1.a. (Earth Movement) and 1.f.                    temperature controlled environment in order
          (Water) do not apply to property in transit.                 to avoid or minimize physical loss or
                                                                       physical damage to such property from
       b. Exclusions 2.e. (Dishonesty) and 2.g.                        spoilage or change in temperature. Such
          (Exposed Property) do not apply to property                  temporary storage must be made necessary
          in custody of a carrier for hire.                            by the sudden and accidental breakdown of
       c. Exclusion 2.f. (False Pretense) does not                     heating    or   refrigeration  unit(s)   on
          apply to loss or damage caused by your                       transporting conveyances.
          good faith acceptance of false bills of lading               This additional expense will not include:
          or shipping receipts.
                                                                       (1) Expenses to repair or replace heating or
       d. The following Exclusion is added:                                refrigeration unit(s);
           We will not pay for physical loss or physical               (2) Costs or penalties due to detention or
           damage caused by or resulting from poor or                      delay of any vehicles, trailers,
           insufficient packaging or packing.                              conveyances or containers; or
B. Transit Coverage – Property in the Care of                          (3) Costs for additional wages, room, board
   Carriers for Hire                                                       or meals.
   1. The insurance that applies to your Business                   c. F.O.B. Shipments
      Personal Property and Personal Property of
      Others is extended to apply to shipments of that                 Outgoing shipments where the risk of
      property while in transit at your risk, by motor                 physical loss or physical damage is
      vehicle, railroad car or aircraft between points                 transferred to the buyer when such property
      within the Coverage Territory. This includes                     leaves your premises.
      property you have sold and for which your                        You must use all reasonable means to
      responsibility continues until it is delivered.                  collect the amount due you from the buyer
                                                       95
Form SS 04 30 07 05                                                                                   Page 1 of 2
                                               © 2005, The Hartford
           before making a claim under this Transit          E. Deductible
           Coverage. We will not make payment until             We will not pay for physical loss or physical damage
           you grant us the right of recovery against           in any one occurrence until the amount of physical
           the buyer.                                           loss or physical damage exceeds $250. We will
       d. Loading and Unloading                                 then pay the amount of physical loss or physical
           Shipments during loading or unloading and            damage in excess of $250 up to the applicable Limit
           within 500 feet of any transporting                  of Insurance.
           conveyance.                                       F. Additional Conditions
       e. Return Shipments                                      1. Valuation
           Outgoing shipments which have been                       Property Loss Condition E.5. is deleted and
           rejected by the consignee or are not                     replaced by the following:
           deliverable, while:                                      a. Valuation
           (1) In due course of transit, being returned                 (1) Property You Own
               to you; or
                                                                             The value of Covered Property will be
           (2) Up to 10 days after delivery or                               the amount of invoice plus accrued
               attempted delivery awaiting return                            charges, prepaid charges and charges
               shipment to you.                                              since shipment; or
           Payment under paragraphs a., b., c., d. and                  (2) In the absence of an invoice, the value
           e. above will not increase the Transit                           of Covered Property will be its actual
           Coverage Limit of Insurance.                                     cash value, with proper deduction for
C. Under this Transit Coverage – Property in the                            depreciation, at the point of destination
   Care of Carriers for Hire, we will not pay for:                          on the date of expected arrival.
   1. Property in the care, custody or control of your              b. Property of Others
      salespersons.                                                     The most we will pay for Covered Property
   2. Mail shipments in the custody of the U.S. Postal                  owned by others is the lesser of:
      Service.                                                          (1) Your legal liability for direct physical
   3. Property of Others for which you are responsible                      loss or physical damage to such
      as a:                                                                 property; or
       a. Carrier for hire; or                                          (2) What we would pay if you had owned
       b. Carloader, consolidator, broker, freight                          the property.
          forwarder, shipping association, or other             2. Impairment of Rights of Recovery
          arranger of transportation.                               We will not pay for physical loss or physical
   4. Property in or on a motor vehicle you own, lease              damage, if you impair our rights to recover
      or operate.                                                   damages from any carrier for hire. But you may
D. Limit of Insurance                                               accept from carriers for hire bills of lading,
                                                                    receipts or contracts of transportation which
   The Limit of Insurance shown in the Declarations for             contain a limitation of value.
   Transit Coverage – Property in the Care of Carriers
   for Hire is the most we will pay for all physical loss
   or physical damage in any one occurrence to
   property insured under this endorsement.




Page 2 of 2                                             96                                  Form SS 04 30 07 05
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                       HIRED AUTO AND NON-OWNED AUTO

This endorsement modifies insurance provided under the following:

                                       BUSINESS LIABILITY COVERAGE FORM


This coverage is subject to all provisions in the                        moved from the place where they are
BUSINESS LIABILITY COVERAGE FORM not                                     accepted by the "insured" for movement into
expressly modified herein:                                               or onto the covered "auto"; or
                                                                      c. After the "pollutants" or any property in
A. Amended Coverage:                                                     which the "pollutants" are contained are
                                                                         moved from the covered "auto" to the place
   Coverage is extended to "bodily injury" and                           where they are finally delivered, disposed of
   "property damage" arising out of the use of a "hired                  or abandoned by the "insured".
   auto" and "non-owned auto".
                                                                         Paragraph a. above does not apply to fuels,
B. Paragraph B. EXCLUSIONS is amended as                                 lubricants, fluids, exhaust gases or other
   follows:                                                              similar "pollutants" that are needed for or
   1. Exclusion g. Aircraft, Auto or Watercraft does                     result from the normal electrical, hydraulic
        not apply to a "hired auto" or a "non-owned                      or mechanical functioning of the covered
        auto".                                                           "auto" or its parts, if:
   2. Exclusion e. Employers Liability does not                          (1) The "pollutants" escape, seep, migrate,
        apply to "bodily injury" to domestic "employees"                      or are discharged or released directly
        not entitled to workers’ compensation benefits                        from an "auto" part designed by its
        or to liability assumed by the "insured" under an                     manufacturer to hold, store, receive, or
        "insured contract".                                                   dispose of such "pollutants"; and
    3. Exclusion f. Pollution is replaced by the                         (2) The "bodily injury" and "property
       following:                                                             damage" does not arise out of the
        "Bodily injury" or "property damage" arising out                      operation of any equipment listed in
        of the actual, alleged or threatened discharge,                       paragraphs 15.b. and 15.c. of the
        dispersal, seepage, migration, release or                             definition of "mobile equipment".
        escape of "pollutants":                                          Paragraphs b. and c. above do not apply to
        a. That are, or that are contained in any                        "accidents" that occur away from premises
            property that is:                                            owned by or rented to an "insured" with
                                                                         respect to "pollutants" not in or upon a
            (1) Being transported or towed by, handled,
                                                                         covered "auto" if:
                 or handled for movement into, onto or
                 from, the covered "auto";                               (1) The "pollutants" or any property in
                                                                              which the "pollutants" are contained are
            (2) Otherwise in the course of transit by or
                                                                              upset, overturned or damaged as a
                 on behalf of the "insured"; or
                                                                              result of the maintenance or use of a
            (3) Being stored, disposed of, treated or                         covered "auto"; and
                 processed in or upon the covered
                 "auto".
        b. Before the "pollutants" or any property in
            which the "pollutants" are contained are



Form SS 04 38 09 09                                                                                     Page 1 of 3
                                                 © 2009, The97 Hartford
                        (Includes copyrighted material of ISO Properties, Inc., with its permission)
              (2) The discharge, dispersal, seepage,                     company) for an "auto" owned by him or her
                  migration, release or escape of the                    or a member of his or her household.
                  "pollutants" is caused directly by such         d. Anyone liable for the conduct of an "insured"
                  upset, overturn or damage as a result of           described above but only to the extent of that
                  the maintenance or use of a covered                liability.
                  "auto".
                                                              D. With respect to the operation of a "hired auto" and
   4. With respect to this coverage, the following               "non-owned auto", the following additional
      additional exclusions apply:                               conditions apply:
      a. Fellow employee                                         1. OTHER INSURANCE
          Coverage does not apply to "bodily injury" to              a. Except for any liability assumed under an
          any fellow "employee" of the "insured"                        "insured contract" the insurance provided by
          arising out of the operation of an "auto"                     this Coverage Form is excess over any
          owned by the "insured" in the course of the                   other collectible insurance.
          fellow "employee’s" employment.
                                                                        However, if your business is the selling,
       b. Care, custody or control                                      servicing, repairing, parking or storage of
           Coverage does not apply to "property                         "autos", the insurance provided by this
           damage" involving property owned or                          endorsement is primary when covered
           transported by the "insured" or in the                       "bodily injury" or "property damage" arises
           "insured’s" care, custody or control.                        out of the operation of a customer’s "auto"
C. With respect to "hired auto" and "non-owned auto"                    by you or your "employee".
   coverage, Paragraph C. WHO IS AN INSURED is                       b. When this Coverage Form and any other
   deleted and replaced by the following:                               Coverage Form or policy covers on the
   The following are "insureds":                                        same basis, either excess or primary, we
                                                                        will pay only our share. Our share is the
   a. You.                                                              proportion that the Limit of Insurance of our
   b. Your "employee" while using with               your               Coverage Form bears to the total of the
      permission:                                                       limits of all the Coverage Forms and policies
      (1) An "auto" you hire or borrow; or                              covering on the same basis.
      (2) An "auto" you don’t own, hire or borrow in              2. TWO OR MORE COVERAGE FORMS OR
          your business or personal affairs; or                      POLICIES ISSUED BY US
      (3) An "auto" hired or rented by your                         If the Coverage Form and any other Coverage
          "employee" on your behalf and at your                     Form or policy issued to you by us or any
          direction.                                                company affiliated with us apply to the same
                                                                    "accident", the aggregate maximum Limit of
   c. Anyone else while using a "hired auto" or "non-
                                                                    Insurance under all the Coverage Forms or
      owned auto" with your permission except:
                                                                    policies shall not exceed the highest applicable
       (1) The owner or anyone else from whom you                   Limit of Insurance under any one Coverage
           hire or borrow an "auto".                                Form or policy. This condition does not apply to
       (2) Someone using an auto while he or she is                 any Coverage Form or policy issued by us or an
           working in a business of selling, servicing,             affiliated company specifically to apply as
           repairing, parking or storing "autos" unless             excess insurance over this Coverage Form.
           that business is yours.                            E. The following definitions are added:
       (3) Anyone other than your "employees",                    G. LIABILITY  AND        MEDICAL      EXPENSES
           partners (if you are a partnership), members              DEFINITIONS:
           (if you are a limited liability company), or a            1. "Hired auto" means any "auto" you lease,
           lessee or borrower or any of their                           hire, rent or borrow. This does not include
           "employees", while moving property to or
                                                                        any auto you lease, hire, rent or borrow
           from an "auto".                                              from any of your "employees", your partners
       (4) A partner (if you are a partnership), or a                   (if you are a partnership), members (if you
           member (if you are a limited liability                       are     a    limited   liability company),




                                                             98
Page 2 of 3                                                                                  Form SS 04 38 09 09
          or your "executive officers" or members of
          their households.
          This does not include a long-term leased
          "auto" that you insure as an owned "auto"
          under any other auto liability insurance
          policy or a temporary substitute for an
          "auto" you own that is out of service
          because of its breakdown, repair, servicing
          or destruction.
       2. "Non-owned auto " means any "auto" you
          do not own, lease, hire, rent or borrow
          which is used in connection with your
          business. This includes:
          a. "Autos" owned by your "employees" your
              partners (if you are a partnership),
              members (if you are a limited liability
              company), or your "executive officers",
              or members of their households, but
              only while used in your business or your
              personal affairs.
          b. Customer’s "auto" that is in your care,
              custody or control for service.




                                                         99
Form SS 04 38 09 09                                           Page 3 of 3
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                 ACCOUNTS RECEIVABLE

                         This endorsement modifies insurance provided under the following:

                                   STANDARD PROPERTY COVERAGE FORM
                                    SPECIAL PROPERTY COVERAGE FORM


This coverage applies only when it is indicated in the           D. Additional Conditions
Declarations. The provisions of this policy apply to the            (1) If you cannot accurately establish the value of
coverage stated in this endorsement, except as                          accounts receivable outstanding as of the time
indicated below.                                                        of direct physical loss or physical damage the
A. When shown in the Declarations as applicable, the                    following method will be used:
   Limit of Insurance stated in paragraph A.5.a.(1),                    (a) Determine the total of the average monthly
   Accounts Receivable, in the Standard Property                            value of accounts receivable for the 12
   Coverage     Form    and     A.6.a.(1),  Accounts                        months immediately preceding the month in
   Receivable, in the Special Property Coverage Form                        which the direct physical loss or physical
   is replaced by the Limit of Insurance for Accounts                       damage occurred; and
   Receivable shown in the Declarations. All other
                                                                        (b) Adjust that total for any normal fluctuations
   terms and conditions of the Accounts Receivable
   Coverage Extension apply to this Optional                                in the value of accounts receivable for the
   Coverage.                                                                month in which the direct physical loss or
                                                                            physical damage occurred or for any
B. Limit of Insurance                                                       demonstrated variance from the average for
    The most we will pay under this coverage extension                      that month.
    in any one occurrence is the Limit of Insurance                 (2) The following will be deducted from the total
    shown in the Declarations for Accounts Receivable.                  value of accounts receivable, however that
C. Deductible                                                           value is established:
    We will not pay for loss in any one occurrence                      (a) The value of the accounts for which there is
    unless the amount of loss exceeds the policy                            no loss or damage;
    deductible stated in the Declarations. We will then                 (b) The value of the accounts that you are able
    pay the amount of loss in excess of the Deductible,                     to reestablish or collect;
    up to the Limit of Insurance.
                                                                        (c) A value to allow for probable bad debts that
                                                                            you are normally unable to collect; and
                                                                        (d) All unearned interest and service charges.




                                                           100
Form SS 04 39 07 05                                                                                        Page 1 of 1
                                               © 2005, The Hartford
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                 COMPUTERS AND MEDIA

This endorsement modifies insurance provided under the following:

                                   STANDARD PROPERTY COVERAGE FORM
                                    SPECIAL PROPERTY COVERAGE FORM

The provisions of this policy apply to the coverage                        (2) Power Failure;
stated in this endorsement, except as indicated below.                     (3) Airport security check, or radio or
A. Computer Equipment, Electronic Data and                                      telephone line interference; or
   Software                                                                (4) Electromagnetic disturbance outside
   1. Coverage                                                                  the "computer system".
       We will pay for direct physical loss of or                     b. Head crash, meaning physical damage to
       physical damage, to "computer equipment"                            disks, tapes or hardware caused by a
       and the cost to research, replace or restore                        contact of electromagnetic heads (which
       physically lost or physically damaged                               read or write information) with such disks
       "electronic data" and "software" subject to the                     or tapes;
       Limit of Insurance shown in the Declarations                   c. Damage caused by a "computer virus";
       for Computers and Media while anywhere                              and
       within the coverage territory, and while in                    d. Theft of "computer equipment" away from
       transit, but only if:                                               the "scheduled premises". Theft means
       a. Owned by you; or                                                 an act of stealing or an attempt to steal.
       b. Owned by others but in your care, custody                        Theft includes loss of property from a
          and control regardless of whether you use                        known place when it is likely that the
          it for personal or business needs.                               property has been stolen.
                                                                   4. Exclusion
   2. Property Not Covered
                                                                      We will not pay to research, replace or restore
      "Computer Equipment" as used in this optional
                                                                      physically lost or physically damaged
      coverage does not include:
                                                                      "electronic data" or "software" which is
      a. Source documents, other than manuals                         licensed, leased or rented to others.
           purchased with hardware or "software";
                                                                   5. Deductible
      b. Worksheets and printouts;
                                                                      We will not pay for loss or damage in any one
      c. Property held for sale or lease;                             occurrence to "computer equipment" until the
      d. Property leased or rented to others; or                      amount of loss or damage exceeds $250,
      e. "Money", deeds, notes, "securities" or                       unless a separate deductible is stated in the
           other financial instruments, including such                Declarations for Computers and Media
           instruments in electronic form.                            Coverage.
   3. Extended Causes of Loss                                   B. Additional Coverage
      Direct physical loss or physical damage to your              1. Business Income and Extra Expense
      "computer equipment", "electronic data" or                       Coverage
      "software",     or     "computer     equipment",                If Business Income and Extra Expense
      "electronic data" or "software" of others in your               Coverage is included in this policy then the
      care, custody or control is extended to include                 following applies.
      the following:                                                  a. Coverage
      a. Electromagnetic injury caused by:                                 (1) Coverage under this endorsement
           (1) Blackout or brownout;                                            applies to the following Additional


Form SS 04 41 03 18                                       101                                            Page 1 of 3
                                                © 2018, The Hartford
              Coverages and Coverage Extensions                     "electronic data", and "software" when this
              in the Standard or Special Property                   endorsement is attached to the Special
              Coverage Form with respect to                         Property Coverage Form and Equipment
              "computer equipment", "electronic                     Breakdown Additional Coverage is included on
              data" and "software":                                 the policy.
              (a) Business Income;                          C. Exclusion of Certain Computer Related Losses
              (b) Extra Expense;                               The provisions of this endorsement do not override
              (c) Civil Authority;                             or in any way affect the application of the Exclusion
                                                               of Certain Computer Related Losses if such
              (d) Extended Business Income; and
                                                               exclusion is endorsed to or otherwise made a part
              (e) Newly Acquired or Constructed                of this policy. That exclusion addresses the
                   Property Coverage.                          inability of a "computer system" to correctly
          (2) Coverage under this endorsement                  recognize process, distinguish, interpret or accept
              does not apply to any other Additional           one or more dates or times.
              Coverage or Coverage Extension.               D. Exclusions
      b. Coverage Limitations                                  1. Section B. Exclusions, of the Standard or
          The following limitations apply only if the               Special Property Coverage Form do not apply
          physical loss or physical damage is a                     to coverage provided by this endorsement,
          direct result of the Extended Causes of                   except for the exclusions of:
          Loss for "computer equipment", "software"                 a. Earth Movement;
          and "electronic data" as indicated below.                 b. Governmental Action;
          (1) Limit of Insurance                                    c. Nuclear Hazard;
              This Additional Coverage is included                  d. War and Military Action; and
              in the Limit of Insurance for
              Computers and Media shown in the                      e. Water.
              Declarations when the actual loss of             2. Additional Exclusions
              business income and extra expense                     We will not pay for loss or damage caused by
              you incur due to the necessary                        or resulting from:
              suspension (slowdown or cessation) of
                                                                    a. Input, programming or processing errors;
              your operations is a result of:
                                                                    b. Mechanical breakdown or failure, however
              (a) A cause of loss included in A.3.a.,
                                                                         head crash will not be considered as a
                   b. or c., Extended Causes of                          mechanical breakdown or failure.
                   Loss, of this endorsement; or
                                                                         This exclusion does not apply to
              (b) Physical damage or physical loss                       "computer equipment", "electronic data",
                   to      "computer      equipment",                    and "software" when this endorsement is
                   "electronic data", and "software"                     attached to the Special Property Coverage
                   that was away from the scheduled                      Form      and     Equipment      Breakdown
                   premises at the time of loss.                         Additional Coverage is included on the
              This is not an additional limit of                         policy;
              insurance.                                            c. Faulty       construction,     materials     or
          (2) Waiting Period                                             workmanship;
              We will not pay for any covered                       d. Error, omission or deficiency in design;
              Business Income loss you sustain                      e. Rust, corrosion, deterioration, hidden or
              under this provision due to physical loss                  latent defect or any quality in property that
              or physical damage to "electronic data",                   causes it to damage or destroy itself;
              or "software" caused by a "computer
              virus" which results in the necessary                 f. Dryness or dampness of atmosphere;
              suspension (slowdown or cessation) of                      changes in or extremes of temperature;
              your business described in the                        g. Wear and tear, marring or scratching;
              Declarations during the first 12 hours                h. Insects, birds, rodents, or other animals;
              that immediately follow the start of such
                                                                    i. Obsolescence;
              suspension. This Waiting Period
              applies independent of the deductible                 j. Dishonest or criminal acts by you, any of
              applicable to "Computer Equipment".                        your partners, employees, trustees,
                                                                         authorized representatives or anyone to
   2. Equipment Breakdown Coverage
                                                                         whom you entrust the property for any
      The Additional Coverage for Equipment                              purpose, whether acting alone or in
      Breakdown applies to "computer equipment",                         collusion with others;
                                                      102
Page 2 of 3                                                                                    Form SS 04 41 03 18
       k. Unexplained disappearance, however we                           property with upgraded processing or
          will cover theft of "computer equipment" as                     performance characteristics. This Optional
          provided in provision A.3.d.;                                   Upgrade Allowance will, at our option, be
       l.   Unlawful trade, or seizure by orders of                       payable after you have purchased the
                                                                          replacement property and have provided us
            governmental authority;
                                                                          with written proof of such purchases; or
       m. Delay or loss of market; and
                                                                      c. If the item is not repaired or replaced, we
       n. Theft of laptop, palmtop or similar portable                   will not pay more than the actual cash
          property while in transit as checked                           value of the item at the time of physical
          baggage.                                                       loss or physical damage. If you elect this
E. Limit of Insurance                                                    option, you have the right to make further
                                                                         claim within 180 days after loss for any
   The most we will pay for physical loss or physical
                                                                         additional payment on a replacement cost
   damage in any one occurrence is the Limit of
                                                                         basis.
   Insurance for Computers and Media shown in the
   Declarations.                                                  2. In the event of physical loss or physical
                                                                     damage to "electronic data" or "software", we
F. Loss Payment
                                                                     will pay the reasonable amount you actually
   This Loss Payment condition is applicable to the                  spend to reproduce, restore, or replace the
   "computer equipment", "electronic data", and                      physically lost or physically damaged
   "software" coverage provided by this endorsement.                 "electronic data" or "software". This includes
   We will determine the value of Covered Property                   the cost of computer consultation services for
   as follows:                                                       restoration and the cost of research to
   1. ''Computers,'' ''peripheral devices", ''media'',               reconstruct lost or damaged information. But
      and manuals at the full cost to repair or                      we will not pay more than the Limit of
      replace the property subject to the Limit of                   Insurance for Computers and Media specified
      Insurance. However, we will not pay more for                   in the Declarations.
      physical loss or physical damage on a                       3. In the event of physical loss or physical
      replacement cost basis than the lesser of and                  damage to any part of "computer equipment",
      the following:                                                 "electronic data" or "software", we will pay only
       a. The amount necessary to replace the item                   what it would cost to replace, reproduce, or
          with similar property possessing the                       restore the physically lost or physically
          minimum characteristics necessary to                       damaged part.
          perform the same functions when                      G. Additional Definitions
          replacement with identical property is not
                                                                  1. "Computer Virus" means a program, which is
          possible or practical.
                                                                     intentionally created to cause damage or
       b. The amount necessary to repair or replace                  disruption in the computer operations of a
          the item with one substantially identical to               party using or coming in contact in any way
          the physically lost or physically damaged                  with the program.
          item. In the event of a covered total loss
                                                                  2. "Computer System" includes "computer",
          to one or more items, we will allow up to
          20% over the current replacement cost as                   "peripheral      devices",    "software", and
                                                                     "electronic data" necessary for the "computer"
          described in this provision, as an Optional
          Upgrade Allowance for the purchase of new                  to function for its intended purpose.




                                                         103
Form SS 04 41 03 18                                                                                      Page 3 of 3
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      EMPLOYEE DISHONESTY COVERAGE

This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the                          Cause of Loss caused by any
terms and conditions of the policy apply to the insurance                    "employee"      while    temporarily
stated below.                                                                outside the Coverage Territory for a
                                                                             period of not more than 90 days.
A. COVERAGE
                                                                          (b) We will pay for any loss of Covered
    1. The following is added to Paragraph A.5.,                              Property arising out of a Covered
       Additional Coverages, of the Special Property                          Cause of Loss caused by your
       Coverage Form:                                                         "employee" while at the premises of
            Employee Dishonesty Coverage                                      your client or customer.
            (1) We will pay for loss of, and loss from                       Any claim for loss sustained by any
                damage to, Covered Property resulting                        client or customer and covered by
                directly from the Covered Causes of                          this policy may only be made by you
                Loss.                                                        in your Proof of Loss. No third party
                                                                             has a direct right against this
                Covered Property, solely as used in this
                                                                             insurance and no third party may
                Additional Coverage, means "money",
                                                                             make a direct claim against us as
                "securities", and other tangible property
                                                                             the writer of your insurance.
                of intrinsic value and not otherwise
                excluded.                                              (3) Coverage under the Employee
                                                                           Retirement Income Security Act of
                Covered Causes of Loss means
                dishonest acts committed by an                             1974, as amended ("ERISA")
                "employee", except you, whether                           (a) We will pay for loss of, and loss
                identified or not, acting alone or in                         from damage to, Covered Property
                collusion with other persons, with the                        resulting directly from the Covered
                manifest intent to:                                           Causes of Loss.
                (a) Cause you to sustain loss; and also                       Covered       Property,  solely  as
                (b) Obtain financial benefit (other than                      applicable to ERISA coverage,
                                                                              means the funds or other property
                    salaries,   commissions,       fees,
                    bonuses, promotions, awards, profit                       of any employee pension benefit
                                                                              plan or employee welfare benefit
                    sharing or pensions or other
                    employee benefits earned in the                           plan that:
                    normal course of employment) for:                         (i) Is subject to (and not exempt
                                                                                   from) the bond requirement set
                    (i) That "employee"; or
                                                                                   forth in Section 412 of ERISA,
                    (ii) Any person or organization                                and
                         intended by the "employee" to                        (ii) You establish and maintain for
                         receive that benefit.                                     your employees (a "Plan")
            (2) Employee Dishonesty           Additional                      and which is not otherwise
                Coverages:                                                    excluded.
                (a) We will pay for loss of Covered                           Covered Causes of Loss, solely as
                    Property arising out of a Covered                         applicable to ERISA coverage,


Form SS 04 42 03 17                                    104                                           Page 1 of 3
                                                © 2017, The Hartford
                 means an act of fraud or dishonesty                     paid promptly into such plan for
                 committed by an "employee",                             the use and benefit of the
                 except you, whether identified or                       Plan(s) sustaining the loss.
                 not, acting alone or in collusion with              (v) If two or more Plans are insured
                 other persons, that results in a loss                   under this insurance, any
                 to a Plan of funds or other property                    payment we make for loss
                 which is used or may be used to                         either sustained by two or more
                 pay benefits under the Plan.                            plans, or of commingled funds
                 "Covered Causes of Loss" does not                       or other property of two or more
                 include investment losses or any                        Plans that arises out of one
                 other loss resulting from a breach of                   occurrence, is to be shared by
                 fiduciary duty under ERISA or a                         each Plan sustaining loss in the
                 prohibited transaction as defined by                    proportion that the amount of
                 ERISA and for which coverage is                         insurance required for each
                 not required by Section 412 of                          such     Plan    under    ERISA
                 ERISA.                                                  provisions bears to the total of
              (b) Welfare and Pension Plan ERISA                         those amounts.
                  Compliance                                  (4) Theft Limitation Exception
                 In    compliance     with        certain        Limitation A.4.c., of the Special Property
                 provisions of the ERISA:                        Coverage Form does not apply to
                 (i) For the purposes of this                    coverage provided by this endorsement.
                     insurance, the Plans you                 (5) Additional Exclusions
                     establish and maintain for the
                     benefit of your employees shall             (a) Employee     Terminated        Under
                     be Named Insureds under this                    Prior Insurance
                     Employee            Dishonesty                  We will not pay for loss caused by
                     Coverage.                                       any "employee" of yours, or
                 (ii) ''Employee''      includes      any            predecessor in interest of yours, for
                       natural person you employ and                 whom similar prior insurance has
                       any owner, officer, trustee or                been terminated and not reinstated
                       director of your company who                  since the last such termination.
                       "handles" the funds or other              (b) Insurance Operations
                       property of the Plan (as defined              We will not pay for direct or indirect
                       in 29 C.F.R. 2580.412-6)                      loss resulting from contractual or
                       including, but not limited to, the            extra-contractual liability sustained
                       Plan Administrator. "Employee"                by you in connection with the
                       does not include any third party              issuance of contracts or purported
                       (including but not limited to a               contracts of insurance, indemnity or
                       broker, independent contractor,               suretyship.
                       record keeper, payroll provider,
                       trustee or other fiduciary) who           (c) Inventory Shortages
                       provides services to you or to a              We will not pay loss, or that part of
                       Plan.                                         any loss, the proof of which as to its
                 (iii) If any Plan is insured jointly with           existence or amount is dependent
                       any other entity under this                   upon:
                       insurance, you or the Plan                    (i) An inventory computation; or
                       Administrator must select a                   (ii) A profit and loss computation.
                       Limit of Insurance under this
                       Employee Dishonesty Coverage              (d) Partners
                       Form that is sufficient to provide            We will pay only for loss caused by
                       an amount of insurance for                    any partner or member of a limited
                       each Plan that is at least equal              liability corporation that is in excess
                       to that required if each Plan                 of the sum of:
                       were separately insured.                      (i) Any amounts you owe that
                 (iv) If the insured first named in the                  partner or member; and
                       Declarations is an entity other
                                                                     (ii) The value of that partner's or
                       than a Plan, any payment we
                                                                          member's ownership interest
                       make to that insured for loss
                                                                          determined by the closing of
                       sustained by any Plan must be
                                                        105
Page 2 of 3                                                                         Form SS 04 42 03 17
                      you organization's books on the       (7) Limit of Insurance
                      date of discovery of the loss by         The most we will pay for each
                      anyone in your organization not          occurrence of loss under this Additional
                      involved in the Employee                 Coverage is the Employee Dishonesty
                      Dishonesty; and                          Limit of Insurance stated in the
                 (iii) Any   applicable     deductible         Declarations.
                       amount.                              (8) Deductible
              (e) Trading Loss                                 We will not pay for loss in any one
                 We will not pay for loss resulting            occurrence unless the amount of loss
                 directly or indirectly from trading,          exceeds     the     Deductible      shown
                 whether in your name or in a                  Paragraph D.5. the Special Property
                 genuine or fictitious account if such         Coverage Form, unless a separate
                 loss does not result from dishonesty          Deductible for Employee Dishonesty
                 or fraud.                                     applies   and is stated in the
          (6) Additional Conditions                            Declarations. We will then pay the
                                                               amount of the loss in excess of the
              (a) Termination      As      To      Any         Deductible, up to the Limit of Insurance.
                  "Employee"
                                                               No deductible applies to the coverage
                 This insurance is terminated as to            granted in Paragraph A.1.(3) of this
                 any "employee":                               endorsement.
                 (i) Immediately upon discovery by          (9) Occurrence Definition
                     you, or any of your partners,
                     officers or directors not in              As used in this Additional Coverage,
                     collusion with the "employee", of         occurrence means all loss caused by, or
                     any dishonest or fraudulent act           involving, one or more "employees",
                     committed by that "employee"              whether the result of a single act or
                     whether     before    or   after          series of acts.
                     becoming employed by you; or
                 (ii) On the date specified in a notice
                      mailed to you. That date will be
                      at least 30 days after the date of
                      mailing.
                      The mailing of notice to you at
                      the last mailing address known
                      to us will be sufficient proof of
                      notice. Delivery of notice is the
                      same as mailing.




                                                      106
Form SS 04 42 03 17                                                                        Page 3 of 3
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                         OUTDOOR SIGNS

This endorsement modifies insurance provided under the following:

                                   STANDARD PROPERTY COVERAGE FORM
                                    SPECIAL PROPERTY COVERAGE FORM



This coverage applies only when it is indicated in the            C. Additional Exclusion
Declarations. The provisions of this policy apply to the              We will not pay for physical loss or physical damage
coverage stated in this endorsement, except as                        caused by or resulting from:
indicated below.
A. We will pay for direct physical loss of or physical                (1) Wear and tear;
     damage to all outdoor signs at the “scheduled                    (2) Hidden or latent defect;
     premises”:
                                                                      (3) Rust;
    (1) Owned by you; or
                                                                      (4) Corrosion; or
    (2) Owned by others but in your care, custody and
        control.                                                      (5) Mechanical breakdown.
B. Paragraph A.3., Covered Causes of Loss, and                    D. Limit of Insurance
   Section B., Exclusions, do not apply, to this Optional             The most we will pay for physical loss or physical
   Coverage, except for:                                              damage in any one occurrence is the Limit of
                                                                      Insurance for Outdoor Signs shown in the
    (1) Governmental Action;
                                                                      Declarations.
    (2) Nuclear Hazard; and                                       E. The provisions of this Optional Coverage supersede
    (3) War and Military Action.                                     all other references to outdoor signs in this policy.




Form SS 04 44 07 05                                         107                                            Page 1 of 1

                                                © 2005, The Hartford
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                       PERSONAL PROPERTY OF OTHERS

This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM



This coverage applies only when it is indicated in the Declarations. The provisions of this policy apply to the coverage
stated in this endorsement, except as indicated below.

We will pay, on replacement cost basis, for direct physical loss or physical damage by a Covered Cause of Loss to
Personal Property of Others that is in your care, custody and control.
The most we will pay for direct physical loss or physical damage in any one occurrence is the Limit of Insurance
applicable to Personal Property of Others shown in the Declarations.




Form SS 04 45 07 05                                      108                                             Page 1 of 1

                                                 © 2005, The Hartford
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                   TEMPERATURE CHANGE

This endorsement modifies insurance provided under the following:

                                     STANDARD PROPERTY COVERAGE FORM
                                      SPECIAL PROPERTY COVERAGE FORM

This coverage applies only when it is indicated in the                (a) Ordinance or Law;
Declarations. The provisions of this policy apply to the              (b) Power Failure; and
coverage stated in this endorsement, except as
indicated below.                                                      (c) Mechanical Breakdown in the Standard
                                                                          Property Coverage Form.
A. We will pay for direct physical loss of or physical
   damage to ''perishable stock'' at the "scheduled               2. The following exclusions are added:
   premises" caused by or resulting from:                             We will not pay for direct physical loss or
    1. A change in temperature or humidity resulting                  physical damage caused by or resulting from:
       from:                                                          (a) The disconnecting of any of the following
        (a) Mechanical breakdown or failure of:                           systems from the source of power:
            (1) Stationary heating plants; or                             (1) Refrigerating;
            (2) Refrigerating, cooling or humidity control                (2) Cooling; or
                apparatus or equipment;                                   (3) Humidity control.
            But only while such plants, equipment or                  (b) The loss of electrical power caused by the
            apparatus are at the "scheduled premises".                    shutting off of any switch or other device
        (b) Complete or partial failure of electric power,                used to control the flow of electric power or
            either on or away from your "scheduled                        current.
            premises". Such failure of power must be                  (c) The inability of an electrical utility company,
            due to conditions beyond your control; or                     your stationary heating plant or any other
    2. Contamination by a refrigerant.                                    power source to provide sufficient heat or
                                                                          power due to:
B. SELLING PRICE
                                                                          (1) Lack of fuel;
    We will determine the value of finished "perishable
    stock" in the event of direct physical loss or physical               (2) Lack of capacity to make enough heat
    damage at the selling price, as if no physical loss or                    or power; or
    physical damage had occurred less discounts and                       (3) Order of the government.
    expenses you otherwise would have had.
                                                                      (d) Breaking of any glass that is a
C. We will not pay for direct physical loss of or physical                permanent part of a refrigerating, cooling
   damage to "perishable stock" located:                                  or humidity control unit.
    1. On buildings;                                           E. DEDUCTIBLE
    2. In the open; or                                            We will not pay for loss in any one occurrence unless
    3. In vehicles, other than trailers used for storage          the amount of loss exceeds the deductible stated in
    located within 1000 feet of the "scheduled premises’.         paragraph D.5. of the Standard Property Coverage
                                                                  Form or D.5. of the Special Property Coverage Form.,
D. EXCLUSIONS
                                                                  unless a different deductible is stated in the
    1. The following exclusions under SECTION B -
       EXCLUSIONS are deleted:




Form SS 04 46 09 14                                      109                                                Page 1 of 2
                                                  © 2014, The Hartford
Declarations for Temperature Change. We will then pay            H. ADDITIONAL DEFINITIONS
the amount of loss in excess of the deductible, up to the           For the purpose of this insurance:
Limit of Insurance.
                                                                    1. ''Mechanical breakdown'' means:
F. LIMIT OF INSURANCE
                                                                        (a) Breaking     or  separation    of   any
    The most we will pay for direct physical loss or                        mechanical part(s) other than gas pipes
    physical damage in any one occurrence is the                            or lines; or
    Limit of Insurance for Temperature Change
    shown in the Declarations.                                          (b) Burning out of any electrical motor
                                                                             servicing such unit; and
G. ADDITIONAL CONDITIONS
                                                                        requiring replacement of the damaged parts
    1. We will pay for direct physical loss or                          to become functional.
       physical damage under this Optional
       Coverage only when:                                              But ''mechanical breakdown'' does not mean
                                                                        faulty operation or failure of equipment which
        (a) Such physical loss or physical damage                       results in temperature change but does not
            is not covered elsewhere in this policy or                  require replacement of broken parts.
            any other policy that insures the
            ''perishable stock'' at the "scheduled                      We will not pay for direct physical loss or
            premises"; and                                              physical damage to "perishable stock"
                                                                        caused by such faulty operation or failure of
        (b) This Temperature Change coverage is                         equipment.
            shown as a specific item of insurance in
            the Declarations.                                       2. ''Perishable stock'' means personal property:
    2. In the event of physical loss or physical                        (a) Maintained under controlled conditions
       damage, none of the other coverages under                            for its preservation; and
       this policy or any other policy will share in its                (b) Susceptible to direct physical loss or
       payment unless the provisions of the policy                          physical damage if the controlled
       are similar to the provisions of this Optional                       conditions change.
       Coverage.
    3. We will not pay more than the Limit of
       Insurance shown in the Declarations for the
       Temperature Change.




                                                           110
Page 2 of 2                                                                                        Form SS 04 46 09 14
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         VALUABLE PAPERS AND RECORDS
This endorsement modifies insurance provided under the following:

                                        STANDARD PROPERTY COVERAGE FORM
                                         SPECIAL PROPERTY COVERAGE FORM

This coverage applies only when it is indicated in the      D. Under this Optional Coverage we will not pay for
Declarations. The provisions of this policy apply to the       property:
coverage stated in this endorsement, except as                   (1) Held as samples or for delivery after sale;
indicated below.
                                                                 (2) In storage away from the premises shown in the
A. We will pay for direct physical loss of or physical               Declarations; or
   damage to the following types of property at the
                                                                 (3) If such property can not be replaced with other
   "scheduled premises" that is your property or
   property of others in your care, custody or control:              property of like kind and quality.
                                                            E. With respect to this Optional Coverage, Coverage
    Valuable Papers and Records, meaning inscribed,
    printed or written:                                        Extension A.5.h., Property Off-Premises in the
                                                               Standard Property Coverage Form and Coverage
    (1) Documents;                                             Extension A.6.h., Property Off-Premises in the Special
    (2) Manuscripts;                                           Property Coverage Form are replaced by the following:
    (3) Records including patient records; or                    1. You may apply the insurance provided under
    (4) X-Rays                                                      this Optional Coverage to Valuable Papers and
                                                                    Records while such property is not at the
    including abstracts, books, deeds, drawings, films,             "scheduled premises", including while in transit.
    maps or mortgages.                                              The most we will pay for direct physical loss or
    But Valuable Papers and Records does not                        physical damage under this Coverage Extension
    include:                                                        is 25% of the Limit of Insurance shown in the
    (1) Property that cannot be reproduced, replaced or             Declarations for Valuable Papers and Records
        restored;                                                   but not more than $25,000.
    (2) ''Money'' and ''Securities'';                            2. However, if Valuable Papers and Records – Off-
                                                                    Premises is scheduled in the Declarations, then
    (3) Converted data; or
                                                                    the limit in E.1. above is replaced by the limit of
    (4) Programs or instructions used in your data                  insurance shown in the Declarations for
        processing operations, including the material on            Valuable Papers and Records – Off-Premises.
        which the data is recorded.
                                                            F. The Valuable Papers and Records Coverage
B. Limit of Insurance                                          Extension, paragraph A.5.i. in the Standard Property
    The most we will pay for direct physical loss or           Coverage Form and paragraph A.6.i. in the Special
    physical damage in any one occurrence is the Limit         Property Coverage Form., do not apply to any
    of Insurance for Valuable Papers and Records               premises where this Optional Coverage applies.
    shown in the Declarations.                              G.    With respect to coverage provided by this
C. Deductible                                                     endorsement, paragraph E.5.d.(6) in the Standard
    We will not pay for loss in any one Occurrence                Property Coverage Form and in the Special Property
    unless the amount of loss exceeds the policy                  Coverage Form are replaced by the following:
    deductible stated in the Declarations. We will then          (6) We will determine the value of "Valuable Papers
    pay the amount of loss in excess of the Deductible,              and Records" at the cost of:
    up to the Limit of Insurance.                                    a. Blank materials for reproducing the records;
                                                                        and


Form SS 04 47 04 09                                   111                                               Page 1 of 2
                                                © 2009, The Hartford
         b. The reasonable cost to research, replace or                (c) Anyone else to whom the property is
            restore the lost information.                                  entrusted.
H. Section B. Exclusions does not apply to this                            This exclusion applies whether or not such
   Optional Coverage except for:                                           persons are acting alone or in collusion with
     (1) Governmental Action;                                              other persons or such acts occur during the
                                                                           hours of employment.
     (2) Nuclear Hazard; and
                                                                       But this exclusion does not apply to a carrier for
     (3) War and Military Action.
                                                                       hire.
I.   Additional Exclusions                                         (2) Errors or omissions in processing or copying.
     We will not pay for direct physical loss or physical              But we will pay for direct physical loss or
     damage caused by or resulting from any of the                     physical damage caused by resulting fire or
     following:                                                        explosion.
     (1) Dishonest acts by:                                        (3) Electrical or magnetic injury, disturbance or
         (a) You, or your employees or authorized                      erasure of electronic recordings.
             representatives;                                          But we will pay for direct physical loss or
         (b) Anyone else with an interest in the property,             physical damage caused by lightning.
             or   their    employees    or     authorized          (4) Voluntary parting with any property by you or
             representatives; or                                       anyone entrusted with the property if induced to
                                                                       do so by any fraudulent scheme, trick, device or
                                                                       false pretense.
                                                                   (5) Unauthorized instructions to transfer property to
                                                                       any person or to any place.




                                                             112
Page 2 of 2                                                                                     Form SS 04 47 04 09
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



              CRIME COMMON CONDITIONS AND EXCLUSIONS

This endorsement modifies insurance provided under the following:

                                       STANDARD PROPERTY COVERAGE FORM
                                        SPECIAL PROPERTY COVERAGE FORM


The following conditions are added the Standard Property            3.     Joint Insured
Coverage Form and the Special Property Coverage                            a.   If more than one Insured is named in the
Form.                                                                           Declarations, the first named Insured will act
A. CRIME COMMON CONDITIONS                                                      for itself and for every other Insured for all
                                                                                purposes of this insurance. If the first named
    1.   Consolidation - Merger
                                                                                Insured ceases to be covered, then the next
         If through consolidation or merger with,         or                    named Insured will become the first named
         purchase of assets of, some other entity:                              Insured.
         a.   Any additional persons become “employees” ;                  b.   If any Insured or partner or officer of that
              or                                                                Insured has knowledge of any information
         b.   You acquire the use and control       of any                      relevant to this insurance, that knowledge is
              additional premises;                                              considered knowledge of every Insured.
         any insurance afforded for “ employees” or                        c.   An “ employee” of any Insured is considered to
         premises also applies to those additional                              be an “employee” of every Insured.
         “employees” and premises, but only if you:                        d.   If this insurance or any of its coverages is
              (1) Give us written notice within 60 days                         canceled or terminated as to any Insured, loss
                  thereafter; and                                               sustained by that Insured is covered only if
                                                                                discovered no later than one year from the
              (2) Pay us an additional premium.
                                                                                date of that cancellation or termination.
    2.   Discovery Period for Loss
                                                                           e.   We will not pay more for loss sustained by
         We will pay only for covered loss discovered no                        more than one Insured than the amount we
         later than one year from the end of the policy                         would pay if all the loss had been sustained
         period.                                                                by one Insured.
         Discovery of loss occurs when you first become             4.     Legal Action Against Us
         aware of facts which would cause a reasonable
         person to assume that a loss covered by this                      The following replaces the Legal Action Against Us
         policy has been, or may be incurred even though                   in the Property Loss Conditions:
         the exact amount or the details of the loss may not               No one may bring a legal action against us under
         then be known.                                                    this Coverage Part unless:
         Discovery also occurs when you receive notice of                  a.   There has been full compliance with all of the
         an actual or potential claim against you alleging                      terms of this Coverage Part; and
         facts, which if true, would be a covered loss under               b.   The action is brought within 2 year s after the
         this policy.                                                           date on which you discover the loss .




Form SS 04 80 03 00                                                                                           Page 1 of 3
                                                         113
                                                    © 2000, The Hartford
   5.   Loss Sustained During Prior Insurance                                     We will also apply any deductible under that
        a.    If you, or any predecessor in interest,                             prior policy to the extent it exceeds the
                                                                                  deductible under this policy.
              sustained loss during the period of any prior
              insurance that you or the predecessor in                  8.   Ownership of Property, Interests Covered
              interest could have recovered under that                       The property covered under this insurance           is
              insurance except that the time within which to                 limited to property:
              discover loss had expired, we will pay for it
              under this insurance, provided:
                                                                             a.   That you own or hold; or

              (1) This insurance became effective at the                     b.   For which you are legally liable.
                  time of cancellation or termination of the                 However, this insurance is for your benefit only. It
                  prior insurance; and                                       provides no rights or benefits to any other person
                                                                             or organization.
              (2) The loss would have been covered by this
                  insurance had it been in effect when the              9.   Policy Period
                  acts or events causing the loss were                       a.   The Policy      Period     is   stated   in   the
                  committed or occurred.                                          Declarations.
        b.    The insurance under this Condition is part of,                 b.   Subject to the Loss Sustained During Prior
              not in addition to, the Limits of Insurance                         Insurance condition, A.5. above, we will pay
              applying to this insurance and is limited to the                    only for loss that you sustain through acts
              lesser of the amount recoverable under:                             committed or events occurring during the
              (1) This insurance as of its effective date; or                     Policy Period.
              (2) The prior insurance had it remained in                10. Recoveries
                  effect.                                                    The following replaces the Recovered Property in
   6.   Non-Cumulation of Limit of Insurance                                 the Property Loss Conditions:
        Regardless of the number of years this insurance                     a.   Any recoveries less the cost of obtaining
        remains in force or the number of premiums paid,                          them, made after settlement of loss covered
        no Limit of Insurance cumulates from year to year                         by this insurance will be distributed as follows:
        or period to period.                                                      (1) To you, until you are reimbursed for any
   7.   Loss Covered Under This Insurance and Prior                                   loss that you sustain that exceeds the
        Insurance Issued by Us or Any Affiliate                                       Limit of Insurance and the Deductible
                                                                                      Amount, if any;
        If any loss is covered under this policy and under
        any prior canceled or terminated insurance that we                        (2) Then to us, until we are reimbursed for
        or any affiliate had issued to you or any                                     the settlement made;
        predecessor in interest, we will not pay more that                        (3) Then to you, until you are reimbursed for
        the highest single Limit of Insurance.     We will                           that part of the loss equal to             the
        settle such claim as follows:                                                Deductible Amount, if any.
        a.    We will first pay the Limit of Insurance                       b.   Recoveries do not include any recovery:
              applicable under this policy subject to this                        (1) From insurance, suretyship, reinsurance,
              policy's applicable deductible; then                                    security or indemnity taken for our benefit;
        b.    If the Limit of Insurance under that prior policy                       or
              is equal to or less than the Limit of Insurance                     (2) Of original “securities” after duplicat es of
              under this policy, we will make no further                              them have been issued.
              payment; or
                                                                      B. CRIME COMMON EXCLUSIONS
        c.    If the Limit of Insurance under that prior policy
              is higher than the Limit of Insurance under this          The following are Exclusions replace the Exclusions in
              policy, we will then pay for any remaining part           Section B:
              of the loss.                                              1.   Governmental Action
              But in no event will our total payment for loss                We will not pay for loss resulting from seizure or
              be more than would be payable under the                        destruction of property by order of governmental
              policy with the highest Limit of Insurance.                    authority.




Page 2 of 3                                                                                            Form SS 04 80 03 00
                                                                114
   2.   Indirect Loss                                             3.   Any natural person who is your partner or member
        We will not pay for loss that is an indirect result of         of a limited liability corporation.
        any act or occurrence covered by this insurance           4.   Any natural person, whether or not compensa ted,
        including, but not limited to, loss resulting from:            while performing services for you as the chairman
        a.   Your inability to realize income that you would           or a member of any committee;
             have realized had there been no loss of, or          5.   Any natural person who is a non-compensated
             loss from damage to, Covered Property.                    officer;
        b.   Payment of damages of any type for which             6.   Any natural person who is a director or trustee
             you are legally liable.     But, we will pay              while acting as a member of any of your elected or
             compensatory damages arising directly from a              appointed committees or while acting within the
             loss covered under this insurance.                        scope of the usual duties of an "employee";
        c.   Payment of costs, fees or other expenses you         7.   Any natural person who is a non-compens ated
             incur in establishing either the existence or the         volunteer, other than one who is a fund solicitor,
             amount of loss under this insurance.                      while performing services for you that are usual to
   3.   Legal Expenses                                                 the duties of an "employee";

        We will not pay for expenses related to any legal         8.   Any natural person who is a former employee,
        action.                                                        director, partner, member, representative       or
                                                                       trustee retained as a consultant while performing
   4.   Nuclear Hazard                                                 services for you;
        We will not pay for loss resulting from nuclear
                                                                  9.   Any natural person who is a student intern who is
        reaction,   nuclear    radiation   or     radioactive
                                                                       pursuing studies or acting within the scope of the
        contamination, or any related act or incident.
                                                                       usual duties of an “employee” ;
   5.   War and Similar Actions
                                                                  10. Any natural person, who is a student enrolled in
        We will not pay for loss resulting from war,                   your facility, while handling or has possession of
        whether     or not declared,         warlike  action,          property or funds in connection with sanctioned
        insurrection, rebellion or revolution, or any related          student activities;
        act or incident.
                                                                  11. The spouses of and children over 18 years old
C. CRIME COMMON DEFINTIONS                                             who reside with any "employee" who is a building
   The following is added to Definitions                               manager, superintendent or janitor.

   "Employee" means:                                                   Each family is deemed to be, collectively, one
                                                                       "employee" for the purposes of this insurance,
   1.   Any natural person:
                                                                       except that any Termination Condition applies
        a.   While in your service (and for 60 days after              individually to the spouse and children.
             termination of service); and
                                                                  "Employee" does not mean:
        b.   Whom you compensate directly by salary,
                                                                  (1) An agent, broker, factor, commission merchant,
             wages or commissions; and
                                                                       consignee,      independent      contractor      or
        c.   Whom you have the right to direct and control             representative of the same general character; or
             while performing services for you;
                                                                  (2) Any manager, director, partner, member or trustee,
   2.   Any natural person employed by an employment                   except while acting within the scope of the usual
        contractor while that person is subject to your                duties of an “employee” .
        direction and control and performing services for
        you excluding, however, any such person while
        having care and custody of property outside the
        premises;




Form SS 04 80 03 00                                                                                      Page 3 of 3
                                                            115
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                        FORGERY COVERAGE
                           (Including Credit Cards, Currency and Money Orders)

This endorsement modifies insurance provided under the following:


                                        STANDARD PROPERTY COVERAGE FORM
                                         SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the                       will pay for any reasonable legal expenses that
terms and conditions of the policy apply to the                           you incur and pay in that defense.          This
insurance stated below.                                                   payment is in addition to the applicable Limit of
The following is added to Additional Coverages:                           Insurance. The Deductible does not apply to
A. FORGED OR ALTERED INSTRUMENTS                                          this Coverage Extension.
   COVERAGE                                                         4.    Additional Conditions
    1.   Covered Property                                                 The following conditions apply in addition to
         Covered    Property    means    the   following                  the Common Policy Conditions and the Crime
         instruments:                                                     Common Conditions and Exclusions Form.
         a.   Checks, drafts, promissory notes, or                        a.   We will treat mechanically      reproduced
              similar written    promises,    orders or                        facsimile   signatures  the     same    as
              directions to pay a sum certain in "money"                       handwritten signatures.
              that are:                                                   b.   You must include with your proof of loss
              (1) Made or drawn by or drawn upon you;                          any instrument involved in that loss, or, if
                                                                               that is not possible, an affidavit setting
              (2) Made or drawn by one acting as your
                                                                               forth the amount and cause of loss.
                  agent;
                                                                          c.   The Coverage Territory is revised to cover
              or that are purported to have been so
                                                                               loss you sustain anywhere in the world.
              made or drawn; and
                                                                    5.    Exclusion
         b.   Written    instruments     required in
              conjunction with any credit, debit or                       The following Exclusion applies in addition to
              charge card issued to you or any                            the Exclusions in the Crime Common
              "employee" for business purposes.                           Conditions and Exclusions.
    2.   Covered Causes of Loss                                           We will not pay for loss resulting from any
                                                                          dishonest or criminal act committed by any of
         Covered Causes of Loss means forgery or
                                                                          your "employees” , directors, or trustees:
         alteration.
                                                                          a.   Acting alone or in collusion with other
    3.   Legal Expense Additional Coverage
                                                                               persons; or
         If you are sued for refusing to pay any
                                                                          b.   While performing    services   for you    or
         Covered Instrument on the basis that it has
                                                                               otherwise.
         been forged or altered, and you have our
         written consent to defend against the suit, we




Form SS 04 86 03 00                                                                                        Page 1 of 2
                                                        116
                                                   © 2000, The Hartford
B. COUNTERFEIT CURRENCY AND MONEY                                          b.   We will not pay for loss resulting from the
   ORDERS COVERAGE                                                              giving or surrendering of property in any
   1.   Covered Property                                                        exchange or purchase.

        Covered Property means the following:                              c.   We will not pay for loss resulting from
                                                                                your, or anyone acting on your express or
        We will pay for loss directly resulting from                            implied authority, being induced by any
        a.   Money orders, including counterfeit money                          dishonest act to voluntarily part with title to
             orders, of any United States or Canadian                           or possession of any property.
             post office, express company or national             C   DEDUCTIBLE
             or state (or Canadian) chartered bank that
             are not paid upon presentation; and                           We will not pay for loss in any one Occurrence
                                                                           unless the amount of loss exceeds the
        b.   Counterfeit United    States or Canadian                      Deductible stated in the Declarations. We will
             paper currency.                                               then pay the amount of loss in excess of the
   2.   Covered Causes of Loss                                             Deductible, up to the Limit of Insurance.
        Covered   Causes    of Loss means        the              D. LIMIT OF INSURANCE
        acceptance of Covered Property in good faith,                 The most we will pay for each Occurrence of loss
        in exchange for merchandise, money or                         under this Endorsement is the Forgery Limit of
        services, during the regular course of                        Insurance stated in the Declarations.
        business.
                                                                      The Additional Coverages are included in this Limit
   3.   Exclusions                                                    of Insurance.
        The following Exclusion applies in addition to            E. OCCURRENCE DEFINITION
        the Exclusions in the Crime Common
        Conditions and Exclusions.                                    1.   For Forged or Altered Instruments Coverage,
                                                                           Occurrence means all loss caused by any
        a.   We will not pay for loss resulting from any
                                                                           person or in which that person is involved,
             dishonest or criminal act committed by any
                                                                           whether the loss involves one or more
             of your "employees” , directors, trustees or
                                                                           instruments of Covered Property.
             authorized representatives:
                                                                      2.   For Counterfeit Currency and Money Order
             (1) Acting alone or in collusion with other
                                                                           Coverage, Occurrence means an:
                 persons; or
                                                                           a.   Act or series of related acts involving one
             (2) While performing services for you or
                                                                                or more persons; or
                 otherwise.
                                                                           b.   Act or event, or series of related acts or
                                                                                events not involving any person.




Page 2 of 2                                                 117                                     Form SS 04 86 03 00
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     OFF-PREMISES UTILITY SERVICES – DIRECT DAMAGE

This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the               B. ADDITIONAL DEFINITIONS
terms and conditions of the policy apply to the                      1. "Water Supply Services", meaning the
insurance stated below.                                                 following types of property supplying water to
                                                                        the “scheduled premises”:
A. DIRECT DAMAGE EXTENSION                 FOR     OFF-
                                                                        a. Pumping stations; and
   PREMISES UTILITY SERVICES
                                                                        b. Water mains.
   This Coverage Extension applies only to the
   “scheduled premises” shown in the Declarations                    2. "Communication            Supply       Services",
   with a Utility Services Limit of Insurance. The                      meaning property supplying communication
   Utility Services Limit of Insurance is part of, not in               services,      including      telephone,    radio,
   addition to, the Limit of Insurance stated in the                    microwave or television services, including
   Declarations as applicable to the Covered                            overhead transmission lines to the “scheduled
   Property.                                                            premises”, such as:
                                                                        a. Communication           transmission      lines,
   We will pay for direct physical loss of or physical
                                                                             including optic fiber transmission lines;
   damage to Covered Property described in the
   Declarations caused by the interruption of utility                   b. Coaxial cables; and
   service to the “scheduled premises”.             The                 c. Microwave radio relays except satellites.
   interruption must result from direct physical loss or             3. "Power Supply Services", meaning the
   physical damage by a Covered Cause of Loss to                        following types of property supplying
   the following property, not on the “scheduled                        electricity, steam or gas, including overhead
   premises”:                                                           transmission      lines    to the “scheduled
   1. "Water Supply Services";                                          premises”:
   2. "Communication Supply Services"; or                               a. Utility generating plants;
   3. "Power Supply Services".                                          b. Switching stations;
                                                                        c. Substations;
                                                                        d. Transformers; and
                                                                        e. Transmission Lines.




Form SS 40 18 07 05                                                                                         Page 1 of 1
                                                  © 2005, The Hartford
                                                            118
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         LIMITED FUNGI, BACTERIA OR VIRUS COVERAGE
This endorsement modifies insurance provided under the following:

                                     SPECIAL PROPERTY COVERAGE FORM
                                    STANDARD PROPERTY COVERAGE FORM
                                       PERSONAL PROPERTY OF OTHERS
                                      COMPUTERS AND MEDIA COVERAGE


A. Fungi, Bacteria or Virus Exclusions                                  i.   "Fungi", Wet Rot, Dry Rot, Bacteria And
   1. Paragraph A.5.i.(5). of the Increased Cost of                          Virus
      Construction Additional Coverage of the                                We will not pay for loss or damage caused
      Standard Property Coverage Form is replaced                            directly or indirectly by any of the
      by the following:                                                      following. Such loss or damage is
           (5) Under this Additional Coverage, we                            excluded regardless of any other cause or
               will not pay for:                                             event that contributes concurrently or in
                                                                             any sequence to the loss:
               (a) The enforcement of any ordinance
                   or law which requires demolition,                         (1) Presence,       growth,       proliferation,
                   repair, replacement, reconstruction,                          spread or any activity of "fungi", wet
                   remodeling, or remediation of                                 rot, dry rot, bacteria or virus.
                   property due to contamination by                          (2) But if "fungi", wet rot, dry rot, bacteria
                   "pollutants" or due to the presence,                          or virus results in a "specified cause of
                   growth, proliferation, spread or any                          loss" to Covered Property, we will pay
                   activity of "fungi", wet or dry rot,                          for the loss or damage caused by that
                   bacteria or virus; or                                         "specified cause of loss".
               (b) Any costs associated with the                             This exclusion does not apply:
                   enforcement of an ordinance or                            (1) When "fungi", wet or dry rot, bacteria
                   law which requires any insured or                             or virus results from fire or lightning; or
                   others to test for, monitor, clean
                   up, remove, contain, treat, detoxify                      (2) To the extent that coverage is
                   or neutralize, or in any way                                  provided in the Additional Coverage –
                   respond to or assess the effects of                           Limited Coverage for "Fungi", Wet
                   "pollutants", "fungi", wet or dry rot,                        Rot, Dry Rot, Bacteria and Virus with
                   bacteria or virus.                                            respect to loss or damage by a cause
                                                                                 of loss other than fire or lightning.
   2. The following exclusion is added to Paragraph
      B.1. Exclusions of the Standard Property                      This exclusion applies whether or not the loss
      Coverage Form and the Special Property                        event results in widespread damage or affects a
      Coverage Form; Paragraph F., Additional                       substantial area.
      Exclusions of Computers and Media, form                 B. The following Additional Coverage is added to
      SS 04 41, and to form SS 04 45, Personal                   Paragraph A.4. of the Standard Property Coverage
      Property of Others:                                        Form or Paragraph A.5. of the Special Property
                                                                 Coverage Form, and applies to the optional coverage
                                                                 form SS 04 41, Computers and Media and SS 04 45,
                                                                 Personal Property of Others and form:



Form SS 40 93 07 05                                                                                        Page 1 of 3
                                                        119
                                                 © 2005, The Hartford
   1. Limited Coverage For "Fungi", Wet Rot,                             (1) occurrences of "specified causes of
      Dry Rot, Bacteria and Virus                                            loss" (other than fire or lightning); and
       a. The coverage described in 1.b. below only                      (2) Equipment Breakdown Accident that
          applies when the "fungi", wet or dry rot,                          occurs to Equipment Breakdown
          bacteria or virus is the result of one or                          Property;
          more of the following causes that occurs                           which take place in a 12-month period
          during the policy period and only if all                           (starting with the beginning of the
          reasonable means were used to save and                             present annual policy period).
          preserve the property from further damage
          at the time of and after that occurrence.                      With respect to a particular occurrence of
                                                                         loss which results in "fungi", wet or dry rot,
              (1) A "specified cause of loss" other than                 bacteria or virus, we will not pay more
                  fire or lightning;                                     than the total of $50,000 unless a higher
              (2) Equipment       Breakdown     Accident                 Limit of Insurance is shown in the
                  occurs to Equipment Breakdown                          Declarations, even if the "fungi", wet or dry
                  Property, if Equipment Breakdown                       rot, bacteria, or virus continues to be
                  applies to the affected premises.                      present or active, or recurs, in a later
       b. We will pay for loss or damage by "fungi",                     policy period.
          wet rot, dry rot, bacteria and virus. As                  d. The coverage provided under this Limited
          used in this Limited Coverage, the term                      Coverage does not increase the applicable
          loss or damage means:                                        Limit of Insurance on any Covered
              (1) Direct physical loss or direct physical              Property. If a particular occurrence results
                  damage to Covered Property caused by                 in loss or damage by "fungi", wet rot, dry
                  "fungi", wet rot, dry rot, bacteria or virus,        rot, bacteria or virus, and other loss or
                  including the cost of removal of the                 damage, we will not pay more, for the total
                  "fungi", wet rot, dry rot, bacteria or virus;        of all loss or damage, than the applicable
                                                                       Limit of Insurance on the affected Covered
              (2) The cost to tear out and replace any part            Property.
                  of the building or other property as
                  needed to gain access to the "fungi", wet              If there is covered loss or damage to
                  rot, dry rot, bacteria or virus; and                   Covered Property, not caused by "fungi",
              (3) The cost of testing performed after                    wet rot, dry rot, bacteria or virus, loss
                  removal, repair, replacement or                        payment will not be limited by the terms of
                  restoration of the damaged property is                 this Limited Coverage, except to the extent
                  completed, provided there is a reason                  that "fungi", wet or dry rot, bacteria or virus
                  to believe that "fungi", wet rot, dry rot,             causes an increase in the loss. Any such
                  bacteria or virus are present.                         increase in the loss will be subject to the
                                                                         terms of this Limited Coverage.
       c. Unless a higher Limit of Insurance is shown
          in the Declarations for Limited "Fungi",                  e. The terms of this Limited Coverage do not
          Bacteria or Virus Coverage, the coverage                     increase or reduce the coverage for Water
          described under this Limited Coverage is no                  Damage provided under provision B.1.h.,
          more than the Limit of Insurance stated in the               Exclusion – Water Damage of the Standard
          Declarations for Building and Business                       Property Coverage Form or Additional
          Personal Property, but not greater than                      Coverage provision A.5.n., Water Damage,
          $50,000.                                                     Other Liquid, Powder or Molten Material
                                                                       Damage of the Special Property Coverage
              If form SS 04 41, Computers and Media,                   Form.
              and form SS 04 45, Personal Property of
              Others, are made a part of this policy, then          f.   The following applies only if a Time Element
              the Limits of Insurance for Computers and                  Coverage applies to the "scheduled
              Media, and Personal Property of Others is                  premises" and only if the suspension of
              included within this coverage limit. This                  "operations" satisfies all the terms and
              coverage is made applicable to separate                    conditions of the applicable Time Element
              "scheduled premises" as described in the                   Coverage.
              Declarations. Regardless of the number                     (1) If the loss which resulted in "fungi",
              of claims, this limit is the most we will pay                  wet or dry rot, bacteria or virus does
              per "scheduled premises" for the total of                      not in itself necessitate a suspension
              all loss or damage arising out of all                          of "operations", but such suspension
                                                                             is necessary due to loss or damage to
                                                              120
Page 2 of 3                                                                                  Form SS 40 93 07 05
          property caused by "fungi", wet or dry rot,
          bacteria or virus, then our payment under
          the Time Element Coverage is limited to
          the amount of loss and expense sustained
          in a period of not more than 30 days
          unless another number of days is
          indicated in the Declarations. The days
          need not be consecutive. If a covered
          suspension of "operations" was caused by
          loss or damage other than "fungi", wet or
          dry rot, bacteria or virus, but remediation
          of "fungi", wet or dry rot, bacteria or virus
          prolongs the "period of restoration", we will
          pay for loss and expense sustained during
          the delay (regardless of when such a
          delay occurs during the "period of
          restoration"), but such coverage is limited
          to 30 days unless another number of days
          is indicated in the Declarations. The days
          need not be consecutive.
C. Fungi Definition
   1. "Fungi" means any type or form of fungus,
      including mold or mildew, and any mycotoxins,
      spores, scents or by-products produced or
      released by fungi.




                                                          121
Form SS 40 93 07 05                                             Page 3 of 3
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


IDENTITY RECOVERY COVERAGE FOR BUSINESSOWNERS
                AND EMPLOYEES
         IDENTITY THEFT CASE MANAGEMENT SERVICE AND EXPENSE
                            REIMBURSEMENT

This endorsement modifies insurance provided under the following:

                                    SPECIAL PROPERTY COVERAGE FORM

A. The following is added to paragraph 5. Additional         B. The following additional exclusions are added to
   Coverages (Section A. - Coverage):                           Section B. - Exclusions and apply to this coverage:
   IDENTITY RECOVERY COVERAGE                                   EXCLUSIONS
   We will provide the Case Management Service and              We do not cover loss or expense arising from any
   Expense Reimbursement Coverage indicated                     of the following:
   below if all of the following requirements are met:          1. Theft of a professional or business identity.
   1. There has been an "identity theft" involving the          2. Any fraudulent, dishonest or criminal act by an
      personal identity of an "identity recovery                   "identity recovery insured" or any person aiding
      insured" under this policy; and                              or abetting an "identity recovery insured", or by
   2. Such "identity theft" is first discovered by the             any authorized representative of an "identity
      "identity recovery insured" during the policy                recovery insured", whether acting alone or in
      period for which this Identity Recovery                      collusion with others. However, this exclusion
      coverage is applicable; and                                  shall not apply to the interests of an "insured"
   3. Such "identity theft" is reported to us as soon              who has no knowledge of or involvement in
      as practicable but in no event later than 60                 such fraud, dishonesty or criminal act.
      days after it is first discovered by the "identity        3. Loss other than "identity recovery expenses".
      recovery insured."                                        4. An "identity theft" that is first discovered by the
   If all three of the requirements listed above have              "identity recovery insured" prior to or after the
   been met, then we will provide the following to the             policy period for which this coverage applies.
   "identity recovery insured":                                    This exclusion applies whether or not such
   1. Case Management Service                                      "identity theft" began or continued during the
                                                                   period of coverage.
       Services of an "identity recovery case
       manager" as needed to respond to the "identity           5. An "identity theft" that is not reported to us
       theft"; and                                                 within 60 days after it is first discovered by the
                                                                   "identity recovery insured."
   2. Expense Reimbursement
                                                                6. An "identity theft" that is not reported in writing
       Reimbursement of necessary and reasonable                   to the police.
       "identity recovery expenses" incurred as a
       direct result of the "identity theft."
   This coverage is additional insurance.




Form SS 41 12 12 17                                    122                                               Page 1 of 3
                                               © 2017, The Hartford
C. LIMITS OF INSURANCE                                       E. The following additional conditions are added to
   1. Case Management Service is available as                   Section F. - Property General Conditions and apply
      needed for any one "identity theft" for up to 12          to this coverage:
      consecutive months from the inception of the              CONDITIONS
      service. Expenses we incur to provide Case                1. Assistance and Claims
      Management Service do not reduce the
      amount of limit available for Expense                         For assistance, the "identity recovery insured"
      Reimbursement coverage.                                       should call the Identity Recovery Help Line at
                                                                    1-866-989-2905.
   2. Expense Reimbursement coverage is subject
      to a limit of $15,000 annual aggregate per                    The Identity Recovery Help Line can provide
      "identity recovery insured." Regardless of the                the "identity recovery insured" with:
      number of claims, this limit is the most we will              a. Information and advice for how to respond
      pay for the total of all loss or expense arising                 to a possible "identity theft"; and
      out of all "identity thefts" to any one "identity
                                                                    b. Instructions for how to submit a service
      recovery insured" which are first discovered by
                                                                        request for Case Management Service
      the "identity recovery insured" during a 12-
                                                                        and/or a claim form for Expense
      month period starting with the beginning of the
                                                                        Reimbursement Coverage.
      present annual policy period. If an "identity
      theft" is first discovered in one policy period               In some cases, we may provide Case
      and continues into other policy periods, all loss             Management services at our expense to an
      and expense arising from such "identity theft"                "identity recovery insured" prior to a
      will be subject to the aggregate limit applicable             determination that a covered "identify theft" has
      to the policy period when the "identity theft" was            occurred. Our provision of such services is not
      first discovered.                                             an admission of liability under the policy. We
                                                                    reserve the right to deny further coverage or
       a. Legal costs as provided under paragraph d.
                                                                    service if, after investigation, we determine that
          of the definition of "identity recovery
                                                                    a covered "identify theft" has not occurred.
          expenses" are part of, and not in addition to,
          the Expense Reimbursement coverage limit.                 As     respects      Expense      Reimbursement
                                                                    Coverage, the "identity recovery insured" must
       b. Lost Wages and Child and Elder Care
                                                                    send to us, within 60 days after our request,
          Expenses as provided under paragraphs e.                  receipts, bills or other records that support his
          and f. of the definition of "identity recovery            or her claim for "identity recovery expenses."
          are jointly subject to a sublimit of $250 per
          day, not to exceed $5,000 in total. This              2. Services
          sublimit is part of, and not in addition to,              The following conditions apply as respects any
          the Expense Reimbursement coverage                        services provided by us or our designees to
          limit. Coverage is limited to lost wages and              any "identity recovery insured" under this
          expenses incurred within 12 months after                  endorsement:
          the first discovery of the "identity theft" by            a. Our ability to provide helpful services in the
          the "identity recovery insured".                             event of an "identity theft" depends on the
       c. Mental Health Counseling as provided                         cooperation, permission and assistance of
          under paragraph g. of the definition of                      the "identity recovery insured."
          "identity recovery expenses" is subject to a              b. All services may not be available or
          sublimit of $1,000. This sublimit is part of,                applicable to all individuals. For example,
          and not in addition to, the Expense                          "identity recovery insureds" who are minors or
          Reimbursement coverage limit. Coverage                       foreign nationals may not have credit records
          is limited to counseling that takes place                    that can be provided or monitored. Service in
          within 12 months after the first discovery of                Canada will be different from service in
          the "identity theft" by the "identity recovery               United States and Puerto Rico in accordance
          insured".                                                    with local conditions.
D. DEDUCTIBLE                                                       c. We do not warrant or guarantee that our
   Case Management Service is not subject to a                         services will end or eliminate all problems
   deductible.                                                         associated with an "identity theft" or
   Expense Reimbursement coverage is subject to a                      prevent future "identity thefts."
   deductible of $250. Any one "identity recovery
   insured" shall be responsible for only one
   deductible under this Identity Recovery Coverage
   during any one policy period.

                                                       123
Page 2 of 3                                                                                   Form SS 41 12 12 17
F. With respect to the provisions of this endorsement                           (2) Removing          any civil  judgment
   only, the following definitions are added to Section                             wrongfully entered against an "identity
   G. - Property Definitions:                                                       recovery insured" as a result of the
    DEFINITIONS                                                                     "identity theft."
    1. "Identity Recovery Case Manager" means one                          e. Lost Wages
       or more individuals assigned by us to assist an                          Actual lost wages of the "identity recovery
       "identity       recovery         insured"     with                       insured" for       time   reasonably and
       communications we deem necessary for re-                                 necessarily take away from work and away
       establishing the integrity of the personal identity                      from the work premises. Time away from
       of the "identity recovery insured." This includes,                       work includes partial or whole work days.
       with the permission and cooperation of the                               Actual lost wages may include payment for
       "identity recovery insured," written and                                 vacation days, discretionary days, floating
       telephone       communications         with    law                       holidays and paid personal days. Actual
       enforcement         authorities,      governmental                       lost wages does not include sick days or
       agencies, credit agencies and individual                                 any loss arising from time taken away from
       creditors and businesses.                                                self employment. Necessary time off does
    2. "Identity Theft" means the fraudulent use of the                         not include time off to do tasks that could
                                                                                reasonably have been done during non-
       social security number or other method of
       identifying an "identity recovery insured." This                         working hours.
       includes fraudulently using the personal identity                   f.   Child and Elder Care Expenses
       of an "identity recovery insured" to establish                           Actual costs for supervision of children or
       credit accounts, secure loans, enter into                                elderly or infirm relatives or dependents of
       contracts or commit crimes.                                              the "identity recovery insured" during time
        "Identity theft" does not include the fraudulent                        reasonably and necessarily taken away
        use of a business name, d/b/a or any other                              from such supervision. Such care must be
        method of identifying a business activity.                              provided by a professional care provider
    3. "Identity Recovery Expenses" means the                                   who is not a relative of the "identity
       following when they are reasonable and                                   recovery insured".
       necessary expenses that are incurred in the                         g. Mental Health Counseling
       United States or Canada as a direct result of                            Actual costs for counseling from a licensed
       an "identity theft":                                                     mental health professional. Such care
        a. Costs for re-filing applications for loans,                          must be provided by a professional care
           grants or other credit instruments that are                          provider who is not a relative of the "identity
           rejected solely as a result of an "identity theft."                  recovery insured".
        b. Costs for notarizing affidavits or other                    4. "Identity Recovery         Insured"    means     the
           similar documents, long distance telephone                     following:
           calls and postage solely as a result of your                    a. A full time employee of the entity insured
           efforts to report an "identity theft" or amend                     under this policy; or
           or rectify records as to your true name or
                                                                           b. The owner of the entity insured under this
           identity as a result of an "identity theft."
                                                                              policy who meets any of the following
        c. Costs for up to twelve (12) credit reports                         criteria:
           from established credit bureaus dated
           within 12 months after your knowledge or                             (1) A sole proprietor of the insured entity;
           discovery of an "identity theft."                                    (2) A partner in the insured entity; or
        d. Legal Costs                                                          (3) An individual having an ownership
            Fees and expenses            for   an   attorney                        position of 20% or more of the insured
            approved by us for:                                                     entity.
            (1) Defending any civil suit brought against                   An "identity recovery insured" must always be
                an "identity recovery insured" by a                        an individual person. The entity insured under
                creditor or collection agency or entity                    this policy is not an "identity recovery insured."
                acting on behalf of a creditor for non-            All other provisions of this policy apply.
                payment of goods or services or
                default on a loan as a result of an
                "identity theft"; and



                                                             124
Form SS 41 12 12 17                                                                                              Page 3 of 3
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



        BUILDING LIMIT- AUTOMATIC INCREASE REVISION

This endorsement modifies insurance provided under the following:

                                     SPECIAL PROPERTY COVERAGE FORM
                                    STANDARD PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement, the                 (3) The number of days since the beginning of
terms and conditions of the policy apply to the insurance               the current policy year or the effective date
stated below.                                                           of the most recent policy change amending
A. Paragraph C.5 Building Limit-Automatic Increase                      the Limit of Insurance for Buildings, divided
    of the SPECIAL PROPERTY COVERAGE FORM or                            by 365.
    STANDARD PROPERTY COVERAGE FORM is                              Example:
    deleted.                                                        The applicable Limit of Insurance for Buildings is
B. The following is added to Additional Coverages,                  $100,000. The automatic increase percentage is
   paragraph A.5 of the SPECIAL PROPERTY                            8%. The number of days since the beginning of
   COVERAGE FORM or paragraph A.4. of the                           the policy period (or last policy change) is 146.
   STANDARD PROPERTY COVERAGE FORM:                                 The amount of increase is:
    Building Limit - Automatic Increase                             $100,000 X .08 X 146 divided by 365 = $3,200
    a. If the covered loss or damage to Building
       property at a “scheduled premises” exceeds the
       Limit of Insurance stated in the Declarations, the
       Limit of Insurance available for the covered loss
       or damage in that occurrence will automatically
       increase by up to 8%.
    b. The amount of increase will be:
        (1) The Limit of Insurance for Buildings that
            applied on the most recent of the policy
            inception date, policy anniversary date, or
            the date of any other policy change
            amending the Building limit, multiplied by
        (2) The 8% annualized percentage of Automatic
            Increase, expressed as a decimal
                (08), multiplied by




Form SS 41 51 10 09                                                                              Page 1 of 1
                                                       125
                                                © 2009, The Hartford
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




     AMENDMENT - DEFINITION OF INSURED CONTRACT
This endorsement modifies insurance provided under the following:

                                        BUSINESS LIABILITY COVERAGE FORM


Paragraph f. of the definition of "insured contract" in the Liability And Medical Expenses Definitions Section is
replaced by the following:
f. That part of any other contract or agreement pertaining to your business (including an indemnification of a
    municipality in connection with work performed for a municipality) under which you assume the tort liability of
    another party to pay for "bodily injury" or "property damage" to a third person or organization. Tort liability
    means a liability that would be imposed by law in the absence of any contract or agreement.

    Paragraph f. includes that part of any contract or agreement that indemnifies a railroad for "bodily injury" or
    "property damage" arising out of construction or demolition operations within 50 feet of any railroad property
    and affecting any railroad bridge or trestle, tracks, road-beds, tunnel, underpass or crossing.
    However, Paragraph f. does not include that part of any contract or agreement:
    (1) That indemnifies an architect, engineer or surveyor for injury or damage arising out of:
        (a) Preparing, approving or failing to prepare or approve maps, shop drawings, opinions, reports surveys,
            field orders, change orders, designs or drawings and specifications; or
        (b) Giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
             damage; or
    (2) Under which the insured, if an architect, engineer or surveyor, assumes liability for an injury or damage
        arising out of the insured's rendering or failure to render professional services, including those listed in (1)
        above and supervisory, inspection, architectural or engineering activities.




Form SS 41 63 06 11                                                                                       Page 1 of 1
                                                        126 Hartford
                                               © 2011, The
               (Includes copyrighted material of Insurance Services Office, Inc. with its permission.)
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                             PERILS SPECIFICALLY EXCEPTED

As used herein, "Peril" means a cause of physical loss or                  This exception A. does not reduce the insurance for
damage to property. It has this meaning whether or not it                  loss or damage caused directly by a Covered Peril.
is called a "Peril" or a "Cause of Loss" in this policy.
                                                                           As used in this endorsement:
Even if any of the terms of this policy might be construed
otherwise, the following Perils, as described in Paragraphs                1.   If this policy is written to cover the risk of loss from
A. and B. below, are SPECIFICALLY EXCEPTED FROM                                 specifically named causes.            "Covered Peril"
THIS POLICY. WE DO NOT COVER OR INSURE                                          means any Peril specifically named as covered; or
AGAINST LOSS OR DAMAGE DIRECTLY OR                                         2.   If written to cover the risk of loss without
INDIRECTLY CAUSED BY, RESULTING FROM,                                           specifying specifically named causes, "Covered
CONTRIBUTED TO OR AGGRAVATED BY, OR WHICH                                       Peril" means any Peril not described above and
WOULD NOT HAVE OCCURRED BUT FOR, EITHER OF                                      not otherwise excluded or excepted from the
THESE PERILS:                                                                   causes of loss covered by this policy.
A. ACTS, ERRORS OR OMISSIONS by you or others in:                      B. COLLAPSE,        "CRACKING" OR "SHIFTING" of
    1.   Planning, zoning, developing, surveying, testing or               buildings, other structures or facilities, or their parts, if
         siting property;                                                  the collapse, "cracking" or "shifting":
    2.   Establishing or enforcing any building code, or any               1.   Occurs during "earth movement,"           "volcanic
         standard, ordinance or law about the construction,                     eruption" or "flood" conditions or within 72 hours
         use or repair of any property or materials, or                         after they cease; and
         requiring the tearing down of any property,                       2.   Would not have occurred but for                  "earth
         including the removal of its debris;                                   movement," "volcanic eruption" or "flood."
    3.   The design, specifications, workmanship, repair,
                                                                           But if loss or damage by a covered Peril ensues at the
         construction, renovation, remodeling, grading or
                                                                           covered premises, we will pay for that ensuing loss or
         compaction of all or any part of the following:
                                                                           damage.
         a.   Land or buildings or other structures;
                                                                           This exception B. applies whether or not there are
         b.   Roads, water or gas mains, sewers, drainage
                                                                           other provisions in this policy relating to collapse,
              ditches, levees, dams, or other facilities; or
                                                                           "cracking" or "shifting" of buildings, other structures or
         c.   Other improvements        or changes     in   or             facilities, or their parts. Any such provision is revised
              additions to land or other property.                         by this endorsement to include this exception.
    4.   The furnishing of work, materials, parts or                   But if this policy specifically covers (by endorsement or in
         equipment in connection        with the design,               any other way) loss or damage caused by one or more of
         specifications, workmanship, repair, construction,            the following Perils:
         renovation, remodeling, grading or compaction of                   1. Earthquake;
         any of the above property or facilities; or
                                                                           2.   Flood;
    5.   The maintenance      of any of such property or
                                                                           3.   Volcanic action;
         facilities.
                                                                           4.   Volcanic eruption; or
    This exception A. applies whether or not the property
                                                                           5.   Sinkhole collapse,
    or facilities described above are:
                                                                           this exception B. will not reduce that coverage.
    1.   Covered under this policy; or
                                                                           As used in this exception B.:
    2.   On or away from the covered premises.



Form IH 10 01 09 86 Printed in U.S.A.
                                                                 127                                        Page 1 of 2

                                      Copyright, Hartford Fire Insurance Company, 1986
    1.   "Cracking" means cracking, separating, shrinking,             5.   "Volcanic eruption" means the eruption, explosion
         bulging, or expanding;                                             or effusion of a volcano.        It does not include
    2.   "Shifting" means shifting, rising, settling, sinking,              volcanic action if loss by volcanic action is
         or lateral or other movement;                                      specifically covered in this policy;

    3.   "Earth movement" means any earth movement,                    6.   "Flood" means:
         including but not limited to "earthquake," landslide,              a.   Flood, surface water, waves, tides, tidal water,
         mudflow, erosion, contraction or expansion,                             tidal waves, high water, and overflow of any
         subsidence, any movement of earth resulting from                        body of water, or their spray, all whether
         water combining with the ground or soil, and any                        driven by wind or not;
         other "shifting" of earth; all whether or not                      b.   Release of water held by a dam, levy or dike
         combined with "flood" or "volcanic eruption." It                        or by a water or flood control device;
         does not include sinkhole collapse if loss by
                                                                            c.   Water that backs up from a sewer or drain; or
         sinkhole collapse is specifically covered in this
         policy;                                                            d.   Water under the ground surface pressing on,
                                                                                 or flowing, leaking or seeping through:
    4.   "Earthquake" means a shaking or trembling of the
         earth's crust, caused by underground volcanic or                        (1) Foundations,    walls,   floors   or   paved
         tectonic forces or by breaking or "shifting" of rock                        surfaces;
         beneath the surface of the ground from natural                          (2) Basements, whether paved or not; or
         causes.     An "Earthquake" includes all related
                                                                                 (3) Doors, windows or other openings.
         shocks and after shocks;




Form IH 10 01 09 86 Printed in U.S.A.
                                                                 128                                    Page 2 of 2

                                      Copyright, Hartford Fire Insurance Company, 1986
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               EXCLUSION - NUCLEAR ENERGY LIABILITY
1. This insurance does not apply:                                     (3) The injury or damage arises out of the
   a. To any injury or damage:                                            furnishing by any insured of any "technology
                                                                          services" in connection with the planning,
       (1) With respect to which an insured under the                     construction, maintenance, operation or use
           policy is also an insured under a nuclear                      of any "nuclear facility"; or
           energy liability policy issued by Nuclear
           Energy Liability Insurance Association,                    (4) The injury or damage arises out of the
           Mutual Atomic Energy Liability Underwriters                    furnishing by an insured of services,
           or Nuclear Insurance Association of                            materials, parts or equipment in connection
           Canada, or any of their successors, or                         with       the      planning,       construction,
           would be an insured under any such policy                      maintenance, operation or use of any
           but for its termination upon exhaustion of its                 "nuclear facility"; but if such facility is located
           limit of liability; or                                         within the United States of America, its
                                                                          territories or possessions or Canada, this
       (2) Resulting from the "hazardous properties" of                   exclusion (4) applies only to "property
           "nuclear material" and with respect to which:                  damage" to such "nuclear facility" and any
           (a) Any person or organization is required                     property thereat.
               to maintain financial protection pursuant      2. As used in this exclusion:
               to the Atomic Energy Act of 1954, or any
               law amendatory thereof; or                         a. "Byproduct material", "source material" and
                                                                     "special nuclear material" have the meanings
           (b) The insured is, or had this policy not                given them in the Atomic Energy Act of 1954 or
               been issued would be, entitled to                     in any law amendatory thereof.
               indemnity from the United States of
               America, or any agency thereof, under              b. "Computer system and network" means:
               any agreement entered into by the                      (1) Leased or owned computer hardware
               United States of America, or any agency                    including mobile, networked, and data
               thereof, with any person or organization.                  storage computing equipment;
   b. Under any Medical Payments or Medical                           (2) Owned or licensed software;
      Expenses Coverage, to expenses incurred with                    (3) Owned websites;
      respect to "bodily injury" resulting from the
      "hazardous properties" of "nuclear material" and                (4) Leased or owned wireless input and output
      arising out of the operation of a "nuclear facility"                devices; and
      by any person or organization.                                  (5) Electronic backup facilities and data storage
   c. To any injury or damage resulting from the                          repositories employed in conjunction with
      "hazardous properties" of "nuclear material"; if:                   items 1 through 4 above.
       (1) The "nuclear material":                                c. "Hazardous properties" include radioactive, toxic
                                                                     or explosive properties.
           (a) Is at any "nuclear facility" owned by, or
               operated by or on behalf of, an insured;           d. "Nuclear facility" means:
               or                                                     (1) Any "nuclear reactor";
           (b) Has been discharged or dispersed                       (2) Any equipment or device designed or used
               therefrom;                                                 for:
       (2) The "nuclear material" is contained in "spent                  (a) Separating the isotopes of uranium or
           fuel" or "waste" at any time possessed,                            plutonium;
           handled,     used,    processed,      stored,
                                                                          (b) Processing or utilizing "spent fuel"; or
           transported or disposed of by or on behalf of
           an insured; or                                                 (c) Handling,     processing      or    packaging
                                                                              "waste",


Form SS 05 47 09 15                                     129                                                      Page 1 of 2
                                                 © 2015, The Hartford
        (3) Any equipment or device used for the                   b. Integration of systems;
            processing, fabricating or alloying of "special        c. Processing of, management of, mining
            nuclear material" if at any time the total                or warehousing of data;
            amount of such material in the custody of
            the insured at the premises where such                 d. Administration, management, operation
            equipment or device is located consists of or             or hosting of: another party's systems,
            contains more than 25 grams of plutonium                  technology or computer facilities;
            or uranium 233 or any combination thereof,             e. Website development; website hosting;
            or more than 250 grams of uranium 235;                 f.   Internet access services; intranet,
        (4) Any structure, basin, excavation, premises                  extranet or electronic information
            or place prepared or used for the storage or                connectivity     services;       software
            disposal of "waste";                                        application connectivity services;
        and includes the site on which any of the                  g. Manufacture,        sale,      licensing,
        foregoing is located, all operations conducted on             distribution, or marketing of: software,
        such site and all premises used for such                      wireless      applications,    firmware,
        operations.                                                   shareware,       networks,      systems,
   e. "Nuclear material" means "byproduct material",                  hardware, devices or components;
      "source material" or "special nuclear material".             h. Design and development of: code,
   f.   "Nuclear reactor" means any apparatus                         software or programming;
        designed or used to sustain nuclear fission in a           i.   Providing      software        application:
        self-supporting chain reaction or to contain a                  services, rental or leasing;
        critical mass of fissionable material.
                                                                   j.   Screening, selection, recruitment or
   g. Injury or damage and "property damage" include                    placement of candidates for temporary
      all forms of radioactive contamination of                         or permanent employment by others as
      property.                                                         information technology professionals;
   h. "Spent fuel" means any fuel element or fuel                  k. "Telecommunication services"; and
      component, solid or liquid, which has been used
                                                                   l.   "Telecommunication products".
      or exposed to radiation in a "nuclear reactor".
                                                                2. web-related software and connectivity
   i.   "Technology services" means:
                                                                   services performed for others; and
        1. the following services performed for others:
                                                                3. activities on the "named             insured's"
              a. Consulting, analysis, design, installation,       "computer system and network".
                 training, maintenance, support and
                 repair of or on: software, wireless
                 applications,   firmware,     shareware,
                 networks, systems, hardware, devices
                 or components;




                                                          130
Page 2 of 2                                                                                Form SS 05 47 09 15
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



  CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

                                 BUSINESS LIABILITY COVERAGE FORM
                    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
                                 SPECIAL PROPERTY COVERAGE FORM
                                STANDARD PROPERTY COVERAGE FORM
                                   UMBRELLA LIABILTY PROVISIONS


A. Disclosure Of Federal Share Of Terrorism Losses                 2. The act results in damage within the United
   The United States Department of the Treasury will                  States, or outside the United States in the case
   reimburse insurers for a portion of such insured                   of certain air carriers or vessels or the premises
   losses, as indicated in the table below that exceeds               of an United States mission; and
   the applicable insurer deductible:                              3. The act is a violent act or an act that is
        Calendar Year        Federal Share of                         dangerous to human life, property or
                             Terrorism Losses                         infrastructure and is committed by an individual or
                                                                      individuals acting as part of an effort to coerce
             2015                   85%                               the civilian population of the United States or to
             2016                   84%                               influence the policy or affect the conduct of the
             2017                   83%                               United States Government by coercion.
             2018                   82%                            If aggregate industry insured losses attributable to
                                                                   "certified acts of terrorism" under TRIA exceed $100
            2019                    81%
                                                                   billion in a calendar year, and we have met, or will
         2020 or later              80%                            meet, our insurer deductible under TRIA, we shall
                                                                   not be liable for the payment of any portion of the
   However, if aggregate industry insured losses,                  amount of such losses that exceed $100 billion. In
   attributable to "certified acts of terrorism" under the         such case, your coverage for terrorism losses may
   federal Terrorism Risk Insurance Act, as amended                be reduced on a pro-rata basis in accordance with
   (TRIA), exceed $100 billion in a calendar year, the             procedures established by the Treasury, based on
   Treasury shall not make any payment for any                     its estimates of aggregate industry losses and our
   portion of the amount of such losses that exceeds               estimate that we will exceed our insurer deductible.
   $100 billion. The United States government has not              In accordance with the Treasury's procedures,
   charged any premium for their participation in                  amounts paid for losses may be subject to further
   covering terrorism losses.                                      adjustments based on differences between actual
B. Cap On Insurer Liability for Terrorism Losses                   losses and estimates.
   A "certified act of terrorism" means an act that is         C. Application Of Exclusions
   certified by the Secretary of the Treasury, in
                                                                   The terms and limitations of any terrorism exclusion,
   accordance with the provisions of federal Terrorism
                                                                   the inapplicability or omission of a terrorism
   Risk Insurance Act, to be an act of terrorism under
                                                                   exclusion, or the inclusion of terrorism coverage, do
   TRIA. The criteria contained in TRIA for a "certified
                                                                   not serve to create coverage for any loss which
   act of terrorism" include the following:
                                                                   would otherwise be excluded under this Coverage
   1. The act results in insured losses in excess of $5            Form or Policy, such as losses excluded by the
        million in the aggregate, attributable to all types        Pollution Exclusion, Nuclear Hazard Exclusion and
        of insurance subject to TRIA; and                          the War And Military Action Exclusion.



Form SS 50 19 01 15                                                                                         Page 1 of 1
                                                 © 2015,131
                                                          The Hartford
                  (Includes copyrighted material of Insurance Services Office, Inc. with its permission)
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     LIMITED EXCLUSION - PERSONAL AND ADVERTISING
                   INJURY - LAWYERS

This endorsement modifies insurance provided under the following:

                                    BUSINESS LIABILITY COVERAGE FORM



A. Exclusion 1.j. Professional Services of Section B. Exclusions is changed to replace 1.j.(1) with the
   following:
   j.(1) Accounting or advertising services;


B. The following is added to Exclusion p. "Personal and Advertising Injury" of Section B. Exclusions:
   This insurance does not apply to "personal and advertising injury" arising out of the rendering of or failure to
   render professional services as a lawyer.




Form SS 50 38 10 03                                                                                Page 1 of 1
                                                      132
                                               © 2003, The Hartford
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           EXCLUSION - UNMANNED AIRCRAFT (LIABILITY)
This endorsement modifies insurance provided under the following:

                                      BUSINESS LIABILITY COVERAGE FORM

Except as otherwise stated in this endorsement, the                        entrustment to others of any aircraft (other
terms and conditions of the policy apply to the insurance                  than "unmanned aircraft), "auto" or
stated below.                                                              watercraft that is owned or operated by or
A. The following changes are made to Section B.1.,                         rented or loaned to any insured.
   EXCLUSIONS:                                                            Paragraph g.(2) does not apply to:
    1. Paragraph g., Aircraft, Auto or Watercraft, is                     (a) A watercraft while ashore on
       deleted and replaced with the following:                                premises you own or rent;
        g. Aircraft, Auto or Watercraft                                   (b) A watercraft you do not own that is:
            (1) Unmanned Aircraft                                              (i) Less than 51 feet long; and
                "Bodily injury" or "property damage"                           (ii) Not being used to carry persons
                arising   out    of   the     ownership,                            for a charge;
                maintenance, use or entrustment to                        (c) Parking an "auto" on, or on the
                others of any aircraft that is an                              ways next to, premises you own or
                "unmanned aircraft". Use includes                              rent, provided the "auto" is not
                operation and "loading or unloading".                          owned by or rented or loaned to you
                This Paragraph g.(1) applies even if the                       or the insured;
                claims against any insured allege                         (d) Liability    assumed      under     any
                negligence or other wrongdoing in the                          "insured contract" for the ownership,
                supervision, hiring, employment, training                      maintenance or use of aircraft or
                or monitoring of others by that insured, if                    watercraft;
                the "occurrence" which caused the                         (e) "Bodily injury" or "property damage"
                "bodily injury" or "property damage"                           arising out of the operation of any of
                involved the ownership, maintenance,                           the equipment listed in Section G
                use or entrustment to others of any                            Liability and Medical Expenses
                aircraft that is an "unmanned aircraft".                       Definitions, Paragraph 15 f.(2) or
            (2) Aircraft (Other Than Unmanned                                  f.(3) of the definition of "mobile
                Aircraft), Auto Or Watercraft                                  equipment"; or
                "Bodily injury" or "property damage"                      (f) An aircraft (other than unmanned
                arising   out    of    the    ownership,                       aircraft) that is not owned by any
                maintenance, use or entrustment to                             insured and is hired, chartered or
                others of any aircraft (other than                             loaned with a paid crew. However,
                "unmanned aircraft), "auto" or watercraft                      this exception does not apply if the
                owned or operated by or rented or                              insured has any other insurance for
                loaned to any insured. Use includes                            such "bodily injury" or "property
                operation and "loading or unloading".                          damage",      whether     the    other
                                                                               insurance is primary, excess,
                This Paragraph g.(2) applies even if the                       contingent or on any other basis.
                claims against any insured allege
                negligence or other wrongdoing in the          2. The following is added to Section B.1.,
                supervision, hiring, employment, training         EXCLUSIONS Paragraph p., Personal and
                or monitoring of others by that insured, if       Advertising Injury:
                the "occurrence" which caused the "bodily         Arising out of the ownership, maintenance, use
                injury" or "property damage" involved the         or entrustment to others of any aircraft that is an
                ownership,      maintenance,     use    or        "unmanned aircraft". Use includes operation and
                                                                  "loading or unloading".
                                                         133
Form SS 51 10 03 17                                                                                       Page 1 of 2
       This exclusion applies even if the claims against               B. The following changes apply to          Section G.
       any insured allege negligence or other                             LIABILITY    AND     MEDICAL            EXPENSES
       wrongdoing     in   the    supervision,    hiring,                 DEFINITIONS:
       employment, training or monitoring of others by
                                                                          1. The following definition is added:
       that insured, if the offense which caused the
       "personal and advertising injury" involved the                         "Unmanned aircraft" means an aircraft that is
       ownership, maintenance, use or entrustment to                          not:
       others of any aircraft that is an "unmanned                            a. Designed;
       aircraft".
                                                                              b. Manufactured; or
       However, this exclusion does not apply if the
                                                                              c. Modified after manufacture
       only allegation in the claim or "suit" involves an
       intellectual property right which is limited to:                       to be controlled directly by a person from within
                                                                              or on the aircraft.
       (a) Infringement, in your "advertisement", of:
              (i) Copyright;
              (ii) Slogan; or
              (iii) Title of any literary or artistic work; or
       (b) Copying, in your "advertisement", a person's
           or organization's "advertising idea" or style
           of "advertisement".




                                                                 134
Page 2 of 2                                                                                              Form SS 51 10 03 17
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         EXCLUSION - UNMANNED AIRCRAFT (PROPERTY)
This endorsement modifies insurance provided under the following:

                                     SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the                 to be controlled directly by a person from within
terms and conditions of the policy apply to the insurance           or on the aircraft and which is owned by you or
stated below.                                                       owned by others but in your care, custody, or
A. COVERAGE                                                         control.
    Paragraph   A.2.,   Property    Not    Covered,                 "Unmanned       aircraft" includes equipment
    Subparagraph a. is deleted and replaced with the                designed for and used exclusively with the
                                                                    "unmanned aircraft", provided such equipment is
    following:
                                                                    essential for operation of the "unmanned
        a. Aircraft (including "unmanned aircraft"),                aircraft" or for executing "unmanned aircraft
           automobiles, motor trucks and other                      operations".
           vehicles     subject to  motor   vehicle
                                                               2. The following definition is added:
           registration.
                                                                    "Unmanned aircraft operations" means your
C. DEFINITIONS
                                                                    business activities in support of the specific
    The following changes are made to Section G.,                   operations listed in the Description of Business
    PROPERTY DEFINITIONS:                                           section of the Declarations.
    1. The following definition is added:
        "Unmanned aircraft" means an aircraft that is
        not:
        a. Designed;
        b. Manufactured; or
        c. Modified after manufacture




                                                       135
Form SS 51 11 03 17                                                                                      Page 1 of 1
       POLICY NUMBER:



       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




Form IH 12 00 11 85 T SEQ. NO.   Printed in U.S.A. Page
Process Date:                                  136        Expiration Date:
       POLICY NUMBER:



       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




Form IH 12 00 11 85 T SEQ. NO.   Printed in U.S.A. Page
Process Date:                                  137        Expiration Date:
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                     LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:

                                            COMMON POLICY CONDITIONS
                                        STANDARD PROPERTY COVERAGE FORM
                                         SPECIAL PROPERTY COVERAGE FORM



The following is added to the Standard or Special Property                c.   If we deny your claim because of your acts or
Coverage Form PROPERTY LOSS CONDITION, as                                      because you have failed to comply with the
shown in the Declarations by description of location,                          terms of this policy, the Loss Payee will still
property, name and address of loss payee and the                               have the right to receive loss payment if the
following applicable Loss Payable Provision (A, B or C):                       Loss Payee:
A. LOSS PAYABLE                                                                (1) Pays any premium due under this policy
    For Covered Property in which both you and a Loss                              at our request if you have failed to do so;
    Payee shown in the Declarations have an insurable                          (2) Submits a signed, sworn proof of loss
    interest, we will:                                                             within 60 days after receiving notice from
    1.   Adjust losses with you; and                                               us of your failure to do so; and

    2.   Pay any claim for loss or damage jointly to you                       (3) Has  notified us of any change in
         and the Loss Payee, as interests may appear.                              ownership, occupancy or substantial
                                                                                   change in risk known to the Loss Payee.
B. LENDER'S LOSS PAYABLE
                                                                               All the terms of the Property Coverage Form
    1.   The Loss Payee shown in the Declarations is a                         will then apply directly to the Loss Payee.
         creditor (including a mortgageholder or trustee)
         with whom you have entered a contract for the                    d.   If we pay the Loss Payee for any loss or
         sale of Covered Property, whose interest in that                      damage and deny payment to you because of
         Covered Property is established by such written                       your acts or because you have failed to
         contracts as:                                                         comply with the terms of this policy:

         a.   Warehouse receipts;                                              (1) The    Loss Payee's    rights  will be
                                                                                   transferred to us to the extent of the
         b.   A contract for deed;                                                 amount we pay; and
         c.   Bills of lading; or                                              (2) The Loss Payee's right to recover the full
         d.   Financing statements.                                                amount of the Loss Payee's claim will not
                                                                                   be impaired.
    2.   For Covered Property in which both you and a
         Loss Payee have insurable interest:                              At our option, we may pay to the Loss Payee the
                                                                              whole principal on the debt plus any accrued
         a.   We will pay for covered loss or damage to
                                                                              interest.  In this event, you will pay your
              each Loss Payee in their order of precedence,
                                                                              remaining debt to us.
              as interests may appear.
                                                                     3.   If we cancel this policy, we will give written notice
         b.   The Loss Payee has the right to receive loss
                                                                          to the Loss Payee at least:
              payment even if the Loss Payee has
                                                                          a.   10 days before the effective date of
              started foreclosure for similar action on the
                                                                               cancellation if we cancel for your nonpayment
              Covered Property.
                                                                               of premium; or

Form SS 12 12 03 92 Printed in U.S.A. (NS)
                                                              138                                      Page 1 of 2

                                       Copyright, Hartford Fire Insurance Company, 1992
        b.   30 days before the effective date of                         b.   Pay any claim for loss or damage jointly to
             cancellation if we cancel for any other reason.                   you and the Loss Payee, as interests may
   4.   If we do not renew this policy, we will give written                   appear.
        notice to the Loss Payee at least 10 days before             3.   The following is added to the             OTHER
        the expiration date of this policy.                               INSURANCE Common Policy Condition:
C. CONTRACT OF SALE                                                            For Covered Property that is the subject of a
                                                                               contract of sale, the word "you" includes the
   1.   The Loss Payee shown in the Declarations is a
                                                                               Loss Payee.
        person or organization you have entered a
        contract with for the sale of Covered Property.
   2.   For Covered Property in which both you and the
        Loss Payee have an insurable interest, we will:
        a.   Adjust losses with you; and




Page 2 of 2
                                                               139   Form SS 12 12 03 92 Printed in U.S.A. (NS)

                                     Copyright, Hartford Fire Insurance Company, 1992
 U.S. DEPARTMENT OF THE TREASURY, OFFICE OF FOREIGN ASSETS
     CONTROL ("OFAC") ADVISORY NOTICE TO POLICYHOLDERS

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the
coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to directives
issued by the United States. Please read this Notice carefully.

The Office of Foreign Assets Control ("OFAC") of the U.S. Department of the Treasury administers and
enforces economic and trade sanctions based on U.S. foreign policy and national security goals against
targeted foreign countries and regimes, terrorists, international narcotics traffickers, those engaged in activities
related to the proliferation of weapons of mass destruction, and other threats to the national security, foreign
policy or economy of the United States. OFAC acts under Presidential national emergency powers, as well as
authority granted by specific legislation, to impose controls on transactions and freeze assets under U.S.
jurisdiction. OFAC publishes a list of individuals and companies owned or controlled by, or acting for or on
behalf of, targeted countries. It also lists individuals, groups, and entities, such as terrorists and narcotics
traffickers designated under programs that are not country-specific. Collectively, such individuals and
companies are called "Specially Designated Nationals and Blocked Persons" or "SDNs". Their assets are
blocked and U.S. persons are generally prohibited from dealing with them. This list can be located on OFAC’s
web site at – http//www.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is an SDN, as identified by OFAC, the
policy is a blocked contract and all dealings with it must involve OFAC. When an insurance policy is
considered to be such a blocked or frozen contract, no payments nor premium refunds may be made without
authorization from OFAC.




Form IH 99 40 04 09                                                                                 Page 1 of 1
                                                       140
Named Insured:

Policy Number:

Effective Date:                                          Expiration Date:

Company Name:



            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              TRADE OR ECONOMIC SANCTIONS ENDORSEMENT


This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations
prohibit us from providing insurance, including, but not limited to, the payment of claims.


All other terms and conditions remain unchanged.




Form IH 99 41 04 09                                                                         Page 1 of 1
                                                   141
Select Customer Insurance Center




Policyholder, please call us at:
Agent, please call us at:




                                    INSURANCE ENDORSEMENT
                                           ATTACHED

                                   *** PLEASE REVIEW THE CHANGE ***




Enclosed is an endorsement for your business insurance policy. Please review it at your convenience. If you have
questions or need to make further changes:
Policyholder, please call us at:
Agent, please call us at:                        between 7 A.M. and 7 P.M. CST .

The premium billing will be mailed to you separately. You can expect to receive it soon.

Thank you for allowing us to service your business needs.




                            THE HARTFORD SELECT CUSTOMER INSURANCE CENTER




                                                       142                The Hartford
                                                                          Hartford Fire Insurance Company and its Affiliates
                                                                          One Hartford Plaza, Hartford, Connecticut 06155
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        POLICY CHANGE

This endorsement changes the policy effective on the Inception Date of the policy unless another date is indicated
below:

Policy Number:


Named Insured and Mailing Address;




Policy Change Effective Date:                                Effective hour is the same as stated in the
                                                             Declarations Page of the Policy.

Policy Change Number:

Agent Name:
Code:

POLICY CHANGES:




Form SS 12 11 04 05 T                                        Page
Process Date:                                                           Policy Effective Date:
                                                       143              Policy Expiration Date:
POLICY CHANGE (Continued)

Policy Number:

Policy Change Number:




Form SS 12 11 04 05 T         Page
Process Date:                        Policy Effective Date:
                        144          Policy Expiration Date:
       POLICY NUMBER:



       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




Form IH 12 00 11 85 T SEQ. NO.   Printed in U.S.A. Page
Process Date:                                  145        Expiration Date:
